W. SCOTT SIMPSON (Va. Bar #27487)
Senior Trial Counsel
Department of Justice, Civil Division
318 South Sixth Street, Room 244
Springfield, Illinois 62701
Telephone:      (202) 514-3495
Facsimile:      (217) 492-4888
E-mail:         scott.simpson@usdoj.gov

COUNSEL FOR DEFENDANTS

DONALD J. TRUMP, President of the
United States; WILLIAM P. BARR,
Attorney General of the United States;
UNITED STATES OF AMERICA

                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION

THE STATE OF OREGON, et al.,                        Case No. 6:18-cv-01959-MC

                      Plaintiffs,
                                                    DEFENDANTS’ REQUEST FOR
               v.                                   JUDICIAL NOTICE IN SUPPORT
                                                    OF MOTION TO DISMISS
DONALD J. TRUMP, President of the
United States, et al.,

                      Defendants.

       Defendants respectfully request, pursuant to Federal Rule of Evidence 201, that the Court

take judicial notice of the following documents:

       1. Attached hereto as Exhibit A is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the State

of Oregon for Fiscal Year 2016.

       2. Attached hereto as Exhibit B is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the City of

Portland for Fiscal Year 2016.




Page 1 - Defs’ Request for Judicial Notice
       3. Attached hereto as Exhibit C is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the State

of California for Fiscal Year 2017.

       4. Attached hereto as Exhibit D is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the City of

Portland for Fiscal Year 2017.

       5. Attached hereto as Exhibit E is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the State

of California for Fiscal Year 2018.

       6. Attached hereto as Exhibit F is a true and correct copy of the Byrne JAG award

package issued by the Office of Justice Programs of the U.S. Department of Justice to the City

and County of San Francisco for Fiscal Year 2018.

       7. Attached hereto as Exhibit G is a true and correct copy of Directive 810.10 from the

Portland Police Bureau’s Directives Manual, as posted on the city government’s Web site at

https://www.portlandoregon.gov/police/article/669542, as of February 20, 2019.

       Each of these exhibits is a matter of public record and is therefore subject to judicial

notice. See Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

(court may take judicial notice of matters of public record unless the matter is a fact subject to

reasonable dispute).

       These exhibits are judicially noticeable because official government records are matters

of public record appropriate for judicial notice. See Brown v. Valoff, 422 F.3d 926, 933 n.9 (9th

Cir. 2005) (taking judicial notice of government administrative bulletin); Mack v. S. Bay Beer

Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir. 1986) (court may take judicial notice of state



Page 2 - Defs’ Request for Judicial Notice
administrative records), overruled on other grounds, Astoria Fed. Sav. & Loan Ass’n v.

Solimino, 501 U.S. 104 (1991); Interstate Nat. Gas. Co. v. S. Cal. Gas. Co., 209 F.2d 380, 385

(9th Cir. 1953) (court “may take judicial notice of records and reports of administrative bodies”);

California Sportfishing Prot. All. v. Chico Scrap Metal, Inc., 124 F. Supp. 3d 1007, 1016 (E.D.

Cal. 2015) (“Government records are susceptible to judicial notice when ‘relevant to an[] issue’

before the court.”) (quoting Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 392 n. 7 (9th Cir.

2000)).

          These exhibits are also judicially noticeable because the existence of the statements of

government officials that they contain is not subject to reasonable dispute, as the statements “can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b)(2).

Dated: March 5, 2019

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   JOHN R. TYLER
                                                   Assistant Branch Director

                                                   s/ W. Scott Simpson
                                                   ____________________________
                                                   W. SCOTT SIMPSON (Va. Bar #27487)

                                                   Department of Justice, Civil Division
                                                   318 South Sixth Street, Room 244
                                                   Springfield, Illinois 62701
                                                   Telephone: (202) 514-3495
                                                   Facsimile: (217) 492-4888
                                                   E-mail:     scott.simpson@usdoj.gov



Page 3 - Defs’ Request for Judicial Notice
                                             COUNSEL FOR DEFENDANTS

                                             DONALD J. TRUMP, President of the
                                             United States; WILLIAM P. BARR,
                                             Attorney General of the United States;
                                             UNITED STATES OF AMERICA




Page 4 - Defs’ Request for Judicial Notice
                                                           U.S. Department of Justice

                                                           Office of Justice Programs


                                                           Bureau of Justice Assistance

Office of Justice Programs                                    Washington, D.C. 20531


August 29, 2016

Mr. Michael Schmidt
Oregon Criminal Justice Commission
885 Summer St NE
Salem, OR 97301-2522

Dear Mr. Schmidt:

On behalf of Attorney General Loretta Lynch, it is my pleasure to inform you that the Office of Justice Programs has approved
your application for funding under the FY 16 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - State
Solicitation in the amount of $2,080,047 for Oregon Criminal Justice Commission.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Heather Wiley, Program Manager at (202) 598-3969; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Denise O'Donnell
Director



Enclosures




                                                                                                                                     Exhibit A
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr



August 29, 2016

Mr. Michael Schmidt
Oregon Criminal Justice Commission
885 Summer St NE
Salem, OR 97301-2522


Dear Mr. Schmidt:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at http://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
http://www.lep.gov.

Ensuring Equal Treatment for Faith-Based Organizations

The DOJ regulation, Equal Treatment for Faith-Based Organizations, 28 C.F.R. pt. 38, requires State Administering Agencies (SAAs) to
treat faith-based organizations the same as any other applicant or recipient. The regulation prohibits SAAs from making awards or grant
administration decisions on the basis of an organization's religious character or affiliation, religious name, or the religious composition of its
board of directors.

The regulation also prohibits faith-based organizations from using financial assistance from the DOJ to fund inherently (or explicitly)
religious activities. While faith-based organizations can engage in non-funded inherently religious activities, they must hold them
separately from the program funded by the DOJ, and recipients cannot compel beneficiaries to participate in them. The Equal Treatment
Regulation also makes clear that organizations participating in programs funded by the DOJ are not permitted to discriminate in the
provision of services on the basis of a beneficiary's religion. For more information on the regulation, please see the OCR's website at
http://www.ojp.usdoj.gov/about/ocr/equal_fbo.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 42 U.S.C. § 3789d(c); the Victims of Crime Act of 1984, as amended, 42 U.S.C. § 10604(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 42 U.S.C. § 5672(b); and VAWA, Pub. L. No. 113-4, sec. 3(b)(4), 127 Stat. 54, 61-62 (to be codified
at 42 U.S.C. § 13925(b)(13)) contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions.
Please consult with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit
discrimination in employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at http://www.ojp.usdoj.gov//about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients
should be mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or
promotion may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the
Advisory, recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate
an analysis of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit organization, a medical
institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP requirement. To claim the exemption, your
organization must complete and submit Section A of the Certification Form, which is available online at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

If your organization is a government agency or private business and receives an award of $25,000 or more, but less than $500,000, and has
fifty or more employees (counting both full- and part-time employees but excluding political appointees), then it has to prepare a
Utilization Report (formerly called an EEOP Short Form), but it does not have to submit the report to the OCR for review. Instead, your
organization has to maintain the Utilization Report on file and make it available for review on request. In addition, your organization has to
complete Section B of the Certification Form and return it to the OCR. The Certification Form is available at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

If your organization is a government agency or private business and has received an award for $500,000 or more and has fifty or more
employees (counting both full- and part-time employees but excluding political appointees), then it has to prepare a Utilization Report
(formerly called an EEOP Short Form) and submit it to the OCR for review within sixty days from the date of this letter. For assistance in
developing a Utilization Report, please consult the OCR's website at http://www.ojp.usdoj.gov/about/ocr/eeop.htm. In addition, your
organization has to complete Section C of the Certification Form and return it to the OCR. The Certification Form is available at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

To comply with the EEOP requirements, you may request technical assistance from an EEOP specialist at the OCR by telephone at (202)
307-0690, by TTY at (202) 307-2027, or by e-mail at EEOsubmisson@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see http://www.ojp.usdoj.gov/funding/other_requirements.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                     PAGE 1         OF 13
                        Bureau of Justice Assistance                                              Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                        4. AWARD NUMBER:            2016-DJ-BX-0459
    Oregon Criminal Justice Commission
    885 Summer St NE                                                       5. PROJECT PERIOD: FROM               10/01/2015    TO   09/30/2019
    Salem, OR 97301-2522
                                                                             BUDGET PERIOD: FROM                 10/01/2015    TO   09/30/2019

                                                                           6. AWARD DATE          08/29/2016                  7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                8. SUPPLEMENT NUMBER                                           Initial
    930902048                                                                00
 2b. GRANTEE DUNS NO.
                                                                           9. PREVIOUS AWARD AMOUNT                                           $0
    136203424
 3. PROJECT TITLE                                                          10. AMOUNT OF THIS AWARD                                 $ 2,080,047
     FY16 Oregon Byrne JAG
                                                                           11. TOTAL AWARD                                          $ 2,080,047


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY16(BJA - JAG) 42 USC 3750, et seq.

 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                            AGENCY APPROVAL                                                             GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                            18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Denise O'Donnell                                                              Michael Schmidt
                                                                                  Executive Director
    Director




 17. SIGNATURE OF APPROVING OFFICIAL                                       19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                      19A. DATE




                                                                   AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                        21. RDJUGT0686
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X          B       DJ      80        00     00              2080047




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 2 OF 13

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0459                           AWARD DATE         08/29/2016


                                                    SPECIAL CONDITIONS
         1.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by the Department of Justice (DOJ) in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform
              Requirements") apply to this 2016 award from the Office of Justice Programs (OJP).

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this 2016 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded in 2014 or earlier
              years), the Part 200 Uniform Requirements apply with respect to all funds under that award number (regardless of the
              award date, and regardless of whether derived from the initial award or a supplemental award) that are obligated on or
              after the acceptance date of this 2016 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the Office of Justice Programs (OJP) website at
              http://ojp.gov/funding/Part200UniformRequirements.htm.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.

         2.   Compliance with DOJ Grants Financial Guide

              The recipient agrees to comply with the Department of Justice Grants Financial Guide as posted on the OJP website
              (currently, the "2015 DOJ Grants Financial Guide"), including any updated version that may be posted during the
              period of performance.

         3.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2015, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after -- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2015, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at http://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 3 OF 13

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0459                            AWARD DATE         08/29/2016


                                                     SPECIAL CONDITIONS
         4.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.

         5.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         6.   Requirements related to System for Award Management and Unique Entity Identifiers

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at http://www.sam.gov. This includes applicable requirements regarding registration with SAM, as
              well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at http://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This special condition does not apply to an award to an individual who received the award as a natural person (i.e.,
              unrelated to any business or non-profit organization that he or she may own or operate in his or her name).

         7.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              http://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: Award Condition: All subawards
              ("subgrants") must have specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 4 OF 13

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0459                            AWARD DATE         08/29/2016


                                                     SPECIAL CONDITIONS
         8.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at http://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm (Award
              condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract (if
              contract would exceed $150,000)), and are incorporated by reference here.

         9.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.
              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at http://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        10.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "2015 DOJ Grants Financial
              Guide").

        11.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of activities under this
              award. The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the
              program solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act, and other applicable laws.

        12.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at http://ojp.gov/funding/ojptrainingguidingprinciples.htm.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 5 OF 13

                                                                                       Grant



 PROJECT NUMBER       2016-DJ-BX-0459                              AWARD DATE          08/29/2016


                                                      SPECIAL CONDITIONS
        13.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        14.   The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        15.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        16.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries. Part 38 of 28 C.F.R., a DOJ regulation, was amended effective May 4, 2016.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at http://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.

        17.   Restrictions on "lobbying"

              Federal funds may not be used by the recipient, or any subrecipient ("subgrantee") at any tier, either directly or
              indirectly, to support or oppose the enactment, repeal, modification or adoption of any law, regulation, or policy, at any
              level of government.

              Should any question arise as to whether a particular use of Federal funds by a recipient (or subrecipient) would or
              might fall within the scope of this prohibition, the recipient is to contact OJP for guidance, and may not proceed
              without the express prior written approval of OJP.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 6 OF 13

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0459                           AWARD DATE         08/29/2016


                                                    SPECIAL CONDITIONS
        18.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2016)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2016, are set out at http://ojp.gov/funding/Explore/FY2016-
              AppropriationsLawRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        19.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              950 Pennsylvania Avenue, N.W. Room 4706, Washington, DC 20530; (2) e-mail to: oig.hotline@usdoj.gov; and/or (3)
              the DOJ OIG hotline: (contact information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881
              (fax).

              Additional information is available from the DOJ OIG website at http://www.usdoj.gov/oig.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 7 OF 13

                                                                                       Grant



 PROJECT NUMBER       2016-DJ-BX-0459                             AWARD DATE           08/29/2016


                                                      SPECIAL CONDITIONS
        20.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 8 OF 13

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0459                            AWARD DATE         08/29/2016


                                                     SPECIAL CONDITIONS
        21.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient must comply with, and is subject to, all applicable provisions of 41 U.S.C. 4712, including all applicable
              provisions that prohibit, under specified circumstances, discrimination against an employee as reprisal for the
              employee's disclosure of information related to gross mismanagement of a federal grant, a gross waste of federal funds,
              an abuse of authority relating to a federal grant, a substantial and specific danger to public health or safety, or a
              violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        22.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        23.   The recipient agrees to comply with OJP grant monitoring guidelines, protocols, and procedures, and to cooperate with
              BJA and OCFO on all grant monitoring requests, including requests related to desk reviews, enhanced programmatic
              desk reviews, and/or site visits. The recipient agrees to provide to BJA and OCFO all documentation necessary to
              complete monitoring tasks, including documentation related to any subawards made under this award. Further, the
              recipient agrees to abide by reasonable deadlines set by BJA and OCFO for providing the requested documents.
              Failure to cooperate with BJA's/OCFO's grant monitoring activities may result in sanctions affecting the recipient's
              DOJ awards, including, but not limited to: withholdings and/or other restrictions on the recipient's access to grant
              funds; referral to the Office of the Inspector General for audit review; designation of the recipient as a DOJ High Risk
              grantee; or termination of an award(s).

        24.   The recipient agrees to comply with applicable requirements to report first-tier subawards of $25,000 or more and, in
              certain circumstances, to report the names and total compensation of the five most highly compensated executives of
              the recipient and first-tier subrecipients of award funds. Such data will be submitted to the FFATA Subaward
              Reporting System (FSRS). The details of recipient obligations, which derive from the Federal Funding Accountability
              and Transparency Act of 2006 (FFATA), are posted on the Office of Justice Programs web site at
              http://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and Executive Compensation), and
              are incorporated by reference here. This condition, and its reporting requirement, does not apply to grant awards made
              to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit organization
              that he or she may own or operate in his or her name).

        25.   Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 9 OF 13

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0459                           AWARD DATE          08/29/2016


                                                    SPECIAL CONDITIONS
        26.   The recipient understands and agrees that it has a responsibility to monitor its subrecipients' compliance with
              applicable federal civil rights laws. The recipient agrees to submit written Methods of Administration (MOA) for
              ensuring subrecipients' compliance to the OJP's Office for Civil Rights at CivilRightsMOA@usdoj.gov within 90 days
              of receiving the grant award, and to make supporting documentation available for review upon request by OJP or any
              other authorized persons. The required elements of the MOA are set forth at
              http://www.ojp.usdoj.gov/funding/other_requirements.htm, under the heading, "Civil Rights Compliance Specific to
              State Administering Agencies."

        27.   In order to promote information sharing and enable interoperability among disparate systems across the justice and
              public safety community, OJP requires the grantee to comply with DOJ's Global Justice Information Sharing Initiative
              (DOJ's Global) guidelines and recommendations for this particular grant. Grantee shall conform to the Global
              Standards Package (GSP) and all constituent elements, where applicable, as described at:
              http://www.it.ojp.gov/gsp_grantcondition. Grantee shall document planned approaches to information sharing and
              describe compliance to the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        28.   To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the grantee can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        29.   The recipient agrees that any information technology system funded or supported by OJP funds will comply with 28
              C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if OJP determines this regulation to be applicable.
              Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at its discretion, perform audits of the system, as
              per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the recipient may be fined as per 42 U.S.C.
              3789g(c)-(d). Recipient may not satisfy such a fine with federal funds.

        30.   Grantee agrees to comply with the requirements of 28 C.F.R. Part 46 and all Office of Justice Programs policies and
              procedures regarding the protection of human research subjects, including obtainment of Institutional Review Board
              approval, if appropriate, and subject informed consent.

        31.   Grantee agrees to comply with all confidentiality requirements of 42 U.S.C. section 3789g and 28 C.F.R. Part 22 that
              are applicable to collection, use, and revelation of data or information. Grantee further agrees, as a condition of grant
              approval, to submit a Privacy Certificate that is in accord with requirements of 28 C.F.R. Part 22 and, in particular,
              section 22.23.

        32.   Award recipients must verify Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 10 OF 13

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0459                           AWARD DATE         08/29/2016


                                                    SPECIAL CONDITIONS
        33.   The grantee agrees that within 120 days of award acceptance, each current member of a law enforcement task force
              funded with these funds who is a task force commander, agency executive, task force officer, or other task force
              member of equivalent rank, will complete required online (internet-based) task force training. Additionally, all future
              task force members are required to complete this training once during the life of this award, or once every four years if
              multiple awards include this requirement. The training is provided free of charge online through BJA's Center for Task
              Force Integrity and Leadership (www.ctfli.org). This training addresses task force effectiveness as well as other key
              issues including privacy and civil liberties/rights, task force performance measurement, personnel selection, and task
              force oversight and accountability. When BJA funding supports a task force, a task force personnel roster should be
              compiled and maintained, along with course completion certificates, by the grant recipient. Additional information is
              available regarding this required training and access methods via BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        34.   The recipient agrees to participate in BJA-sponsored training events, technical assistance events, or conferences held
              by BJA or its designees, upon BJA's request.

        35.   Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the Office of Justice Programs (OJP) program office prior to
              obligation or expenditure of such funds.

        36.   The grantee agrees to assist BJA in complying with the National Environmental Policy Act (NEPA), the National
              Historic Preservation Act, and other related federal environmental impact analyses requirements in the use of these
              grant funds, either directly by the grantee or by a subgrantee. Accordingly, the grantee agrees to first determine if any
              of the following activities will be funded by the grant, prior to obligating funds for any of these purposes. If it is
              determined that any of the following activities will be funded by the grant, the grantee agrees to contact BJA.

              The grantee understands that this special condition applies to its following new activities whether or not they are being
              specifically funded with these grant funds. That is, as long as the activity is being conducted by the grantee, a
              subgrantee, or any third party and the activity needs to be undertaken in order to use these grant funds, this special
              condition must first be met. The activities covered by this special condition are:
              a. New construction;
              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;
              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;
              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and
              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The grantee understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The grantee further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at
              http://www.ojp.usdoj.gov/BJA/resource/nepa.html, for programs relating to methamphetamine laboratory operations.

              Application of This Special Condition to Grantee's Existing Programs or Activities: For any of the grantee's or its
              subgrantees' existing programs or activities that will be funded by these grant funds, the grantee, upon specific request
              from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental assessment
              of that funded program or activity.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 11 OF 13

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0459                           AWARD DATE         08/29/2016


                                                    SPECIAL CONDITIONS
        37.   The recipient is required to establish a trust fund account. (The trust fund may or may not be an interest-bearing
              account.) The fund, including any interest, may not be used to pay debts or expenses incurred by other activities beyond
              the scope of the Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate
              the grant funds in the trust fund (including any interest earned) during the period of the grant and expend within 90
              days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to the Office of
              Justice Programs at the time of closeout.

        38.   JAG funds may be used to purchase vests for an agency, but they may not be used as the 50% match for purposes of the
              Bulletproof Vest Partnership (BVP) program.

        39.   Ballistic-resistant and stab-resistant body armor purchased with JAG funds may be purchased at any threat level, make
              or model, from any distributor or manufacturer, as long as the vests have been tested and found to comply with
              applicable National Institute of Justice ballistic or stab standards and are listed on the NIJ Compliant Body Armor
              Model List (http://nij.gov). In addition, ballistic-resistant and stab-resistant body armor purchased must be American-
              made. The latest NIJ standard information can be found here: http://www.nij.gov/topics/technology/body-armor/safety-
              initiative.htm.

        40.   The recipient agrees to submit a signed certification that all law enforcement agencies receiving vests purchased with
              JAG funds have a written "mandatory wear" policy in effect. Fiscal agents and state agencies must keep signed
              certifications on file for any subrecipients planning to utilize JAG funds for ballistic-resistant and stab-resistant body
              armor purchases. This policy must be in place for at least all uniformed officers before any JAG funding can be used by
              the agency for body armor. There are no requirements regarding the nature of the policy other than it be a mandatory
              wear policy for all uniformed officers while on duty.

        41.   The recipient agrees to monitor subawards under this JAG award in accordance with all applicable statutes, regulations,
              OMB circulars, and guidelines, including the DOJ Financial Guide, and to include the applicable conditions of this
              award in any subaward. The recipient is responsible for oversight of subrecipient spending and monitoring of specific
              outcomes and benefits attributable to use of JAG funds by subrecipients. The recipient agrees to submit, upon request,
              documentation of its policies and procedures for monitoring of subawards under this award.

        42.   Award recipients must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports
              through GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA), P.L. 103-62, applicants who receive funding under this solicitation must
              provide data that measure the results of their work. Therefore, quarterly performance metrics reports must be submitted
              through BJA's Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed
              information on reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to
              submit required JAG reports by established deadlines may result in the freezing of grant funds and future High Risk
              designation.

        43.   Recipient understands and agrees that award funds may not be used for items that are listed on the Prohibited
              Expenditure List at the time of purchase or acquisition, including as the list may be amended from time to time. The
              Prohibited Expenditure list may be accessed here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf.

        44.   Recipient understands and agrees that award funds may not be used for items that are listed on the Controlled
              Expenditure List at the time of purchase or acquisition, including as the list may be amended from time to time, without
              explicit written prior approval from BJA. The Controlled Expenditure List, and instructions on how to request approval
              for purchase or acquisitions may be accessed here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 12 OF 13

                                                                                     Grant



 PROJECT NUMBER       2016-DJ-BX-0459                            AWARD DATE          08/29/2016


                                                     SPECIAL CONDITIONS
        45.   The recipient understands that, pursuant to recommendation 2.1 of Executive Order 13688, law enforcement agencies
              that acquire controlled equipment through Federal programs must adopt robust and specific written policies and
              protocols governing General Policing Standards and Specific Controlled Equipment Standards. General Policing
              Standards includes policies on (a) Community Policing; (b) Constitutional Policing; and (c) Community Input and
              Impact Considerations. Specific Controlled Equipment Standards includes policies specifically related to (a)
              Appropriate Use of Controlled Equipment; (b) Supervision of Use; (c) Effectiveness Evaluation; (d) Auditing and
              Accountability; and (e) Transparency and Notice Considerations. Upon OJP’s request, the recipient agrees to provide
              a copy of the General Policing Standards and Specific Controlled Equipment Standards, and any related policies and
              protocols.

        46.   Recipient understands and agrees that the purchase or acquisition of any item on the Controlled Expenditure List at the
              time of purchase or acquisition, including as the list may be amended from time to time, with award funds by an agency
              will trigger a requirement that the agency collect and retain (for at least 3 years) certain information about the use of 1)
              any federally-acquired Controlled Equipment in the agency’s inventory, and 2) any other controlled equipment in the
              same category as the federally-acquired controlled equipment in the agency’s inventory, regardless of source; and
              make that information available to BJA upon request. Details about what information must be collected and retained
              may be accessed here: https://www.whitehouse.gov/sites/default/files/docs/le_equipment_wg_final_report_final.pdf

        47.   Recipient understands and agrees that failure to comply with conditions related to Prohibited or Controlled
              Expenditures may result in a prohibition from further Controlled Expenditure approval under this or other federal
              awards.

        48.   Recipient understands and agrees that, notwithstanding 2 CFR § 200.313, no equipment listed on the Controlled
              Expenditure List that is purchased under this award may be transferred or sold to a third party, except as described
              below:

              a. Agencies may transfer or sell any controlled equipment, except riot helmets and riot shields, to a Law Enforcement
              Agency (LEA) after obtaining prior written approval from BJA. As a condition of that approval, the acquiring LEA will
              be required to submit information and certifications to BJA as if it was requesting approval to use award fund for the
              initial purchase of items on the Controlled Expenditure List.
              b. Agencies may not transfer or sell any riot helmets or riot shields purchased under this award.
              c. Agencies may not transfer or sell any Controlled Equipment purchased under this award to non-LEAs, with the
              exception of fixed wing aircraft, rotary wing aircraft, and command and control vehicles. Before any such transfer or
              sale is finalized, the agency must obtain prior written approval from BJA. All law enforcement-related and other
              sensitive or potentially dangerous components, and all law enforcement insignias and identifying markings must be
              removed prior to transfer or sale.

              Recipient further understands and agrees to notify BJA prior to the disposal of any items on the Controlled Expenditure
              List purchased under this award, and to abide by any applicable laws and regulations in such disposal.

        49.   BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to your My BJA account at https://www.bja.gov/Login.aspx to access the Success Story Submission form.
              If you do not yet have a My BJA account, please register at https://www.bja.gov/profile.aspx. Once you register, one of
              the available areas on your My BJA page will be "My Success Stories". Within this box, you will see an option to add a
              Success Story. Once reviewed and approved by BJA, all success stories will appear on the new BJA Success Story web
              page at https://www.bja.gov/SuccessStoryList.aspx.

        50.   Any law enforcement agency receiving direct or sub-awarded JAG funding must submit quarterly accountability
              metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-escalation of
              conflict, and constructive engagement with the public.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 13 OF 13

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0459                            AWARD DATE         08/29/2016


                                                    SPECIAL CONDITIONS
        51.   The recipient agrees that funds received under this award will not be used to supplant State or local funds, but will be
              used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law
              enforcement activities.

        52.   Recipient integrity and performance matters: Requirement to report information on certain civil, criminal, and
              administrative proceedings to SAM and FAPIIS

              The recipient must comply with any and all applicable requirements regarding reporting of information on civil,
              criminal, and administrative proceedings connected with (or connected to the performance of) either this OJP award or
              any other grant, cooperative agreement, or procurement contract from the federal government. Under certain
              circumstances, recipients of OJP awards are required to report information about such proceedings, through the federal
              System for Award Management (known as "SAM"), to the designated federal integrity and performance system
              (currently, "FAPIIS").

              The details of recipient obligations regarding the required reporting (and updating) of information on certain civil,
              criminal, and administrative proceedings to the federal designated integrity and performance system (currently,
              "FAPIIS") within SAM are posted on the OJP web site at http://ojp.gov/funding/FAPIIS.htm (Award condition:
              Recipient Integrity and Performance Matters, including Recipient Reporting to FAPIIS), and are incorporated by
              reference here.

        53.   Recipient acknowledges the final agency decision made by the U.S. Department of Justice that recipient's jurisdiction
              did not substantially implement the Sex Offender Registration and Notification Act (P.L. 109-248) before the deadline,
              which determination impacts the funding amount of this award, pursuant to 42 U.S.C. § 16925. In accepting this
              specific formula award, recipient hereby voluntarily agrees that if it elects to file a judicial appeal of that final agency
              decision, which was integral in determining this particular funding amount, no such appeal may commence more than 6
              months after the date of this award.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                Orbin Terry, NEPA Coordinator

Subject:             Incorporates NEPA Compliance in Further Developmental Stages for Oregon
                     Criminal Justice Commission


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.


Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                            U.S. Department of Justice
                                                                                     GRANT MANAGER'S MEMORANDUM, PT. I:
                            Office of Justice Programs
                                                                                             PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                        Grant
                                                                                   PROJECT NUMBER
                                                                                                                                              PAGE 1 OF 1
                                                                                 2016-DJ-BX-0459
This project is supported under FY16(BJA - JAG) 42 USC 3750, et seq.




1. STAFF CONTACT (Name & telephone number)                                         2. PROJECT DIRECTOR (Name, address & telephone number)
   Heather Wiley                                                                      Paul Egbert
   (202) 598-3969                                                                     Operations Director
                                                                                      885 Summer St NE
                                                                                      Salem, OR 97301-0000
                                                                                      (503) 378-5796



3a. TITLE OF THE PROGRAM                                                                                               3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                           ON REVERSE)
Fiscal Year 2016 JAG




4. TITLE OF PROJECT

  FY16 Oregon Byrne JAG



5. NAME & ADDRESS OF GRANTEE                                                       6. NAME & ADRESS OF SUBGRANTEE

    Oregon Criminal Justice Commission
    885 Summer St NE
    Salem, OR 97301-2522



7. PROGRAM PERIOD                                                                  8. BUDGET PERIOD
    FROM:              10/01/2015          TO: 09/30/2019                              FROM:              10/01/2015           TO: 09/30/2019


9. AMOUNT OF AWARD                                                                 10. DATE OF AWARD
      $ 2,080,047                                                                         08/29/2016


11. SECOND YEAR'S BUDGET                                                           12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                     14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   activities to prevent and control crime based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical
   assistance, training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the
   following program areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community
   corrections programs; 5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; and 7) crime victim and
   witness programs (other than compensation).

   The Oregon Criminal Justice Commission will allocate JAG funds to Drug Treatment and Enforcement Programs as well as Planning, Evaluation, Technology
   Improvements. Additionally, funds will be allocated to the Witness Intimidation Support Program (WISP) to provide services of an immediate nature to crime
OJP FORM 4000/2 (REV. 4-88)
victims and the Victims Portal Pilot Program to assist with relaying the victims preferences and needs as an offender moves through the criminal justice system.
Finally a portion of the grant will be utilized for administrative costs.

NCA/NCF
                                                           U.S. Department of Justice

                                                           Office of Justice Programs


                                                           Bureau of Justice Assistance

Office of Justice Programs                                    Washington, D.C. 20531


August 16, 2016

The Honorable Charlie Hales
City of Portland
1120 SW Fifth Avenue
Room 1250
Portland, OR 97204-1912

Dear Mayor Hales:

On behalf of Attorney General Loretta Lynch, it is my pleasure to inform you that the Office of Justice Programs has approved
your application for funding under the FY 16 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - Local
Solicitation in the amount of $465,810 for City of Portland.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Heather Wiley, Program Manager at (202) 598-3969; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Denise O'Donnell
Director



Enclosures




                                                                                                                                     Exhibit B
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr



August 16, 2016

The Honorable Charlie Hales
City of Portland
1120 SW Fifth Avenue
Room 1250
Portland, OR 97204-1912

Dear Mayor Hales:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at http://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
http://www.lep.gov.

Ensuring Equal Treatment for Faith-Based Organizations

The DOJ regulation, Equal Treatment for Faith-Based Organizations, 28 C.F.R. pt. 38, requires State Administering Agencies (SAAs) to
treat faith-based organizations the same as any other applicant or recipient. The regulation prohibits SAAs from making awards or grant
administration decisions on the basis of an organization's religious character or affiliation, religious name, or the religious composition of its
board of directors.

The regulation also prohibits faith-based organizations from using financial assistance from the DOJ to fund inherently (or explicitly)
religious activities. While faith-based organizations can engage in non-funded inherently religious activities, they must hold them
separately from the program funded by the DOJ, and recipients cannot compel beneficiaries to participate in them. The Equal Treatment
Regulation also makes clear that organizations participating in programs funded by the DOJ are not permitted to discriminate in the
provision of services on the basis of a beneficiary's religion. For more information on the regulation, please see the OCR's website at
http://www.ojp.usdoj.gov/about/ocr/equal_fbo.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 42 U.S.C. § 3789d(c); the Victims of Crime Act of 1984, as amended, 42 U.S.C. § 10604(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 42 U.S.C. § 5672(b); and VAWA, Pub. L. No. 113-4, sec. 3(b)(4), 127 Stat. 54, 61-62 (to be codified
at 42 U.S.C. § 13925(b)(13)) contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions.
Please consult with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit
discrimination in employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at http://www.ojp.usdoj.gov//about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients
should be mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or
promotion may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the
Advisory, recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate
an analysis of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit organization, a medical
institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP requirement. To claim the exemption, your
organization must complete and submit Section A of the Certification Form, which is available online at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

If your organization is a government agency or private business and receives an award of $25,000 or more, but less than $500,000, and has
fifty or more employees (counting both full- and part-time employees but excluding political appointees), then it has to prepare a
Utilization Report (formerly called an EEOP Short Form), but it does not have to submit the report to the OCR for review. Instead, your
organization has to maintain the Utilization Report on file and make it available for review on request. In addition, your organization has to
complete Section B of the Certification Form and return it to the OCR. The Certification Form is available at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

If your organization is a government agency or private business and has received an award for $500,000 or more and has fifty or more
employees (counting both full- and part-time employees but excluding political appointees), then it has to prepare a Utilization Report
(formerly called an EEOP Short Form) and submit it to the OCR for review within sixty days from the date of this letter. For assistance in
developing a Utilization Report, please consult the OCR's website at http://www.ojp.usdoj.gov/about/ocr/eeop.htm. In addition, your
organization has to complete Section C of the Certification Form and return it to the OCR. The Certification Form is available at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

To comply with the EEOP requirements, you may request technical assistance from an EEOP specialist at the OCR by telephone at (202)
307-0690, by TTY at (202) 307-2027, or by e-mail at EEOsubmisson@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see http://www.ojp.usdoj.gov/funding/other_requirements.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                   PAGE 1         OF 12
                        Bureau of Justice Assistance                                              Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                        4. AWARD NUMBER:          2016-DJ-BX-0833
    City of Portland
    1120 SW Fifth AvenueRoom 1250                                          5. PROJECT PERIOD: FROM             10/01/2015    TO   09/30/2019
    Portland, OR 97204-1912
                                                                             BUDGET PERIOD: FROM               10/01/2015    TO   09/30/2019

                                                                           6. AWARD DATE          08/16/2016                7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                8. SUPPLEMENT NUMBER                                         Initial
    936002236                                                                00
 2b. GRANTEE DUNS NO.
                                                                           9. PREVIOUS AWARD AMOUNT                                         $0
    054971197
 3. PROJECT TITLE                                                          10. AMOUNT OF THIS AWARD                                 $ 465,810
     2016 Portland-Metropolitan Area Law Enforcement Community Justice
     Assistance Grant (JAG) Program
                                                                           11. TOTAL AWARD                                          $ 465,810


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY16(BJA - JAG) 42 USC 3750, et seq.

 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                            AGENCY APPROVAL                                                            GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                            18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Denise O'Donnell                                                              Charlie Hales
                                                                                  Mayor
    Director




 17. SIGNATURE OF APPROVING OFFICIAL                                       19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                    19A. DATE




                                                                   AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                        21. RDJUGT0242
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X          B       DJ      80       00      00               465810




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 2 OF 12

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0833                           AWARD DATE         08/16/2016


                                                    SPECIAL CONDITIONS
         1.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by the Department of Justice (DOJ) in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform
              Requirements") apply to this 2016 award from the Office of Justice Programs (OJP).

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this 2016 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded in 2014 or earlier
              years), the Part 200 Uniform Requirements apply with respect to all funds under that award number (regardless of the
              award date, and regardless of whether derived from the initial award or a supplemental award) that are obligated on or
              after the acceptance date of this 2016 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the Office of Justice Programs (OJP) website at
              http://ojp.gov/funding/Part200UniformRequirements.htm.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.

         2.   Compliance with DOJ Grants Financial Guide

              The recipient agrees to comply with the Department of Justice Grants Financial Guide as posted on the OJP website
              (currently, the "2015 DOJ Grants Financial Guide"), including any updated version that may be posted during the
              period of performance.

         3.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2015, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after -- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2015, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at http://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 3 OF 12

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0833                            AWARD DATE         08/16/2016


                                                     SPECIAL CONDITIONS
         4.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.

         5.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         6.   Requirements related to System for Award Management and Unique Entity Identifiers

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at http://www.sam.gov. This includes applicable requirements regarding registration with SAM, as
              well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at http://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This special condition does not apply to an award to an individual who received the award as a natural person (i.e.,
              unrelated to any business or non-profit organization that he or she may own or operate in his or her name).

         7.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              http://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: Award Condition: All subawards
              ("subgrants") must have specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 4 OF 12

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0833                            AWARD DATE         08/16/2016


                                                     SPECIAL CONDITIONS
         8.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at http://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm (Award
              condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract (if
              contract would exceed $150,000)), and are incorporated by reference here.

         9.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.
              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at http://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        10.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "2015 DOJ Grants Financial
              Guide").

        11.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of activities under this
              award. The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the
              program solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act, and other applicable laws.

        12.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at http://ojp.gov/funding/ojptrainingguidingprinciples.htm.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 5 OF 12

                                                                                       Grant



 PROJECT NUMBER       2016-DJ-BX-0833                              AWARD DATE          08/16/2016


                                                      SPECIAL CONDITIONS
        13.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        14.   The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        15.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        16.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries. Part 38 of 28 C.F.R., a DOJ regulation, was amended effective May 4, 2016.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at http://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.

        17.   Restrictions on "lobbying"

              Federal funds may not be used by the recipient, or any subrecipient ("subgrantee") at any tier, either directly or
              indirectly, to support or oppose the enactment, repeal, modification or adoption of any law, regulation, or policy, at any
              level of government.

              Should any question arise as to whether a particular use of Federal funds by a recipient (or subrecipient) would or
              might fall within the scope of this prohibition, the recipient is to contact OJP for guidance, and may not proceed
              without the express prior written approval of OJP.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 6 OF 12

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0833                           AWARD DATE         08/16/2016


                                                    SPECIAL CONDITIONS
        18.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2016)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2016, are set out at http://ojp.gov/funding/Explore/FY2016-
              AppropriationsLawRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        19.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              950 Pennsylvania Avenue, N.W. Room 4706, Washington, DC 20530; (2) e-mail to: oig.hotline@usdoj.gov; and/or (3)
              the DOJ OIG hotline: (contact information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881
              (fax).

              Additional information is available from the DOJ OIG website at http://www.usdoj.gov/oig.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 7 OF 12

                                                                                       Grant



 PROJECT NUMBER       2016-DJ-BX-0833                             AWARD DATE           08/16/2016


                                                      SPECIAL CONDITIONS
        20.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 8 OF 12

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0833                            AWARD DATE         08/16/2016


                                                     SPECIAL CONDITIONS
        21.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient must comply with, and is subject to, all applicable provisions of 41 U.S.C. 4712, including all applicable
              provisions that prohibit, under specified circumstances, discrimination against an employee as reprisal for the
              employee's disclosure of information related to gross mismanagement of a federal grant, a gross waste of federal funds,
              an abuse of authority relating to a federal grant, a substantial and specific danger to public health or safety, or a
              violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        22.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        23.   The recipient agrees to comply with OJP grant monitoring guidelines, protocols, and procedures, and to cooperate with
              BJA and OCFO on all grant monitoring requests, including requests related to desk reviews, enhanced programmatic
              desk reviews, and/or site visits. The recipient agrees to provide to BJA and OCFO all documentation necessary to
              complete monitoring tasks, including documentation related to any subawards made under this award. Further, the
              recipient agrees to abide by reasonable deadlines set by BJA and OCFO for providing the requested documents.
              Failure to cooperate with BJA's/OCFO's grant monitoring activities may result in sanctions affecting the recipient's
              DOJ awards, including, but not limited to: withholdings and/or other restrictions on the recipient's access to grant
              funds; referral to the Office of the Inspector General for audit review; designation of the recipient as a DOJ High Risk
              grantee; or termination of an award(s).

        24.   The recipient agrees to comply with applicable requirements to report first-tier subawards of $25,000 or more and, in
              certain circumstances, to report the names and total compensation of the five most highly compensated executives of
              the recipient and first-tier subrecipients of award funds. Such data will be submitted to the FFATA Subaward
              Reporting System (FSRS). The details of recipient obligations, which derive from the Federal Funding Accountability
              and Transparency Act of 2006 (FFATA), are posted on the Office of Justice Programs web site at
              http://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and Executive Compensation), and
              are incorporated by reference here. This condition, and its reporting requirement, does not apply to grant awards made
              to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit organization
              that he or she may own or operate in his or her name).

        25.   Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 9 OF 12

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0833                           AWARD DATE          08/16/2016


                                                    SPECIAL CONDITIONS
        26.   In order to promote information sharing and enable interoperability among disparate systems across the justice and
              public safety community, OJP requires the grantee to comply with DOJ's Global Justice Information Sharing Initiative
              (DOJ's Global) guidelines and recommendations for this particular grant. Grantee shall conform to the Global
              Standards Package (GSP) and all constituent elements, where applicable, as described at:
              http://www.it.ojp.gov/gsp_grantcondition. Grantee shall document planned approaches to information sharing and
              describe compliance to the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        27.   To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the grantee can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        28.   The recipient agrees that any information technology system funded or supported by OJP funds will comply with 28
              C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if OJP determines this regulation to be applicable.
              Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at its discretion, perform audits of the system, as
              per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the recipient may be fined as per 42 U.S.C.
              3789g(c)-(d). Recipient may not satisfy such a fine with federal funds.

        29.   Grantee agrees to comply with the requirements of 28 C.F.R. Part 46 and all Office of Justice Programs policies and
              procedures regarding the protection of human research subjects, including obtainment of Institutional Review Board
              approval, if appropriate, and subject informed consent.

        30.   Grantee agrees to comply with all confidentiality requirements of 42 U.S.C. section 3789g and 28 C.F.R. Part 22 that
              are applicable to collection, use, and revelation of data or information. Grantee further agrees, as a condition of grant
              approval, to submit a Privacy Certificate that is in accord with requirements of 28 C.F.R. Part 22 and, in particular,
              section 22.23.

        31.   Award recipients must verify Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        32.   The grantee agrees that within 120 days of award acceptance, each current member of a law enforcement task force
              funded with these funds who is a task force commander, agency executive, task force officer, or other task force
              member of equivalent rank, will complete required online (internet-based) task force training. Additionally, all future
              task force members are required to complete this training once during the life of this award, or once every four years if
              multiple awards include this requirement. The training is provided free of charge online through BJA's Center for Task
              Force Integrity and Leadership (www.ctfli.org). This training addresses task force effectiveness as well as other key
              issues including privacy and civil liberties/rights, task force performance measurement, personnel selection, and task
              force oversight and accountability. When BJA funding supports a task force, a task force personnel roster should be
              compiled and maintained, along with course completion certificates, by the grant recipient. Additional information is
              available regarding this required training and access methods via BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        33.   The recipient agrees to participate in BJA-sponsored training events, technical assistance events, or conferences held
              by BJA or its designees, upon BJA's request.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 10 OF 12

                                                                                   Grant



 PROJECT NUMBER       2016-DJ-BX-0833                           AWARD DATE         08/16/2016


                                                    SPECIAL CONDITIONS
        34.   Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the Office of Justice Programs (OJP) program office prior to
              obligation or expenditure of such funds.

        35.   The grantee agrees to assist BJA in complying with the National Environmental Policy Act (NEPA), the National
              Historic Preservation Act, and other related federal environmental impact analyses requirements in the use of these
              grant funds, either directly by the grantee or by a subgrantee. Accordingly, the grantee agrees to first determine if any
              of the following activities will be funded by the grant, prior to obligating funds for any of these purposes. If it is
              determined that any of the following activities will be funded by the grant, the grantee agrees to contact BJA.

              The grantee understands that this special condition applies to its following new activities whether or not they are being
              specifically funded with these grant funds. That is, as long as the activity is being conducted by the grantee, a
              subgrantee, or any third party and the activity needs to be undertaken in order to use these grant funds, this special
              condition must first be met. The activities covered by this special condition are:
              a. New construction;
              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;
              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;
              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and
              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The grantee understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The grantee further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at
              http://www.ojp.usdoj.gov/BJA/resource/nepa.html, for programs relating to methamphetamine laboratory operations.

              Application of This Special Condition to Grantee's Existing Programs or Activities: For any of the grantee's or its
              subgrantees' existing programs or activities that will be funded by these grant funds, the grantee, upon specific request
              from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental assessment
              of that funded program or activity.

        36.   The recipient is required to establish a trust fund account. (The trust fund may or may not be an interest-bearing
              account.) The fund, including any interest, may not be used to pay debts or expenses incurred by other activities beyond
              the scope of the Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate
              the grant funds in the trust fund (including any interest earned) during the period of the grant and expend within 90
              days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to the Office of
              Justice Programs at the time of closeout.

        37.   JAG funds may be used to purchase vests for an agency, but they may not be used as the 50% match for purposes of the
              Bulletproof Vest Partnership (BVP) program.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 11 OF 12

                                                                                     Grant



 PROJECT NUMBER       2016-DJ-BX-0833                            AWARD DATE          08/16/2016


                                                     SPECIAL CONDITIONS
        38.   Ballistic-resistant and stab-resistant body armor purchased with JAG funds may be purchased at any threat level, make
              or model, from any distributor or manufacturer, as long as the vests have been tested and found to comply with
              applicable National Institute of Justice ballistic or stab standards and are listed on the NIJ Compliant Body Armor
              Model List (http://nij.gov). In addition, ballistic-resistant and stab-resistant body armor purchased must be American-
              made. The latest NIJ standard information can be found here: http://www.nij.gov/topics/technology/body-armor/safety-
              initiative.htm.

        39.   The recipient agrees to submit a signed certification that all law enforcement agencies receiving vests purchased with
              JAG funds have a written "mandatory wear" policy in effect. Fiscal agents and state agencies must keep signed
              certifications on file for any subrecipients planning to utilize JAG funds for ballistic-resistant and stab-resistant body
              armor purchases. This policy must be in place for at least all uniformed officers before any JAG funding can be used by
              the agency for body armor. There are no requirements regarding the nature of the policy other than it be a mandatory
              wear policy for all uniformed officers while on duty.

        40.   The recipient agrees to monitor subawards under this JAG award in accordance with all applicable statutes, regulations,
              OMB circulars, and guidelines, including the DOJ Financial Guide, and to include the applicable conditions of this
              award in any subaward. The recipient is responsible for oversight of subrecipient spending and monitoring of specific
              outcomes and benefits attributable to use of JAG funds by subrecipients. The recipient agrees to submit, upon request,
              documentation of its policies and procedures for monitoring of subawards under this award.

        41.   The recipient agrees that funds received under this award will not be used to supplant State or local funds, but will be
              used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law
              enforcement activities.

        42.   Award recipients must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports
              through GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA), P.L. 103-62, applicants who receive funding under this solicitation must
              provide data that measure the results of their work. Therefore, quarterly performance metrics reports must be submitted
              through BJA's Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed
              information on reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to
              submit required JAG reports by established deadlines may result in the freezing of grant funds and future High Risk
              designation.

        43.   Any law enforcement agency receiving direct or sub-awarded JAG funding must submit quarterly accountability
              metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-escalation of
              conflict, and constructive engagement with the public.

        44.   BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to your My BJA account at https://www.bja.gov/Login.aspx to access the Success Story Submission form.
              If you do not yet have a My BJA account, please register at https://www.bja.gov/profile.aspx. Once you register, one of
              the available areas on your My BJA page will be "My Success Stories". Within this box, you will see an option to add a
              Success Story. Once reviewed and approved by BJA, all success stories will appear on the new BJA Success Story web
              page at https://www.bja.gov/SuccessStoryList.aspx.

        45.   Recipient understands and agrees that award funds may not be used for items that are listed on the Controlled
              Expenditure List at the time of purchase or acquisition, including as the list may be amended from time to time, without
              explicit written prior approval from BJA. The Controlled Expenditure List, and instructions on how to request approval
              for purchase or acquisitions may be accessed here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 12 OF 12

                                                                                    Grant



 PROJECT NUMBER       2016-DJ-BX-0833                           AWARD DATE          08/16/2016


                                                    SPECIAL CONDITIONS
        46.   The recipient understands that, pursuant to recommendation 2.1 of Executive Order 13688, law enforcement agencies
              that acquire controlled equipment through Federal programs must adopt robust and specific written policies and
              protocols governing General Policing Standards and Specific Controlled Equipment Standards. General Policing
              Standards includes policies on (a) Community Policing; (b) Constitutional Policing; and (c) Community Input and
              Impact Considerations. Specific Controlled Equipment Standards includes policies specifically related to (a)
              Appropriate Use of Controlled Equipment; (b) Supervision of Use; (c) Effectiveness Evaluation; (d) Auditing and
              Accountability; and (e) Transparency and Notice Considerations. Upon OJP’s request, the recipient agrees to provide
              a copy of the General Policing Standards and Specific Controlled Equipment Standards, and any related policies and
              protocols.

        47.   Recipient understands and agrees that the purchase or acquisition of any item on the Controlled Expenditure List at the
              time of purchase or acquisition, including as the list may be amended from time to time, with award funds by an agency
              will trigger a requirement that the agency collect and retain (for at least 3 years) certain information about the use of 1)
              any federally-acquired Controlled Equipment in the agency’s inventory, and 2) any other controlled equipment in the
              same category as the federally-acquired controlled equipment in the agency’s inventory, regardless of source; and
              make that information available to BJA upon request. Details about what information must be collected and retained
              may be accessed here: https://www.whitehouse.gov/sites/default/files/docs/le_equipment_wg_final_report_final.pdf

        48.   Recipient understands and agrees that failure to comply with conditions related to Prohibited or Controlled
              Expenditures may result in a prohibition from further Controlled Expenditure approval under this or other federal
              awards.

        49.   Recipient understands and agrees that award funds may not be used for items that are listed on the Prohibited
              Expenditure List at the time of purchase or acquisition, including as the list may be amended from time to time. The
              Prohibited Expenditure list may be accessed here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf.

        50.   Recipient understands and agrees that, notwithstanding 2 CFR § 200.313, no equipment listed on the Controlled
              Expenditure List that is purchased under this award may be transferred or sold to a third party, except as described
              below:

              a. Agencies may transfer or sell any controlled equipment, except riot helmets and riot shields, to a Law Enforcement
              Agency (LEA) after obtaining prior written approval from BJA. As a condition of that approval, the acquiring LEA will
              be required to submit information and certifications to BJA as if it was requesting approval to use award fund for the
              initial purchase of items on the Controlled Expenditure List.
              b. Agencies may not transfer or sell any riot helmets or riot shields purchased under this award.
              c. Agencies may not transfer or sell any Controlled Equipment purchased under this award to non-LEAs, with the
              exception of fixed wing aircraft, rotary wing aircraft, and command and control vehicles. Before any such transfer or
              sale is finalized, the agency must obtain prior written approval from BJA. All law enforcement-related and other
              sensitive or potentially dangerous components, and all law enforcement insignias and identifying markings must be
              removed prior to transfer or sale.

              Recipient further understands and agrees to notify BJA prior to the disposal of any items on the Controlled Expenditure
              List purchased under this award, and to abide by any applicable laws and regulations in such disposal.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                Orbin Terry, NEPA Coordinator

Subject:             Incorporates NEPA Compliance in Further Developmental Stages for City of
                     Portland


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.


Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                             U.S. Department of Justice
                                                                                      GRANT MANAGER'S MEMORANDUM, PT. I:
                             Office of Justice Programs
                                                                                              PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                          Grant
                                                                                    PROJECT NUMBER
                                                                                                                                                PAGE 1 OF 1
                                                                                   2016-DJ-BX-0833
This project is supported under FY16(BJA - JAG) 42 USC 3750, et seq.




1. STAFF CONTACT (Name & telephone number)                                          2. PROJECT DIRECTOR (Name, address & telephone number)
   Heather Wiley                                                                       Eileen Roe
   (202) 598-3969                                                                      Financial Analyst
                                                                                       1120 SW Fifth Avenue
                                                                                       Room 1250
                                                                                       Portland, OR 97204-1912
                                                                                       (503) 823-6819


3a. TITLE OF THE PROGRAM                                                                                                 3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                             ON REVERSE)
2016 Edward Byrne Memorial Justice Assistance Grant Program




4. TITLE OF PROJECT

  2016 Portland-Metropolitan Area Law Enforcement Community Justice Assistance Grant (JAG) Program



5. NAME & ADDRESS OF GRANTEE                                                        6. NAME & ADRESS OF SUBGRANTEE

    City of Portland
    1120 SW Fifth AvenueRoom 1250
    Portland, OR 97204-1912



7. PROGRAM PERIOD                                                                   8. BUDGET PERIOD
    FROM:             10/01/2015           TO: 09/30/2019                                FROM:             10/01/2015            TO: 09/30/2019


9. AMOUNT OF AWARD                                                                  10. DATE OF AWARD
      $ 465,810                                                                            08/16/2016


11. SECOND YEAR'S BUDGET                                                            12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                      14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   activities to prevent and control crime based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical
   assistance, training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the
   following program areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community
   corrections programs; 5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; and 7) crime victim and
   witness programs (other than compensation).

   The City of Portland will allocate the 2016 JAG funds to the City, Multnomah County and the City of Gresham for staff salaries to include: a crime analyst to
   compile, maintain, integrate, analyze, and report findings on criminal intelligence; a deputy district attorney; and a parole and probation officer. Funds will also be
OJP FORM 4000/2 (REV. 4-88)
used to contract with a local service provider that coordinates treatment, temporary housing, counseling, and training opportunities for women involved in
prostitution-related offenses. Digital signage for facilities, camera equipment, Tasers, and a FARO Focus 3-D Scanner will be purchased.

NCA/NCF
                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


November 2, 2018

Ms. Kathleen Howard
California Board of State and Community Corrections
2590 Venture Oaks Way
Suite 200
Sacramento, CA 95833-3200

Dear Ms. Howard:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 17 Edward Byrne Memorial Justice Assistance Grant (JAG) Program -
State Solicitation in the amount of $17,701,281 for California Board of State and Community Corrections.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Tahitia M. Barringer, Program Manager at (202) 616-3294; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures




                                                                                                                                     Exhibit C
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
November 2, 2018

Ms. Kathleen Howard
California Board of State and Community Corrections
2590 Venture Oaks Way
Suite 200
Sacramento, CA 95833-3200

Dear Ms. Howard:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                            PAGE 1         OF 22
                        Bureau of Justice Assistance                                                    Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                             4. AWARD NUMBER:             2017-DJ-BX-0184
    California Board of State and Community Corrections
    2590 Venture Oaks WaySuite 200                                              5. PROJECT PERIOD: FROM                10/01/2016    TO     09/30/2020
    Sacramento, CA 95833-3200
                                                                                  BUDGET PERIOD: FROM                  10/01/2016    TO     09/30/2020

                                                                                6. AWARD DATE           11/02/2018                  7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                     8. SUPPLEMENT NUMBER                                             Initial
    680282717                                                                      00
 2b. GRANTEE DUNS NO.
                                                                                9. PREVIOUS AWARD AMOUNT                                             $0
    949095731
 3. PROJECT TITLE                                                               10. AMOUNT OF THIS AWARD                                   $ 17,701,281
     2017 Byrne JAG Program
                                                                                11. TOTAL AWARD                                            $ 17,701,281


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY17(BJA - JAG State and JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 42 U.S.C. 3711 - 3797ff-5),
    including subpart 1 of part E (codified at 42 U.S.C. 3750 - 3758); see also 28 U.S.C. 530C(a).
 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                    GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                                  18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                     Kathleen Howard
                                                                                        Executive Director
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                             19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                       19A. DATE




                                                                     AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                              21. SDJUGT0005
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        DJ        80       00       00              17701281




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 2 OF 22

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE         11/02/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 42 U.S.C. 3795a), and also may lead to imposition of civil penalties and administrative remedies for false claims
              or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2017 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2017 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2017 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.

         3.   Compliance with DOJ Grants Financial Guide

              The recipient agrees to comply with the DOJ Grants Financial Guide as posted on the OJP website (currently, the "2015
              DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any updated version
              that may be posted during the period of performance.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 3 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
         4.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         5.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.

         6.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 4 OF 22

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE         11/02/2018


                                                    SPECIAL CONDITIONS
         7.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         8.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.

         9.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
        10.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        11.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "2015 DOJ Grants Financial
              Guide").

        12.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        13.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/ojptrainingguidingprinciples.htm.

        14.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        15.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 22

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0184                              AWARD DATE          11/02/2018


                                                      SPECIAL CONDITIONS
        16.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        17.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries. Part 38 of 28 C.F.R., a DOJ regulation, was amended effective May 4, 2016.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.

        19.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 22

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE         11/02/2018


                                                    SPECIAL CONDITIONS
        20.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2017)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2017, are set out at
              https://ojp.gov/funding/Explore/FY17AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        21.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 22

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0184                             AWARD DATE           11/02/2018


                                                      SPECIAL CONDITIONS
        22.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
        23.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        24.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        25.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).

        26.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE          11/02/2018


                                                    SPECIAL CONDITIONS
        27.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        28.   Justice Information Sharing

              In order to promote information sharing and enable interoperability among disparate systems across the justice and
              public safety community, the recipient (and any subrecipient at any tier) must comply with DOJ's Global Justice
              Information Sharing Initiative (DOJ's Global) guidelines and recommendations for this particular award. The recipient
              shall conform to the Global Standards Package (GSP) and all constituent elements, where applicable, as described at:
              https://it.ojp.gov/gsp_grantcondition. The recipient shall document planned approaches to information sharing and
              describe compliance to the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        29.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        30.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 42 U.S.C. 3789g(c)-(d). The recipient may not satisfy such a fine with federal funds.

        31.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        32.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 42 U.S.C. 3789g
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 11 OF 22

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE         11/02/2018


                                                    SPECIAL CONDITIONS
        33.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        34.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        35.   Required attendance at BJA-sponsored events

              The recipient (and its subrecipients at any tier) must participate in BJA-sponsored training events, technical assistance
              events, or conferences held by BJA or its designees, upon BJA's request.

        36.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 12 OF 22

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0184                             AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
        37.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa.html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        38.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. (The trust fund may or may not be an interest-bearing account.) The fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 13 OF 22

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
        39.   Prohibition on use of award funds for match under BVP program

              JAG funds may be used to purchase vests for an agency, but they may not be used as the 50% match for purposes of the
              DOJ Bulletproof Vest Partnership (BVP) program.

        40.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        41.   Body armor - compliance with NIJ standards

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/). In addition, ballistic-resistant and stab-resistant body armor purchased must be
              American-made. The latest NIJ standard information can be found here: https://nij.gov/topics/technology/body-
              armor/pages/safety-initiative.aspx.

        42.   Required monitoring of subawards

              The recipient must monitor subawards under this JAG award in accordance with all applicable statutes, regulations,
              award conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        43.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        44.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                     PAGE 14 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE          11/02/2018


                                                    SPECIAL CONDITIONS
        45.   Prohibited Expenditures List

              Award funds may not be used for items that are listed on the Prohibited Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time. The Prohibited Expenditure List may be accessed
              here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        46.   Controlled expenditures - prior written approval required

              Award funds may not be used for items that are listed on the Controlled Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time, without explicit written prior approval from BJA.
              The Controlled Expenditure List, and instructions on how to request approval for purchase or acquisitions are set out at
              https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        47.   Controlled expenditures - incident reporting

              If an agency uses award funds to purchase or acquire any item on the Controlled Expenditure List at the time of
              purchase or acquisition, including as the list may be amended from time to time, the agency must collect and retain (for
              at least 3 years) certain information about the use of-- (1) any federally-acquired Controlled Equipment in the
              agency's inventory, and (2) any other controlled equipment in the same category as the federally-acquired controlled
              equipment in the agency's inventory, regardless of source; and the agency must make that information available to BJA
              upon request. Details about what information must be collected and retained are set out at https://ojp.gov/docs/LE-
              Equipment-WG-Final-Report.pdf.

        48.   Sale of items on Controlled Expenditure List

              Notwithstanding the provision of the Part 200 Uniform Requirements set out at 2 C.F.R. 200.313, no equipment listed
              on the Controlled Expenditure List that is purchased with award funds may be transferred or sold to a third party,
              except as described below:

              a. Agencies may transfer or sell any controlled equipment, except riot helmets and riot shields, to a Law Enforcement
              Agency (LEA) after obtaining prior written approval from BJA. As a condition of that approval, the acquiring LEA will
              be required to submit information and certifications to BJA as if it were requesting approval to use award funds for the
              initial purchase of items on the Controlled Expenditure List.

              b. Agencies may not transfer or sell any riot helmets or riot shields purchased under this award.

              c. Agencies may not transfer or sell any Controlled Equipment purchased under this award to non-LEAs, with the
              exception of fixed wing aircraft, rotary wing aircraft, and command and control vehicles. Before any such transfer or
              sale is finalized, the agency must obtain prior written approval from BJA. All law enforcement-related and other
              sensitive or potentially dangerous components, and all law enforcement insignias and identifying markings must be
              removed prior to transfer or sale.

              The recipient must notify BJA prior to the disposal of any items on the Controlled Expenditure List purchased with
              award funds, and must abide by any applicable laws (including regulations) in such disposal.

        49.   Prohibited or controlled expenditures - Effect of failure to comply

              Failure to comply with an award condition related to prohibited or controlled expenditures may result in denial of any
              further approvals of controlled expenditures under this or other federal awards.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 15 OF 22

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
        50.   Controlled expenditures - Standards

              Consistent with recommendation 2.1 of Executive Order 13688, a law enforcement agency that acquires controlled
              equipment with award funds must adopt robust and specific written policies and protocols governing General Policing
              Standards and Specific Controlled Equipment Standards. General Policing Standards includes policies on (a)
              Community Policing; (b) Constitutional Policing; and (c) Community Input and Impact Considerations. Specific
              Controlled Equipment Standards includes policies specifically related to (a) Appropriate Use of Controlled Equipment;
              (b) Supervision of Use; (c) Effectiveness Evaluation; (d) Auditing and Accountability; and (e) Transparency and Notice
              Considerations. Upon OJP's request, the recipient must provide a copy of the General Policing Standards and Specific
              Controlled Equipment Standards, and any related policies and protocols.

        51.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2016

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2016), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        52.   "Certification of Compliance with 8 U.S.C. 1373" required for valid award acceptance by a "State"

              In order validly to accept this award, the prospective recipient must submit the required "Certification of Compliance
              with 8 U.S.C. 1373" (executed by the chief legal officer of the State). Unless that executed certification either-- (1) is
              submitted to OJP together with the fully-executed award document, or (2) is uploaded in OJP's GMS no later than the
              day the signed award document is submitted to OJP, any submission by a State that purports to accept the award is
              invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the State does submit the necessary
              certification regarding 8 U.S.C. 1373, the State may submit a fully-executed award document executed by the State on
              or after the date of that certification.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 16 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
        53.   Ongoing compliance with 8 U.S.C. 1373 is required

              1. With respect to the "program or activity" funded in whole or part under this award (including any such "program or
              activity" of any subrecipient at any tier), throughout the period of performance for the award, no State or local
              government entity, -agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official
              from sending or receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or
              (2) a government entity or -agency from sending, requesting or receiving, maintaining, or exchanging information
              regarding immigration status as described in 8 U.S.C. 1373(b). For purposes of this award, any prohibition (or
              restriction) that violates this condition is an "information-communication restriction."

              2. Certifications from subrecipients. The recipient may not make a subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the subaward, using the
              appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm. Similarly, the
              recipient must require that no subrecipient (at any tier) may make a further subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the further subaward, using the
              appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated (including for
              authorized reimbursements) for the reasonable, necessary, and allocable costs (if any) that the recipient, or any
              subrecipient at any tier that is a State or local government or a "public" institution of higher education, incurs to
              implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is one that is owned, controlled, or directly funded by a State or local
              government.

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means for purposes of 8 U.S.C. 1373 (Illegal Immigration Reform and
              Immigrant Responsibility Act of 1996); and terms that are defined in 8 U.S.C. 1101 (Immigration and Nationality Act)
              mean what they mean under that section 1101, except that the term "State" also shall include American Samoa (cf. 42
              U.S.C. 901(a)(2)).

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition … and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 are to be read as references to
              particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any "public" institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 17 OF 22

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0184                             AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before
              award acceptance.

        54.   Authority to obligate award funds contingent on compliance with 8 U.S.C. 1373; unallowable costs; obligation to notify

              1. If the recipient is a State or local government--

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the
              recipient (or of any subrecipient at any tier that is a either a State or unit of local government or a "public" institution of
              higher education) that is funded in whole or in part with award funds is subject to any "information-communication
              restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the "program or activity" of the recipient (or of any
              subrecipient at any tier that is a either a State or unit of local government or a "public" institution of higher education)
              that would be reimbursed in whole or in part with award funds was subject to any "information-communication
              restriction."

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and all subrecipients
              (regardless of tier) are in compliance with 8 U.S.C. 1373.

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded "program or activity" of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a "public" institution of higher
              education, may be subject to any "information-communication restriction." In addition, any subaward (at any tier) to a
              subrecipient that is either a State or a local government or a "public" institution of higher education must require
              prompt notification to the entity that made the subaward, should the subrecipient such credible evidence regarding an
              "information-communication restriction."

              2. Any subaward (at any tier) to a subrecipient that is either a State or a local government or a "public" institution of
              higher education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the
              "program or activity" of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in
              part with award funds is subject to any "information-communication restriction."

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required."

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the award
              condition entitled "Ongoing compliance with 8 U.S.C. 1373 is required."

              B. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 18 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
        55.   Required State-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a State government, and also apply to
              any State-government subrecipient at any tier (whether or not the recipient is a State government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that
              agents of the United States acting under color of federal law in fact are given to access any State (or State-contracted)
              correctional facility for the purpose of permitting such agents to meet with individuals who are (or are believed by such
              agents to be) aliens and to inquire as to such individuals' right to be or remain in the United States.

              B. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that,
              when a State (or State-contracted) correctional facility receives from DHS a formal written request authorized by the
              Immigration and Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien
              in such facility, then such facility will honor such request and -- as early as practicable (see para. 4.B. of this
              condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, rules, regulations, policies, and practices to satisfy this condition, and (2) permitting access as described in
              para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3)).

              (2) the term "correctional facility" means what it means under the Title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 42 U.S.C. 3791(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual would have been released in the absence of this condition.

              Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least 48
              hours, if possible)." (See DHS Form I-247A (3/17)). In the event that (e.g., in light of the date DHS made such request)
              the scheduled release date and time for an alien are such as not to permit the advance notice that DHS has requested, it
              shall not be a violation of this condition to provide only as much advance notice as practicable.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 19 OF 22

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE         11/02/2018


                                                     SPECIAL CONDITIONS
              NOTE: Current DHS practice is to use one form (DHS Form I-247A (3/17)) for two distinct purposes -- to request
              advance notice of scheduled release, and to request that an individual be detained for up to 48 hours AFTER the
              scheduled release. This condition imposes NO requirements as to such DHS requests for detention.

              C. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

        56.   Required local-government-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a unit of local government, and also
              apply to any local-government subrecipient of this award at any tier (whether or not the recipient itself is a unit of local
              government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that agents of the United States acting under color of
              federal law in fact are given access a local-government (or local-government-contracted) correctional facility for the
              purpose of permitting such agents to meet with individuals who are (or are believed by such agents to be) aliens and to
              inquire as to such individuals' right to be or remain in the United States.

              B. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that, when a local-government (or local-government-
              contracted) correctional facility receives from DHS a formal written request authorized by the Immigration and
              Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien in such facility,
              then such facility will honor such request and -- as early as practicable (see "Rules of Construction" incorporated by
              para. 4.B. of this condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, ordinances, rules, regulations, policies, and practices to satisfy this condition, (2) permitting access as
              described in para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. The "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing compliance
              with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

              B. The "Rules of Construction" set out in the award condition entitled "Required State-level rules or practices related
              to aliens; allowable costs" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 20 OF 22

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0184                           AWARD DATE         11/02/2018


                                                    SPECIAL CONDITIONS
        57.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        58.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https://www.bja.gov/Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https://www.bja.gov/profile.aspx. Once registered,
              one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an option to add
              a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success Story web
              page at https://www.bja.gov/SuccessStoryList.aspx.

        59.   "Methods of Administration" - monitoring compliance with civil rights laws and nondiscrimination provisions

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with applicable federal civil
              rights laws and nondiscrimination provisions. Within 90 days of the date of award acceptance, the recipient must
              submit to OJP's Office for Civil Rights (at CivilRightsMOA@usdoj.gov) written Methods of Administration ("MOA")
              for subrecipient monitoring with respect to civil rights requirements. In addition, upon request by OJP (or by another
              authorized federal agency), the recipient must make associated documentation available for review.

              The details of the recipient's obligations related to Methods of Administration are posted on the OJP web site at
              https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm (Award condition: "Methods of
              Administration" - Requirements applicable to States (FY 2017 Update)), and are incorporated by reference here.

        60.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 21 OF 22

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0184                            AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
        61.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

        62.   SORNA final agency decision - Appeals

              The recipient acknowledges the final agency decision made by DOJ that recipient's jurisdiction did not substantially
              implement the Sex Offender Registration and Notification Act (Public Law 109-248, "SORNA") before the deadline,
              and understands that, as a result of that final agency decision, the amount of this JAG award was reduced, pursuant to
              42 U.S.C. 16925. By accepting this specific award, the recipient voluntarily agrees that if it elects to file a judicial
              appeal of that final agency decision, which was integral in determining this particular funding amount, no such appeal
              may commence more than 6 months after the date of acceptance of this award.

        63.   Withholding of funds: Budget narrative

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and OJP reviews
              and accepts, the budget narrative for the award, and a Grant Adjustment Notice (GAN) has been issued to remove this
              condition.

        64.   Withholding of funds: Required certification from the chief executive of the applicant government

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits the required
              "Certifications and Assurances by the Chief Executive of the Applicant Government," properly-executed (as
              determined by OJP), and a Grant Adjustment Notice (GAN) has been issued to remove this condition.

        65.   Withholding of funds: Project abstract

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and OJP reviews
              and accepts, the project abstract, and a Grant Adjustment Notice (GAN) has been issued to remove this condition.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 22 OF 22

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0184                             AWARD DATE          11/02/2018


                                                     SPECIAL CONDITIONS
        66.   Withholding of funds: Certification with respect to federal taxes

              The recipient may not obligate, expend, or draw down any funds under this award until it has submitted to the program
              manager, in a format acceptable to OJP, a formal written certification directed to OJP and executed by an official with
              authority to sign on behalf of the recipient, that the recipient-- (1) has filed all Federal tax returns required for the three
              tax years immediately preceding the tax year in which the certification is made; (2) has not been convicted of a criminal
              offense under the Internal Revenue Code of 1986; and (3) has not, more than 90 days prior to this certification, been
              notified of any unpaid federal tax assessment for which the liability remains unsatisfied, unless the assessment is the
              subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and
              is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding; and until a
              Grant Adjustment Notice (GAN) has been issued to remove this condition.

              The certification must be dated, and must indicate the full name and title of the signer, as well as the full legal name of
              the recipient.

        67.   Recipient integrity and performance matters: Requirement to report information on certain civil, criminal, and
              administrative proceedings to SAM and FAPIIS

              The recipient must comply with any and all applicable requirements regarding reporting of information on civil,
              criminal, and administrative proceedings connected with (or connected to the performance of) either this OJP award or
              any other grant, cooperative agreement, or procurement contract from the federal government. Under certain
              circumstances, recipients of OJP awards are required to report information about such proceedings, through the federal
              System for Award Management (known as "SAM"), to the designated federal integrity and performance system
              (currently, "FAPIIS").

              The details of recipient obligations regarding the required reporting (and updating) of information on certain civil,
              criminal, and administrative proceedings to the federal designated integrity and performance system (currently,
              "FAPIIS") within SAM are posted on the OJP web site at https://ojp.gov/funding/FAPIIS.htm (Award condition:
              Recipient Integrity and Performance Matters, including Recipient Reporting to FAPIIS), and are incorporated by
              reference here.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Incorporates NEPA Compliance in Further Developmental Stages for California
                      Board of State and Community Corrections


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.

Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                            U.S. Department of Justice
                                                                                    GRANT MANAGER'S MEMORANDUM, PT. I:
                            Office of Justice Programs
                                                                                            PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                        Grant
                                                                                   PROJECT NUMBER
                                                                                                                                             PAGE 1 OF 1
                                                                                 2017-DJ-BX-0184
This project is supported under FY17(BJA - JAG State and JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 42 U.S.C. 3711 - 3797ff-5), including
subpart 1 of part E (codified at 42 U.S.C. 3750 - 3758); see also 28 U.S.C. 530C(a).




1. STAFF CONTACT (Name & telephone number)                                         2. PROJECT DIRECTOR (Name, address & telephone number)
   Tahitia M. Barringer                                                              Timothy Polasik
   (202) 616-3294                                                                    Field Representative
                                                                                     2590 Venture Oaks Way
                                                                                     Suite 200
                                                                                     Sacramento, CA 95833-3200
                                                                                     (916) 621-2853


3a. TITLE OF THE PROGRAM                                                                                              3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                          ON REVERSE)
BJA FY 17 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - State Solicitation




4. TITLE OF PROJECT

   2017 Byrne JAG Program



5. NAME & ADDRESS OF GRANTEE                                                       6. NAME & ADRESS OF SUBGRANTEE

    California Board of State and Community Corrections
    2590 Venture Oaks WaySuite 200
    Sacramento, CA 95833-3200



7. PROGRAM PERIOD                                                                  8. BUDGET PERIOD
    FROM:             10/01/2016           TO: 09/30/2020                              FROM:             10/01/2016           TO: 09/30/2020


9. AMOUNT OF AWARD                                                                 10. DATE OF AWARD
      $ 17,701,281                                                                        11/02/2018


11. SECOND YEAR'S BUDGET                                                           12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                     14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   activities to prevent and control crime based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical
   assistance, training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the
   following program areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community
   corrections programs; 5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; and 7) crime victim and
   witness programs (other than compensation) and 8) mental health programs and related law enforcement and corrections programs, including behavioral programs
   and crisis intervention teams.

   This State JAG award will be used to support criminal justice initiatives that fall under one or more of the allowable program areas above. Funded programs or
OJP FORM 4000/2 (REV. 4-88)
initiatives may include multijurisdictional drug and gang task forces, crime prevention and domestic violence programs, courts, corrections, treatment, justice
information sharing initiatives, or other programs aimed at reducing crime and/or enhancing public/officer safety.

NCA/NCF
                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


October 10, 2018

The Honorable Ted Wheeler
City of Portland
1120 SW Fifth Avenue
Room 1250
Portland, OR 97204-1912

Dear Mayor Wheeler:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 17 Edward Byrne Memorial Justice Assistance Grant (JAG) Program -
Local Solicitation in the amount of $385,515 for City of Portland.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Heather Wiley, Program Manager at (202) 598-3969; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures




                                                                                                                                     Exhibit D
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
October 10, 2018

The Honorable Ted Wheeler
City of Portland
1120 SW Fifth Avenue
Room 1250
Portland, OR 97204-1912

Dear Mayor Wheeler:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                            PAGE 1         OF 21
                        Bureau of Justice Assistance                                                   Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                             4. AWARD NUMBER:          2017-DJ-BX-0666
    City of Portland
    1120 SW Fifth AvenueRoom 1250                                               5. PROJECT PERIOD: FROM                10/01/2016    TO     09/30/2020
    Portland, OR 97204-1912
                                                                                  BUDGET PERIOD: FROM                  10/01/2016    TO     09/30/2020

                                                                                6. AWARD DATE         10/10/2018                    7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                     8. SUPPLEMENT NUMBER                                             Initial
    936002236                                                                      00
 2b. GRANTEE DUNS NO.
                                                                                9. PREVIOUS AWARD AMOUNT                                             $0
    054971197
 3. PROJECT TITLE                                                               10. AMOUNT OF THIS AWARD                                      $ 385,515
     Justice Assistance Grant Program Fiscal Year 2017
                                                                                11. TOTAL AWARD                                               $ 385,515


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY17(BJA - JAG State and JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 42 U.S.C. 3711 - 3797ff-5),
    including subpart 1 of part E (codified at 42 U.S.C. 3750 - 3758); see also 28 U.S.C. 530C(a).
 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                   GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                                  18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                     Ted Wheeler
                                                                                        Mayor
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                             19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                       19A. DATE




                                                                     AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                              21. SDJUGT0009
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        DJ        80       00       00               385515




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 2 OF 21

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE         10/10/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 42 U.S.C. 3795a), and also may lead to imposition of civil penalties and administrative remedies for false claims
              or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2017 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2017 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2017 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.

         3.   Compliance with DOJ Grants Financial Guide

              The recipient agrees to comply with the DOJ Grants Financial Guide as posted on the OJP website (currently, the "2015
              DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any updated version
              that may be posted during the period of performance.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 3 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
         4.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         5.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.

         6.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 4 OF 21

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE         10/10/2018


                                                    SPECIAL CONDITIONS
         7.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         8.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.

         9.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
        10.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        11.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "2015 DOJ Grants Financial
              Guide").

        12.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        13.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/ojptrainingguidingprinciples.htm.

        14.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        15.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 21

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0666                              AWARD DATE          10/10/2018


                                                      SPECIAL CONDITIONS
        16.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        17.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries. Part 38 of 28 C.F.R., a DOJ regulation, was amended effective May 4, 2016.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.

        19.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 21

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE         10/10/2018


                                                    SPECIAL CONDITIONS
        20.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2017)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2017, are set out at
              https://ojp.gov/funding/Explore/FY17AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        21.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 21

                                                                                       Grant



 PROJECT NUMBER       2017-DJ-BX-0666                             AWARD DATE           10/10/2018


                                                      SPECIAL CONDITIONS
        22.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
        23.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        24.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        25.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).

        26.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE          10/10/2018


                                                    SPECIAL CONDITIONS
        27.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        28.   Justice Information Sharing

              In order to promote information sharing and enable interoperability among disparate systems across the justice and
              public safety community, the recipient (and any subrecipient at any tier) must comply with DOJ's Global Justice
              Information Sharing Initiative (DOJ's Global) guidelines and recommendations for this particular award. The recipient
              shall conform to the Global Standards Package (GSP) and all constituent elements, where applicable, as described at:
              https://it.ojp.gov/gsp_grantcondition. The recipient shall document planned approaches to information sharing and
              describe compliance to the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        29.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        30.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 42 U.S.C. 3789g(c)-(d). The recipient may not satisfy such a fine with federal funds.

        31.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        32.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 42 U.S.C. 3789g
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 11 OF 21

                                                                                   Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE         10/10/2018


                                                    SPECIAL CONDITIONS
        33.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        34.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        35.   Required attendance at BJA-sponsored events

              The recipient (and its subrecipients at any tier) must participate in BJA-sponsored training events, technical assistance
              events, or conferences held by BJA or its designees, upon BJA's request.

        36.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 12 OF 21

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0666                             AWARD DATE          10/10/2018


                                                     SPECIAL CONDITIONS
        37.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa.html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        38.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. (The trust fund may or may not be an interest-bearing account.) The fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 13 OF 21

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE          10/10/2018


                                                     SPECIAL CONDITIONS
        39.   Prohibition on use of award funds for match under BVP program

              JAG funds may be used to purchase vests for an agency, but they may not be used as the 50% match for purposes of the
              DOJ Bulletproof Vest Partnership (BVP) program.

        40.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        41.   Body armor - compliance with NIJ standards

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/). In addition, ballistic-resistant and stab-resistant body armor purchased must be
              American-made. The latest NIJ standard information can be found here: https://nij.gov/topics/technology/body-
              armor/pages/safety-initiative.aspx.

        42.   Required monitoring of subawards

              The recipient must monitor subawards under this JAG award in accordance with all applicable statutes, regulations,
              award conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        43.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        44.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                     PAGE 14 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                           AWARD DATE          10/10/2018


                                                    SPECIAL CONDITIONS
        45.   Prohibited Expenditures List

              Award funds may not be used for items that are listed on the Prohibited Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time. The Prohibited Expenditure List may be accessed
              here: https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        46.   Controlled expenditures - prior written approval required

              Award funds may not be used for items that are listed on the Controlled Expenditure List at the time of purchase or
              acquisition, including as the list may be amended from time to time, without explicit written prior approval from BJA.
              The Controlled Expenditure List, and instructions on how to request approval for purchase or acquisitions are set out at
              https://www.bja.gov/funding/JAGControlledPurchaseList.pdf

        47.   Controlled expenditures - incident reporting

              If an agency uses award funds to purchase or acquire any item on the Controlled Expenditure List at the time of
              purchase or acquisition, including as the list may be amended from time to time, the agency must collect and retain (for
              at least 3 years) certain information about the use of-- (1) any federally-acquired Controlled Equipment in the
              agency's inventory, and (2) any other controlled equipment in the same category as the federally-acquired controlled
              equipment in the agency's inventory, regardless of source; and the agency must make that information available to BJA
              upon request. Details about what information must be collected and retained are set out at https://ojp.gov/docs/LE-
              Equipment-WG-Final-Report.pdf.

        48.   Sale of items on Controlled Expenditure List

              Notwithstanding the provision of the Part 200 Uniform Requirements set out at 2 C.F.R. 200.313, no equipment listed
              on the Controlled Expenditure List that is purchased with award funds may be transferred or sold to a third party,
              except as described below:

              a. Agencies may transfer or sell any controlled equipment, except riot helmets and riot shields, to a Law Enforcement
              Agency (LEA) after obtaining prior written approval from BJA. As a condition of that approval, the acquiring LEA will
              be required to submit information and certifications to BJA as if it were requesting approval to use award funds for the
              initial purchase of items on the Controlled Expenditure List.

              b. Agencies may not transfer or sell any riot helmets or riot shields purchased under this award.

              c. Agencies may not transfer or sell any Controlled Equipment purchased under this award to non-LEAs, with the
              exception of fixed wing aircraft, rotary wing aircraft, and command and control vehicles. Before any such transfer or
              sale is finalized, the agency must obtain prior written approval from BJA. All law enforcement-related and other
              sensitive or potentially dangerous components, and all law enforcement insignias and identifying markings must be
              removed prior to transfer or sale.

              The recipient must notify BJA prior to the disposal of any items on the Controlled Expenditure List purchased with
              award funds, and must abide by any applicable laws (including regulations) in such disposal.

        49.   Prohibited or controlled expenditures - Effect of failure to comply

              Failure to comply with an award condition related to prohibited or controlled expenditures may result in denial of any
              further approvals of controlled expenditures under this or other federal awards.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 15 OF 21

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE          10/10/2018


                                                     SPECIAL CONDITIONS
        50.   Controlled expenditures - Standards

              Consistent with recommendation 2.1 of Executive Order 13688, a law enforcement agency that acquires controlled
              equipment with award funds must adopt robust and specific written policies and protocols governing General Policing
              Standards and Specific Controlled Equipment Standards. General Policing Standards includes policies on (a)
              Community Policing; (b) Constitutional Policing; and (c) Community Input and Impact Considerations. Specific
              Controlled Equipment Standards includes policies specifically related to (a) Appropriate Use of Controlled Equipment;
              (b) Supervision of Use; (c) Effectiveness Evaluation; (d) Auditing and Accountability; and (e) Transparency and Notice
              Considerations. Upon OJP's request, the recipient must provide a copy of the General Policing Standards and Specific
              Controlled Equipment Standards, and any related policies and protocols.

        51.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2016

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2016), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        52.   "Certification of Compliance with 8 U.S.C. 1373" required for valid award acceptance by a unit of local government

              In order validly to accept this award, the applicant local government must submit the required "Certification of
              Compliance with 8 U.S.C. 1373" (executed by the chief legal officer of the local government). Unless that executed
              certification either-- (1) is submitted to OJP together with the fully-executed award document, or (2) is uploaded in
              OJP's GMS no later than the day the signed award document is submitted to OJP, any submission by a unit of local
              government that purports to accept the award is invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the unit of local government does submit the
              necessary certification regarding 8 U.S.C. 1373, it may submit a fully-executed award document executed by the unit
              of local government on or after the date of that certification.

              For purposes of this condition, "local government" does not include any Indian tribes.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 16 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
        53.   Ongoing compliance with 8 U.S.C. 1373 is required

              1. With respect to the "program or activity" funded in whole or part under this award (including any such "program or
              activity" of any subrecipient at any tier), throughout the period of performance for the award, no State or local
              government entity, -agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official
              from sending or receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or
              (2) a government entity or -agency from sending, requesting or receiving, maintaining, or exchanging information
              regarding immigration status as described in 8 U.S.C. 1373(b). For purposes of this award, any prohibition (or
              restriction) that violates this condition is an "information-communication restriction."

              2. Certifications from subrecipients. The recipient may not make a subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the subaward, using the
              appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm. Similarly, the
              recipient must require that no subrecipient (at any tier) may make a further subaward to a State or local government or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373, properly
              executed by the chief legal officer of the jurisdiction or institution that would receive the further subaward, using the
              appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated (including for
              authorized reimbursements) for the reasonable, necessary, and allocable costs (if any) that the recipient, or any
              subrecipient at any tier that is a State or local government or a "public" institution of higher education, incurs to
              implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is one that is owned, controlled, or directly funded by a State or local
              government.

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means for purposes of 8 U.S.C. 1373 (Illegal Immigration Reform and
              Immigrant Responsibility Act of 1996); and terms that are defined in 8 U.S.C. 1101 (Immigration and Nationality Act)
              mean what they mean under that section 1101, except that the term "State" also shall include American Samoa (cf. 42
              U.S.C. 901(a)(2)).

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition … and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 are to be read as references to
              particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any "public" institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 17 OF 21

                                                                                      Grant



 PROJECT NUMBER       2017-DJ-BX-0666                             AWARD DATE          10/10/2018


                                                     SPECIAL CONDITIONS
              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before
              award acceptance.

        54.   Authority to obligate award funds contingent on compliance with 8 U.S.C. 1373; unallowable costs; obligation to notify

              1. If the recipient is a State or local government--

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the
              recipient (or of any subrecipient at any tier that is a either a State or unit of local government or a "public" institution of
              higher education) that is funded in whole or in part with award funds is subject to any "information-communication
              restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the "program or activity" of the recipient (or of any
              subrecipient at any tier that is a either a State or unit of local government or a "public" institution of higher education)
              that would be reimbursed in whole or in part with award funds was subject to any "information-communication
              restriction."

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and all subrecipients
              (regardless of tier) are in compliance with 8 U.S.C. 1373.

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded "program or activity" of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a "public" institution of higher
              education, may be subject to any "information-communication restriction." In addition, any subaward (at any tier) to a
              subrecipient that is either a State or a local government or a "public" institution of higher education must require
              prompt notification to the entity that made the subaward, should the subrecipient such credible evidence regarding an
              "information-communication restriction."

              2. Any subaward (at any tier) to a subrecipient that is either a State or a local government or a "public" institution of
              higher education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the
              "program or activity" of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in
              part with award funds is subject to any "information-communication restriction."

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required."

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the award
              condition entitled "Ongoing compliance with 8 U.S.C. 1373 is required."

              B. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 18 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
        55.   Required State-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a State government, and also apply to
              any State-government subrecipient at any tier (whether or not the recipient is a State government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that
              agents of the United States acting under color of federal law in fact are given to access any State (or State-contracted)
              correctional facility for the purpose of permitting such agents to meet with individuals who are (or are believed by such
              agents to be) aliens and to inquire as to such individuals' right to be or remain in the United States.

              B. A State statute, or a State rule, -regulation, -policy, or -practice, must be in place that is designed to ensure that,
              when a State (or State-contracted) correctional facility receives from DHS a formal written request authorized by the
              Immigration and Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien
              in such facility, then such facility will honor such request and -- as early as practicable (see para. 4.B. of this
              condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, rules, regulations, policies, and practices to satisfy this condition, and (2) permitting access as described in
              para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3)).

              (2) the term "correctional facility" means what it means under the Title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 42 U.S.C. 3791(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual would have been released in the absence of this condition.

              Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least 48
              hours, if possible)." (See DHS Form I-247A (3/17)). In the event that (e.g., in light of the date DHS made such request)
              the scheduled release date and time for an alien are such as not to permit the advance notice that DHS has requested, it
              shall not be a violation of this condition to provide only as much advance notice as practicable.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 19 OF 21

                                                                                    Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE         10/10/2018


                                                     SPECIAL CONDITIONS
              NOTE: Current DHS practice is to use one form (DHS Form I-247A (3/17)) for two distinct purposes -- to request
              advance notice of scheduled release, and to request that an individual be detained for up to 48 hours AFTER the
              scheduled release. This condition imposes NO requirements as to such DHS requests for detention.

              C. Both the "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing
              compliance with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

        56.   Required local-government-level rules or practices related to aliens; allowable costs

              The following provisions apply to the recipient of this award, if the recipient is a unit of local government, and also
              apply to any local-government subrecipient of this award at any tier (whether or not the recipient itself is a unit of local
              government).

              1. Requirements

              With respect to the "program or activity" that is funded (in whole or in part) by this award, as of the date the recipient
              accepts this award, and throughout the remainder of the period of performance for the award--

              A. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that agents of the United States acting under color of
              federal law in fact are given access a local-government (or local-government-contracted) correctional facility for the
              purpose of permitting such agents to meet with individuals who are (or are believed by such agents to be) aliens and to
              inquire as to such individuals' right to be or remain in the United States.

              B. A local ordinance, -rule, -regulation, -policy, or -practice (or an applicable State statute, -rule, -regulation, -
              policy, or -practice) must be in place that is designed to ensure that, when a local-government (or local-government-
              contracted) correctional facility receives from DHS a formal written request authorized by the Immigration and
              Nationality Act that seeks advance notice of the scheduled release date and time for a particular alien in such facility,
              then such facility will honor such request and -- as early as practicable (see "Rules of Construction" incorporated by
              para. 4.B. of this condition) -- provide the requested notice to DHS.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of this
              condition.

              3. Allowable costs

              Compliance with these requirements is an authorized and priority purpose of this award. To the extent that such costs
              are not reimbursed under any other federal program, award funds may be obligated (including for authorized
              reimbursements) for the reasonable, necessary, and allocable costs (if any) of-- (1) developing and putting into place
              statutes, ordinances, rules, regulations, policies, and practices to satisfy this condition, (2) permitting access as
              described in para. 1.A. above, and (3) honoring any request from DHS that is encompassed by para. 1.B. above.

              4. Rules of construction

              A. The "Rules of Construction" and the "Important Note" set out in the award condition entitled "Ongoing compliance
              with 8 U.S.C. 1373 is required" are incorporated by reference as though set forth here in full.

              B. The "Rules of Construction" set out in the award condition entitled "Required State-level rules or practices related
              to aliens; allowable costs" are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 20 OF 21

                                                                                     Grant



 PROJECT NUMBER       2017-DJ-BX-0666                            AWARD DATE          10/10/2018


                                                     SPECIAL CONDITIONS
        57.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        58.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https://www.bja.gov/Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https://www.bja.gov/profile.aspx. Once registered,
              one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an option to add
              a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success Story web
              page at https://www.bja.gov/SuccessStoryList.aspx.

        59.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.

        60.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

        61.   Withholding of funds: Required certification from the chief executive of the applicant government

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits the required
              "Certifications and Assurances by the Chief Executive of the Applicant Government," properly-executed (as
              determined by OJP), and a Grant Adjustment Notice (GAN) has been issued to remove this condition.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                AWARD CONTINUATION
                       Bureau of Justice Assistance                    SHEET                                   PAGE 21 OF 21

                                                                              Grant



 PROJECT NUMBER       2017-DJ-BX-0666                        AWARD DATE        10/10/2018


                                                    SPECIAL CONDITIONS
        62.   Withholding of funds: Memorandum of Understanding

              The recipient may not obligate, expend, or draw down any award funds until OJP has reviewed and approved the
              Memorandum of Understanding (MOU), and a Grant Adjustment Notice (GAN) has been issued to remove this
              condition.

        63.   No funds under this award may be provided to Multnomah County unless and until (1) the recipient and Multnomah
              County have submitted additional material to OJP concerning Multnomah County’s compliance with 8 U.S.C. § 1373,
              (2) OJP has verified that jurisdiction’s compliance with 8 U.S.C. § 1373, and (3) OJP issues a Grant Adjustment
              Notice (GAN) to modify or remove this condition.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Incorporates NEPA Compliance in Further Developmental Stages for City of
                      Portland


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.

Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                             U.S. Department of Justice
                                                                                       GRANT MANAGER'S MEMORANDUM, PT. I:
                             Office of Justice Programs
                                                                                               PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                            Grant
                                                                                     PROJECT NUMBER
                                                                                                                                                  PAGE 1 OF 1
                                                                                    2017-DJ-BX-0666
This project is supported under FY17(BJA - JAG State and JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 42 U.S.C. 3711 - 3797ff-5), including
subpart 1 of part E (codified at 42 U.S.C. 3750 - 3758); see also 28 U.S.C. 530C(a).




1. STAFF CONTACT (Name & telephone number)                                           2. PROJECT DIRECTOR (Name, address & telephone number)
   Heather Wiley                                                                        Michael Clark
   (202) 598-3969                                                                       Financial Analyst
                                                                                        1120 SW Fifth Avenue
                                                                                        Room 1250
                                                                                        Portland, OR 97204-1912
                                                                                        (503) 823-6862


3a. TITLE OF THE PROGRAM                                                                                                  3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                              ON REVERSE)
BJA FY 17 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - Local Solicitation




4. TITLE OF PROJECT

  Justice Assistance Grant Program Fiscal Year 2017



5. NAME & ADDRESS OF GRANTEE                                                         6. NAME & ADRESS OF SUBGRANTEE

    City of Portland
    1120 SW Fifth AvenueRoom 1250
    Portland, OR 97204-1912



7. PROGRAM PERIOD                                                                    8. BUDGET PERIOD
    FROM:             10/01/2016            TO: 09/30/2020                                FROM:              10/01/2016           TO: 09/30/2020


9. AMOUNT OF AWARD                                                                   10. DATE OF AWARD
      $ 385,515                                                                              10/10/2018


11. SECOND YEAR'S BUDGET                                                             12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                       14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   criminal justice related activities based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical assistance,
   training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the following purpose
   areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community corrections programs;
   5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; 7) crime victim and witness programs (other than
   compensation); and 8) mental health programs and related law enforcement and corrections programs, including behavioral programs and crisis intervention teams.

   This Local JAG award will be shared by the City and one or more jurisdictions identified as disparate within the current Fiscal Year eligibility list
   (www.bja.gov/Jag). JAG funding will be used to support criminal justice initiatives that fall under one or more of the allowable program areas above. Any
OJP FORM 4000/2 (REV. 4-88)
equipment purchases or funded initiatives such as overtime, task forces, drug programs, information sharing, etc. will be aimed at reducing crime and/or enhancing
public/officer safety.

NCA/NCF
                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


November 16, 2018

Ms. Kathleen T. Howard
California Board of State and Community Corrections
2590 Venture Oaks Way, Ste. 200
Sacramento, CA 95833-3288

Dear Ms. Howard:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program -
State Solicitation in the amount of $18,056,180 for California Board of State and Community Corrections.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Linda Hill-Franklijn, Program Manager at (202) 514-0712; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures




                                                                                                                                     Exhibit E
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
November 16, 2018

Ms. Kathleen T. Howard
California Board of State and Community Corrections
2590 Venture Oaks Way, Ste. 200
Sacramento, CA 95833-3288


Dear Ms. Howard:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                        U.S. Department of Justice
                        Office of Justice Programs
                                                                                                                                           PAGE 1         OF 23
                        Bureau of Justice Assistance                                                  Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                            4. AWARD NUMBER:             2018-DJ-BX-0744
    California Board of State and Community Corrections
    2590 Venture Oaks Way, Ste. 200                                            5. PROJECT PERIOD: FROM                 10/01/2017    TO    09/30/2021
    Sacramento, CA 95833-3288
                                                                                  BUDGET PERIOD: FROM                  10/01/2017    TO    09/30/2021

                                                                               6. AWARD DATE          11/16/2018                    7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                    8. SUPPLEMENT NUMBER                                             Initial
    680282717                                                                     00
 2b. GRANTEE DUNS NO.
                                                                               9. PREVIOUS AWARD AMOUNT                                             $0
    949095731
 3. PROJECT TITLE                                                              10. AMOUNT OF THIS AWARD                                   $ 18,056,180
     2018 JAG Program
                                                                               11. TOTAL AWARD                                            $ 18,056,180


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
    subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)
 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                   GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                                 18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                    Kathleen T. Howard
                                                                                       Executive Director
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                            19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                       19A. DATE




                                                                     AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                              21. TDJUGT1117
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        DJ        80       00       00              18056180




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 2 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 34 U.S.C. 10271-10273), and also may lead to imposition of civil penalties and administrative remedies for false
              claims or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2018 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2018 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2018 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              Record retention and access: Records pertinent to the award that the recipient (and any subrecipient ("subgrantee") at
              any tier) must retain -- typically for a period of 3 years from the date of submission of the final expenditure report (SF
              425), unless a different retention period applies -- and to which the recipient (and any subrecipient ("subgrantee") at
              any tier) must provide access, include performance measurement information, in addition to the financial records,
              supporting documents, statistical records, and other pertinent records indicated at 2 C.F.R. 200.333.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 3 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
         3.   Compliance with DOJ Grants Financial Guide

              References to the DOJ Grants Financial Guide are to the DOJ Grants Financial Guide as posted on the OJP website
              (currently, the "DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any
              updated version that may be posted during the period of performance. The recipient agrees to comply with the DOJ
              Grants Financial Guide.

         4.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

         5.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         6.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 4 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
         7.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         8.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         9.   Requirement to report actual or imminent breach of personally identifiable information (PII)

              The recipient (and any "subrecipient" at any tier) must have written procedures in place to respond in the event of an
              actual or imminent "breach" (OMB M-17-12) if it (or a subrecipient)-- 1) creates, collects, uses, processes, stores,
              maintains, disseminates, discloses, or disposes of "personally identifiable information (PII)" (2 CFR 200.79) within the
              scope of an OJP grant-funded program or activity, or 2) uses or operates a "Federal information system" (OMB
              Circular A-130). The recipient's breach procedures must include a requirement to report actual or imminent breach of
              PII to an OJP Program Manager no later than 24 hours after an occurrence of an actual breach, or the detection of an
              imminent breach.

        10.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
        11.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.

        12.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        13.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "DOJ Grants Financial Guide").

        14.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        15.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/Implement/TrainingPrinciplesForGrantees-Subgrantees.htm.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 23

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0744                              AWARD DATE          11/16/2018


                                                      SPECIAL CONDITIONS
        16.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        17.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        19.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        20.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 23

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        21.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.

        22.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2018)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2018, are set out at
              https://ojp.gov/funding/Explore/FY18AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        23.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 23

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0744                             AWARD DATE           11/16/2018


                                                      SPECIAL CONDITIONS
        24.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
        25.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        26.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        27.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.

        28.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        29.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).

        30.   Required monitoring of subawards

              The recipient must monitor subawards under this award in accordance with all applicable statutes, regulations, award
              conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        31.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        32.   Justice Information Sharing

              Information sharing projects funded under this award must comply with DOJ's Global Justice Information Sharing
              Initiative (Global) guidelines. The recipient (and any subrecipient at any tier) must conform to the Global Standards
              Package (GSP) and all constituent elements, where applicable, as described at: https:/ / it.ojp.gov/ gsp_grantcondition.
              The recipient (and any subrecipient at any tier) must document planned approaches to information sharing and describe
              compliance with the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        33.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        34.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 34 U.S.C. 10231(c)-(d). The recipient may not satisfy such a fine with federal funds.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 11 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
        35.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        36.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 34 U.S.C. 10231
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.

        37.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        38.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        39.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 12 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        40.   Submission of eligible records relevant to the National Instant Background Check System

              Consonant with federal statutes that pertain to firearms and background checks -- including 18 U.S.C. 922 and 34
              U.S.C. ch. 409 -- if the recipient (or any subrecipient at any tier) uses this award to fund (in whole or in part) a specific
              project or program (such as a law enforcement, prosecution, or court program) that results in any court dispositions,
              information, or other records that are "eligible records" (under federal or State law) relevant to the National Instant
              Background Check System (NICS), or that has as one of its purposes the establishment or improvement of records
              systems that contain any court dispositions, information, or other records that are "eligible records" (under federal or
              State law) relevant to the NICS, the recipient (or subrecipient, if applicable) must ensure that all such court
              dispositions, information, or other records that are "eligible records" (under federal or State law) relevant to the NICS
              are promptly made available to the NICS or to the "State" repository/database that is electronically available to (and
              accessed by) the NICS, and -- when appropriate -- promptly must update, correct, modify, or remove such NICS-
              relevant "eligible records".

              In the event of minor and transitory non-compliance, the recipient may submit evidence to demonstrate diligent
              monitoring of compliance with this condition (including subrecipient compliance). DOJ will give great weight to any
              such evidence in any express written determination regarding this condition.

        41.   Certification of Compliance with 8 U.S.C. 1373 and 1644 (within the funded "program or activity") required for valid
              award acceptance by a "State"

              In order validly to accept this award, the prospective recipient must submit the required "State or Local Government:
              FY 2018 Certification of Compliance with 8 U.S.C. 1373 and 1644" (executed by the chief legal officer of the State).
              Unless that executed certification either-- (1) is submitted to OJP together with the fully-executed award document, or
              (2) is uploaded in OJP's GMS no later than the day the signed award document is submitted to OJP, any submission by
              a State that purports to accept the award is invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the State does submit the necessary
              certification regarding 8 U.S.C. 1373 and 1644, the State may submit a fully-executed award document executed by
              the State on or after the date of that certification.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 13 OF 23

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0744                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        42.   Noninterference (within the funded "program or activity") with federal law enforcement: 8 U.S.C. 1373 and 1644;
              ongoing compliance

              1. With respect to the "program or activity" funded in whole or part under this award (including any such program or
              activity of any subrecipient at any tier), throughout the period of performance, no State or local government entity, -
              agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official from sending or
              receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or (2) a government
              entity or -agency from sending, requesting or receiving, maintaining, or exchanging information regarding immigration
              status as described in either 8 U.S.C. 1373(b) or 1644. Any prohibition (or restriction) that violates this condition is an
              "information-communication restriction" under this award.

              2. Certifications from subrecipients. The recipient may not make a subaward to a State, a local government, or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373 and
              1644, properly executed by the chief legal officer of the government or educational institution that would receive the
              subaward, using the appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm.
              Also, the recipient must require that no subrecipient (at any tier) may make a further subaward to a State, a local
              government, or a public institution of higher education, unless it first obtains a certification of compliance with 8
              U.S.C. 1373 and 1644, properly executed by the chief legal officer of the government or institution that would receive
              the further subaward, using the appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) that the recipient, or any subrecipient at any tier that is a State, a
              local government, or a public institution of higher education, incurs to implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is defined as one that is owned, controlled, or directly funded (in whole or
              in substantial part) by a State or local government. (Such a public institution is considered to be a "government entity,"
              and its officials to be "government officials.")

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means under 8 U.S.C. 1373 and 8 U.S.C. 1644; and terms that are defined in 8
              U.S.C. 1101 mean what they mean under that section 1101, except that "State" also includes American Samoa.

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition ... and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 and 1644 are to be read as
              references to particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any public institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.

              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before


OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 14 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
              award acceptance.

        43.   Authority to obligate award funds contingent on noninterference (within the funded "program or activity") with federal
              law enforcement (8 U.S.C. 1373 and 1644); unallowable costs; notification

              1. If the recipient is a "State," a local government, or a "public" institution of higher education:

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the recipient
              (or of any subrecipient at any tier that is a State, a local government, or a public institution of higher education) that is
              funded in whole or in part with award funds is subject to any "information-communication restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the program or activity of the recipient (or of any subrecipient
              at any tier that is a State, a local government, or a public institution of higher education) that would be reimbursed in
              whole or in part with award funds was subject to any information-communication restriction.

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and each subrecipient
              (regardless of tier) that is a State, local government, or public institution of higher education, is in compliance with the
              award condition entitled "Noninterference (within the funded 'program or activity') with federal law enforcement: 8
              U.S.C. 1373 and 1644 and ongoing compliance."

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded program or activity of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a public institution of higher
              education, may be subject to any information-communication restriction. In addition, any subaward (at any tier) to a
              subrecipient that is a State, a local government, or a public institution of higher education must require prompt
              notification to the entity that made the subaward, should the subrecipient have such credible evidence regarding an
              information-communication restriction.

              2. Any subaward (at any tier) to a subrecipient that is a State, a local government, or a public institution of higher
              education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the program
              or activity of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in part with
              award funds is subject to any information-communication restriction.

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the "Noninterference ... 8 U.S.C. 1373 and 1644
              and ongoing compliance" award condition.

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the
              "Noninterference ... 8 U.S.C. 1373 and 1644 and ongoing compliance" condition.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference ... 8 U.S.C. 1373 and
              1644 and ongoing compliance" condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 15 OF 23

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        44.   Noninterference (within the funded "program or activity") with federal law enforcement: No public disclosure of
              certain law enforcement sensitive information

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward (at any tier).

              1. Noninterference: No public disclosure of federal law enforcement information in order to conceal, harbor, or shield

              Consistent with the purposes and objectives of federal law enforcement statutes and federal criminal law (including 8
              U.S.C. 1324 and 18 U.S.C. chs. 1, 49, 227), no public disclosure may be made of any federal law enforcement
              information in a direct or indirect attempt to conceal, harbor, or shield from detection any fugitive from justice under 18
              U.S.C. ch. 49, or any alien who has come to, entered, or remains in the United States in violation of 8 U.S.C. ch. 12 --
              without regard to whether such disclosure would constitute (or could form a predicate for) a violation of 18 U.S.C.
              1071 or 1072 or of 8 U.S.C. 1324(a).

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3));

              (2) the term "federal law enforcement information" means law enforcement sensitive information communicated or
              made available, by the federal government, to a State or local government entity, -agency, or -official, through any
              means, including, without limitation-- (1) through any database, (2) in connection with any law enforcement
              partnership or -task-force, (3) in connection with any request for law enforcement assistance or -cooperation, or (4)
              through any deconfliction (or courtesy) notice of planned, imminent, commencing, continuing, or impending federal
              law enforcement activity;

              (3) the term "law enforcement sensitive information" means records or information compiled for any law enforcement
              purpose; and

              (4) the term "public disclosure" means any communication or release other than one-- (a) within the recipient, or (b) to
              any subrecipient (at any tier) that is a government entity.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                     PAGE 16 OF 23

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE            11/16/2018


                                                     SPECIAL CONDITIONS
        45.   Noninterference (within the funded "program or activity") with federal law enforcement: Interrogation of certain aliens

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by this
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance for
              the award. Its provisions must be among those included in any subaward (at any tier).

              1. Noninterference with statutory law enforcement access to correctional facilities

              Consonant with federal law enforcement statutes and regulations -- including 8 U.S.C. 1357(a), under which certain
              federal officers and employees "have power without warrant ... to interrogate any alien or person believed to be an alien
              as to his right to be or to remain in the United States," and 8 C.F.R. 287.5(a), under which that power may be exercised
              "anywhere in or outside the United States" -- within the funded program or activity, no State or local government
              entity, -agency, or -official may interfere with the exercise of that power to interrogate "without warrant" (by agents of
              the United States acting under color of federal law) by impeding access to any State or local government (or
              government-contracted) correctional facility by such agents for the purpose "interrogat[ing] any alien or person
              believed to be an alien as to his [or her] right to be or to remain in the United States."

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the Immigration and Nationality Act (INA) (see 8
              U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              (3) The term "impede" includes taking or continuing any action, or implementing or maintaining any law, policy, rule,
              or practice, that--

              (a) is designed to prevent or to significantly delay or complicate, or

              (b) has the effect of preventing or of significantly delaying or complicating.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 17 OF 23

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        46.   Noninterference (within the funded "program or activity") with federal law enforcement: Notice of scheduled release

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts the award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward at any tier.

              1. Noninterference with "removal" process: Notice of scheduled release date and time

              Consonant with federal law enforcement statutes -- including 8 U.S.C. 1231 (for an alien incarcerated by a State or
              local government, a 90-day "removal period" during which the federal government "shall" detain and then "shall"
              remove an alien from the U.S. "begins" no later than "the date the alien is released from ... confinement"; also, the
              federal government is expressly authorized to make payments to a "State or a political subdivision of the State ... with
              respect to the incarceration of [an] undocumented criminal alien"); 8 U.S.C. 1226 (the federal government "shall take
              into custody" certain criminal aliens "when the alien is released"); and 8 U.S.C. 1366 (requiring an annual DOJ report
              to Congress on "the number of illegal alien[ felons] in Federal and State prisons" and programs underway "to ensure the
              prompt removal" from the U.S. of removable "criminal aliens") -- within the funded program or activity, no State or
              local government entity, -agency, or -official (including a government-contracted correctional facility) may interfere
              with the "removal" process by failing to provide -- as early as practicable (see para. 4.C. below) -- advance notice to
              DHS of the scheduled release date and time for a particular alien, if a State or local government (or government-
              contracted) correctional facility receives from DHS a formal written request pursuant to the INA that seeks such
              advance notice.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the INA (see 8 U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual otherwise would have been released.

              C. Applicability

              (1) Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least
              48 hours, if possible)." (See DHS Form I-247A (3/17)). If (e.g., in light of the date DHS made such request) the
              scheduled release date and time for an alien are such as not to allow for the advance notice that DHS has requested, it
              shall NOT be a violation of this condition to provide only as much advance notice as practicable.

              (2) Current DHS practice is to use the same form for a second, distinct purpose -- to request that an individual be


OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 18 OF 23

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
              detained for up to 48 hours AFTER the scheduled release. This condition does NOT encompass such DHS requests for
              detention.

              D. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.

        47.   Requirement to collect certain information from subrecipients

              The recipient may not make a subaward to a State, a local government, or a "public" institution of higher education,
              unless it first obtains from the proposed subrecipient responses to the questions identified in the program solicitation as
              "Information regarding Communication with the Department of Homeland Security (DHS) and/or Immigration and
              Customs Enforcement (ICE)." All subrecipient responses must be collected and maintained by the recipient, consistent
              with regular document retention requirements, and must be made available to DOJ upon request. Responses to these
              questions are not required from subrecipients that are either a tribal government/organization, a nonprofit organization,
              or a private institution of higher education.

        48.   "Methods of Administration" - monitoring compliance with civil rights laws and nondiscrimination provisions

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with applicable federal civil
              rights laws and nondiscrimination provisions. Within 90 days of the date of award acceptance, the recipient must
              submit to OJP's Office for Civil Rights (at CivilRightsMOA@usdoj.gov) written Methods of Administration ("MOA")
              for subrecipient monitoring with respect to civil rights requirements. In addition, upon request by OJP (or by another
              authorized federal agency), the recipient must make associated documentation available for review.

              The details of the recipient's obligations related to Methods of Administration are posted on the OJP web site at
              https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm (Award condition: "Methods of
              Administration" - Requirements applicable to States (FY 2017 Update)), and are incorporated by reference here.

        49.   Required attendance at BJA-sponsored events

              The recipient (and its subrecipients at any tier) must participate in BJA-sponsored training events, technical assistance
              events, or conferences held by BJA or its designees, upon BJA's request.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 19 OF 23

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0744                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        50.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa.html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        51.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. Recipients (and subrecipients) must maintain advance payments of federal
              awards in interest-bearing accounts, unless regulatory exclusions apply (2 C.F.R. 200.305(b)(8)). The trust fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 20 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        52.   Prohibition on use of award funds for match under BVP program

              JAG funds may not be used as the 50% match for purposes of the DOJ Bulletproof Vest Partnership (BVP) program.

        53.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        54.   Body armor - compliance with NIJ standards and other requirements

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/topics/technology/body-armor/Pages/compliant-ballistic-armor.aspx). In addition,
              ballistic-resistant and stab-resistant body armor purchased must be made in the United States and must be uniquely
              fitted, as set forth in 34 U.S.C. 10202(c)(1)(A). The latest NIJ standard information can be found here: https:/ / nij.gov/
              topics/ technology/ body-armor/ pages/ safety-initiative.aspx.

        55.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        56.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.

        57.   Expenditures prohibited without waiver

              No funds under this award may be expended on the purchase of items prohibited by the JAG program statute, unless, as
              set forth at 34 U.S.C. 10152, the BJA Director certifies that extraordinary and exigent circumstances exist, making such
              expenditures essential to the maintenance of public safety and good order.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 21 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        58.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2017

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2017), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        59.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        60.   Three percent set-aside for NIBRS compliance

              The recipient must ensure that at least 3 percent of the total amount of this award is dedicated to achieving full
              compliance with the FBI’s National Incident-Based Reporting System (NIBRS), unless the FBI has certified that the
              recipient state is already NIBRS compliant, and evidence of this has been submitted to and approved by BJA. The
              recipient will be required by BJA to make revisions to budgets that do not clearly indicate what projects will be
              supported by this 3 percent set-aside, unless the evidence of NIBRS compliance has been submitted to and approved
              by BJA. (This condition does not apply to awards to the Commonwealth of Puerto Rico, the Northern Mariana Islands,
              the U.S. Virgin Islands, Guam, or American Samoa).




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 22 OF 23

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0744                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        61.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https:/ / www.bja.gov/ Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https:/ / www.bja.gov/ profile.aspx. Once
              registered, one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an
              option to add a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success
              Story web page at https:/ / www.bja.gov/ SuccessStoryList.aspx.

        62.   Withholding of funds: Required certification from the chief executive of the applicant government

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits the required
              "Certifications and Assurances by the Chief Executive of the Applicant Government," properly-executed (as
              determined by OJP), and a Grant Adjustment Notice (GAN) has been issued to remove this condition.

        63.   Recipient integrity and performance matters: Requirement to report information on certain civil, criminal, and
              administrative proceedings to SAM and FAPIIS

              The recipient must comply with any and all applicable requirements regarding reporting of information on civil,
              criminal, and administrative proceedings connected with (or connected to the performance of) either this OJP award or
              any other grant, cooperative agreement, or procurement contract from the federal government. Under certain
              circumstances, recipients of OJP awards are required to report information about such proceedings, through the federal
              System for Award Management (known as "SAM"), to the designated federal integrity and performance system
              (currently, "FAPIIS").

              The details of recipient obligations regarding the required reporting (and updating) of information on certain civil,
              criminal, and administrative proceedings to the federal designated integrity and performance system (currently,
              "FAPIIS") within SAM are posted on the OJP web site at https://ojp.gov/funding/FAPIIS.htm (Award condition:
              Recipient Integrity and Performance Matters, including Recipient Reporting to FAPIIS), and are incorporated by
              reference here.

        64.   Withholding of funds: NIBRS set-aside

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and BJA reviews
              and accepts, a budget that clearly dedicates at least 3 percent of the total amount of the award to NIBRS compliance
              activities or documentation showing that the recipient has been certified as NIBRS compliant, and a Grant Adjustment
              Notice (GAN) has been issued to remove this condition.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 23 OF 23

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0744                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        65.   Withholding of funds: Certification with respect to federal taxes

              The recipient may not obligate, expend, or draw down any funds under this award until it has submitted to the program
              manager, in a format acceptable to OJP, a formal written certification directed to OJP and executed by an official with
              authority to sign on behalf of the recipient, that the recipient-- (1) has filed all Federal tax returns required for the three
              tax years immediately preceding the tax year in which the certification is made; (2) has not been convicted of a criminal
              offense under the Internal Revenue Code of 1986; and (3) has not, more than 90 days prior to this certification, been
              notified of any unpaid federal tax assessment for which the liability remains unsatisfied, unless the assessment is the
              subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and
              is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding; and until a
              Grant Adjustment Notice (GAN) has been issued to remove this condition.

              The certification must be dated, and must indicate the full name and title of the signer, as well as the full legal name of
              the recipient.

        66.   Withholding of funds: Budget narrative or information

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and OJP reviews
              and accepts, the required budget information or narrative for the award, and a Grant Adjustment Notice (GAN) has
              been issued to remove this condition.

        67.   Withholding of funds: Disclosure of pending applications

              The recipient may not obligate, expend, or draw down any award funds until: (1) it has provided to the grant manager
              for this OJP award either an "applicant disclosure of pending applications" for federal funding or a specific affirmative
              statement that no such pending applications (whether direct or indirect) exist, in accordance with the detailed
              instructions in the program solicitation, (2) OJP has completed its review of the information provided and of any
              supplemental information it may request, (3) the recipient has made any adjustments to the award that OJP may require
              to prevent or eliminate any inappropriate duplication of funding (e.g., budget modification, project scope adjustment),
              (4) if appropriate adjustments to a discretionary award cannot be made, the recipient has agreed in writing to any
              necessary reduction of the award amount in any amount sufficient to prevent duplication (as determined by OJP), and
              (5) a Grant Adjustment Notice has been issued to remove this condition.

        68.   SORNA final agency decision - Appeals

              The recipient acknowledges the final agency decision made by DOJ that recipient's jurisdiction did not substantially
              implement the Sex Offender Registration and Notification Act (Public Law 109-248, "SORNA") before the deadline,
              and understands that, as a result of that final agency decision, the amount of this JAG award was reduced, pursuant to
              34 U.S.C. 20927. By accepting this specific award, the recipient voluntarily agrees that if it elects to file a judicial
              appeal of that final agency decision, which was integral in determining this particular funding amount, no such appeal
              may commence more than 6 months after the date of acceptance of this award.

        69.   Recipient may not obligate, expend or drawdown funds until the Bureau of Justice Assistance, Office of Justice
              Programs has received and approved the required application attachment(s) and has issued a Grant Adjustment Notice
              (GAN) releasing this special condition.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Incorporates NEPA Compliance in Further Developmental Stages for California
                      Board of State and Community Corrections


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.

Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                            U.S. Department of Justice
                                                                                    GRANT MANAGER'S MEMORANDUM, PT. I:
                            Office of Justice Programs
                                                                                            PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                        Grant
                                                                                   PROJECT NUMBER
                                                                                                                                             PAGE 1 OF 1
                                                                                 2018-DJ-BX-0744
This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)




1. STAFF CONTACT (Name & telephone number)                                         2. PROJECT DIRECTOR (Name, address & telephone number)
   Linda Hill-Franklijn                                                              Daryle McDaniel
   (202) 514-0712                                                                    Field Representative
                                                                                     2590 Venture Oaks Way, Suite 200
                                                                                     2590 Venture Oaks Way, Suite 200
                                                                                     Sacramento, CA 95833-3288
                                                                                     (916) 341-7392


3a. TITLE OF THE PROGRAM                                                                                              3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                          ON REVERSE)
BJA FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - State Solicitation




4. TITLE OF PROJECT

   2018 JAG Program



5. NAME & ADDRESS OF GRANTEE                                                       6. NAME & ADRESS OF SUBGRANTEE

    California Board of State and Community Corrections
    2590 Venture Oaks Way, Ste. 200
    Sacramento, CA 95833-3288



7. PROGRAM PERIOD                                                                  8. BUDGET PERIOD
    FROM:             10/01/2017           TO: 09/30/2021                              FROM:             10/01/2017           TO: 09/30/2021


9. AMOUNT OF AWARD                                                                 10. DATE OF AWARD
      $ 18,056,180                                                                        11/16/2018


11. SECOND YEAR'S BUDGET                                                           12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                     14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   activities to prevent and control crime based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical
   assistance, training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the
   following program areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community
   corrections programs; 5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; and 7) crime victim and
   witness programs (other than compensation) and 8) mental health programs and related law enforcement and corrections programs, including behavioral programs
   and crisis intervention teams.

   This State JAG award will be used to support criminal justice initiatives that fall under one or more of the allowable program areas above. Funded programs or
OJP FORM 4000/2 (REV. 4-88)
initiatives may include multijurisdictional drug and gang task forces, crime prevention and domestic violence programs, courts, corrections, treatment, justice
information sharing initiatives, or other programs aimed at reducing crime and enhancing public and officer safety.

NCA/NCF
                                                           U.S. Department of Justice

                                                           Office of Justice Programs




Office of the Assistant Attorney General                      Washington, D.C. 20531


November 16, 2018

The Honorable London N. Breed
City and County of San Francisco
1245 Third Street
San Francisco, CA 94158

Dear Mayor Breed:

On behalf of Attorney General Jefferson Sessions III, it is my pleasure to inform you that the Office of Justice Programs has
approved your application for funding under the FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program -
Local Solicitation in the amount of $489,966 for City and County of San Francisco.
Enclosed you will find the Grant Award and Special Conditions documents. This award is subject to all administrative and
financial requirements, including the timely submission of all financial and programmatic reports, resolution of all interim
audit findings, and the maintenance of a minimum level of cash-on-hand. Should you not adhere to these requirements, you
will be in violation of the terms of this agreement and the award will be subject to termination for cause or other administrative
action as appropriate.

If you have questions regarding this award, please contact:

      - Program Questions, Linda Hill-Franklin, Program Manager at (202) 514-0712; and

      - Financial Questions, the Office of the Chief Financial Officer, Customer Service Center (CSC) at
        (800) 458-0786, or you may contact the CSC at ask.ocfo@usdoj.gov.

Congratulations, and we look forward to working with you.

Sincerely,




Matt Dummermuth
Principal Deputy Assistant Attorney General



Enclosures




                                                                                                                                     Exhibit F
                                                            OFFICE FOR CIVIL RIGHTS
                                                            Office of Justice Programs
                                                            U.S. Department of Justice
                                                            810 7th Street, NW
                                                            Washington, DC 20531

                                                            Tel: (202) 307-0690
                                                            TTY: (202) 307-2027
                                                            E-mail: askOCR@usdoj.gov
                                                            Website: www.ojp.usdoj.gov/ocr


OCR Letter to All Recipients
November 16, 2018

The Honorable London N. Breed
City and County of San Francisco
1245 Third Street
San Francisco, CA 94158


Dear Mayor Breed:
Congratulations on your recent award. In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. The Office for Civil Rights (OCR), Office of Justice Programs (OJP), U.S. Department of Justice
(DOJ) is responsible for ensuring that recipients of financial assistance from the OJP, the Office of Community Oriented Policing Services
(COPS), and the Office on Violence Against Women (OVW) comply with the applicable federal civil rights laws. We at the OCR are
available to help you and your organization meet the civil rights requirements that come with DOJ funding.

Ensuring Access to Federally Assisted Programs

Federal laws that apply to recipients of financial assistance from the DOJ prohibit discrimination on the basis of race, color, national origin,
religion, sex, or disability in funded programs or activities, not only in employment but also in the delivery of services or benefits. A federal
law also prohibits recipients from discriminating on the basis of age in the delivery of services or benefits.

In March of 2013, President Obama signed the Violence Against Women Reauthorization Act of 2013. The statute amends the Violence
Against Women Act of 1994 (VAWA) by including a nondiscrimination grant condition that prohibits discrimination based on actual or
perceived race, color, national origin, religion, sex, disability, sexual orientation, or gender identity. The new nondiscrimination grant
condition applies to certain programs funded after October 1, 2013. The OCR and the OVW have developed answers to some frequently
asked questions about this provision to assist recipients of VAWA funds to understand their obligations. The Frequently Asked Questions
are available at https://ojp.gov/about/ocr/vawafaqs.htm.

Enforcing Civil Rights Laws

All recipients of federal financial assistance, regardless of the particular funding source, the amount of the grant award, or the number of
employees in the workforce, are subject to prohibitions against unlawful discrimination. Accordingly, the OCR investigates recipients that
are the subject of discrimination complaints from both individuals and groups. In addition, based on regulatory criteria, the OCR selects a
number of recipients each year for compliance reviews, audits that require recipients to submit data showing that they are providing services
equitably to all segments of their service population and that their employment practices meet equal opportunity standards.
Providing Services to Limited English Proficiency (LEP) Individuals

In accordance with DOJ guidance pertaining to Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, recipients of federal financial
assistance must take reasonable steps to provide meaningful access to their programs and activities for persons with limited English
proficiency (LEP). See U.S. Department of Justice, Guidance to Federal Financial Assistance Recipients Regarding Title VI Prohibition
Against National Origin Discrimination Affecting Limited English Proficient Persons, 67 Fed. Reg. 41,455 (2002). For more information
on the civil rights responsibilities that recipients have in providing language services to LEP individuals, please see the website
https://www.lep.gov.

Ensuring Equal Treatment of Faith-Based Organizations and Safeguarding Constitutional Protections Related to Religion

The DOJ regulation, Partnerships with Faith-Based and Other Neighborhood Organizations, 28 C.F.R. pt. 38, updated in April 2016,
prohibits all recipient organizations, whether they are law enforcement agencies, governmental agencies, educational institutions, houses of
worship, or faith-based organizations, from using financial assistance from the DOJ to fund explicitly religious activities. Explicitly
religious activities include worship, religious instruction, or proselytization. While funded organizations may engage in non-funded
explicitly religious activities (e.g., prayer), they must hold them separately from the activities funded by the DOJ, and recipients cannot
compel beneficiaries to participate in them. The regulation also makes clear that organizations participating in programs funded by the DOJ
are not permitted to discriminate in the provision of services on the basis of a beneficiary's religion, religious belief, a refusal to hold a
religious belief, or a refusal to attend or participate in a religious practice. Funded faith-based organizations must also provide written
notice to beneficiaries, advising them that if they should object to the religious character of the funded faith based organization, the funded
faith-based organization will take reasonable steps to refer the beneficiary to an alternative service provider. For more information on the
regulation, please see the OCR's website at https://ojp.gov/about/ocr/partnerships.htm.

SAAs and faith-based organizations should also note that the Omnibus Crime Control and Safe Streets Act (Safe Streets Act) of 1968, as
amended, 34 U.S.C. § 10228(c); the Victims of Crime Act of 1984, as amended, 34 U.S.C. § 20110(e); the Juvenile Justice and Delinquency
Prevention Act of 1974, as amended, 34 U.S.C. § 11182(b); and VAWA, as amended,
34 U.S.C. § 12291(b)(13), contain prohibitions against discrimination on the basis of religion in employment. Despite these
nondiscrimination provisions, the DOJ has concluded that it may construe the Religious Freedom Restoration Act (RFRA) on a case-by-
case basis to permit some faith-based organizations to receive DOJ funds while taking into account religion when hiring staff, even if the
statute that authorizes the funding program generally forbids recipients from considering religion in employment decisions. Please consult
with the OCR if you have any questions about the regulation or the application of RFRA to the statutes that prohibit discrimination in
employment.

Using Arrest and Conviction Records in Making Employment Decisions

The OCR issued an advisory document for recipients on the proper use of arrest and conviction records in making hiring decisions. See
Advisory for Recipients of Financial Assistance from the U.S. Department of Justice on the U.S. Equal Employment Opportunity
Commission's Enforcement Guidance: Consideration of Arrest and Conviction Records in Employment Decisions Under Title VII of the
Civil Rights Act of 1964 (June 2013), available at https://ojp.gov/about/ocr/pdfs/UseofConviction_Advisory.pdf. Recipients should be
mindful that the misuse of arrest or conviction records to screen either applicants for employment or employees for retention or promotion
may have a disparate impact based on race or national origin, resulting in unlawful employment discrimination. In light of the Advisory,
recipients should consult local counsel in reviewing their employment practices. If warranted, recipients should also incorporate an analysis
of the use of arrest and conviction records in their Equal Employment Opportunity Plans (EEOPs) (see below).

Complying with the Safe Streets Act

An organization that is a recipient of financial assistance subject to the nondiscrimination provisions of the Safe Streets Act, must meet two
obligations: (1) complying with the federal regulation pertaining to the development of an EEOP (see 28 C.F.R. pt. 42, subpt. E) and (2)
submitting to the OCR findings of discrimination (see 28 C.F.R. §§ 42.204(c), .205(c)(5)).
       Meeting the EEOP Requirement

An EEOP is a comprehensive document that analyzes a recipient's relevant labor market data, as well as the recipient's employment
practices, to identify possible barriers to the participation of women and minorities in all levels of a recipient's workforce. As a recipient of
DOJ funding, you may be required to submit an EEOP Certification Report or an EEOP Utilization Report to the OCR. For more
information on whether your organization is subject to the EEOP requirements, see https://ojp.gov/about/ocr/eeop.htm. Additionally, you
may request technical assistance from an EEOP specialist at the OCR by telephone at (202) 616-1771 or by e-mail at
EEOPforms@usdoj.gov.

       Meeting the Requirement to Submit Findings of Discrimination

If in the three years prior to the date of the grant award, your organization has received an adverse finding of discrimination based on race,
color, national origin, religion, or sex, after a due-process hearing, from a state or federal court or from a state or federal administrative
agency, your organization must send a copy of the finding to the OCR.

Ensuring the Compliance of Subrecipients

SAAs must have standard assurances to notify subrecipients of their civil rights obligations, written procedures to address discrimination
complaints filed against subrecipients, methods to monitor subrecipients' compliance with civil rights requirements, and a program to train
subrecipients on applicable civil rights laws. In addition, SAAs must submit to the OCR every three years written Methods of
Administration (MOA) that summarize the policies and procedures that they have implemented to ensure the civil rights compliance of
subrecipients. For more information on the MOA requirement, see https://ojp.gov/funding/Explore/StateMethodsAdmin-FY2017update.htm.

If the OCR can assist you in any way in fulfilling your organization's civil rights responsibilities as a recipient of federal financial
assistance, please contact us.




Sincerely,




Michael L. Alston
Director

 cc:   Grant Manager
       Financial Analyst
                       U.S. Department of Justice
                       Office of Justice Programs
                                                                                                                                           PAGE 1         OF 22
                       Bureau of Justice Assistance                                                   Grant



 1. RECIPIENT NAME AND ADDRESS (Including Zip Code)                            4. AWARD NUMBER:           2018-DJ-BX-0658
    City and County of San Francisco
    1245 Third Street                                                          5. PROJECT PERIOD: FROM                 10/01/2017    TO    09/30/2021
    San Francisco, CA 94158
                                                                                  BUDGET PERIOD: FROM                  10/01/2017    TO    09/30/2021

                                                                               6. AWARD DATE          11/16/2018                    7. ACTION
 2a. GRANTEE IRS/VENDOR NO.                                                    8. SUPPLEMENT NUMBER                                             Initial
    946000484                                                                     00
 2b. GRANTEE DUNS NO.
                                                                               9. PREVIOUS AWARD AMOUNT                                             $0
    070384255
 3. PROJECT TITLE                                                              10. AMOUNT OF THIS AWARD                                      $ 489,966
     FY 18 Local JAG Program
                                                                               11. TOTAL AWARD                                               $ 489,966


 12. SPECIAL CONDITIONS
    THE ABOVE GRANT PROJECT IS APPROVED SUBJECT TO SUCH CONDITIONS OR LIMITATIONS AS ARE SET FORTH
    ON THE ATTACHED PAGE(S).



 13. STATUTORY AUTHORITY FOR GRANT
    This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
    subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)
 14 . CATALOG OF DOMESTIC FEDERAL ASSISTANCE (CFDA Number)
    16.738 - Edward Byrne Memorial Justice Assistance Grant Program

 15. METHOD OF PAYMENT
    GPRS



                           AGENCY APPROVAL                                                                  GRANTEE ACCEPTANCE
 16. TYPED NAME AND TITLE OF APPROVING OFFICIAL                                 18. TYPED NAME AND TITLE OF AUTHORIZED GRANTEE OFFICIAL

    Matt Dummermuth                                                                    London N. Breed
                                                                                       Mayor
    Principal Deputy Assistant Attorney General




 17. SIGNATURE OF APPROVING OFFICIAL                                            19. SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL                       19A. DATE




                                                                     AGENCY USE ONLY
 20. ACCOUNTING CLASSIFICATION CODES                                              21. TDJUGT0658
  FISCAL FUND    BUD.          DIV.
   YEAR CODE     ACT.   OFC.  REG.   SUB. POMS AMOUNT

    X        B        DJ        80       00       00               489966




OJP FORM 4000/2 (REV. 5-87) PREVIOUS EDITIONS ARE OBSOLETE.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 2 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
         1.   Requirements of the award; remedies for non-compliance or for materially false statements

              The conditions of this award are material requirements of the award. Compliance with any certifications or assurances
              submitted by or on behalf of the recipient that relate to conduct during the period of performance also is a material
              requirement of this award.

              Failure to comply with any one or more of these award requirements -- whether a condition set out in full below, a
              condition incorporated by reference below, or a certification or assurance related to conduct during the award period --
              may result in the Office of Justice Programs ("OJP") taking appropriate action with respect to the recipient and the
              award. Among other things, the OJP may withhold award funds, disallow costs, or suspend or terminate the award.
              The Department of Justice ("DOJ"), including OJP, also may take other legal action as appropriate.

              Any materially false, fictitious, or fraudulent statement to the federal government related to this award (or concealment
              or omission of a material fact) may be the subject of criminal prosecution (including under 18 U.S.C. 1001 and/or 1621,
              and/or 34 U.S.C. 10271-10273), and also may lead to imposition of civil penalties and administrative remedies for false
              claims or otherwise (including under 31 U.S.C. 3729-3730 and 3801-3812).

              Should any provision of a requirement of this award be held to be invalid or unenforceable by its terms, that provision
              shall first be applied with a limited construction so as to give it the maximum effect permitted by law. Should it be
              held, instead, that the provision is utterly invalid or -unenforceable, such provision shall be deemed severable from this
              award.

         2.   Applicability of Part 200 Uniform Requirements

              The Uniform Administrative Requirements, Cost Principles, and Audit Requirements in 2 C.F.R. Part 200, as adopted
              and supplemented by DOJ in 2 C.F.R. Part 2800 (together, the "Part 200 Uniform Requirements") apply to this FY
              2018 award from OJP.

              The Part 200 Uniform Requirements were first adopted by DOJ on December 26, 2014. If this FY 2018 award
              supplements funds previously awarded by OJP under the same award number (e.g., funds awarded during or before
              December 2014), the Part 200 Uniform Requirements apply with respect to all funds under that award number
              (regardless of the award date, and regardless of whether derived from the initial award or a supplemental award) that
              are obligated on or after the acceptance date of this FY 2018 award.

              For more information and resources on the Part 200 Uniform Requirements as they relate to OJP awards and subawards
              ("subgrants"), see the OJP website at https://ojp.gov/funding/Part200UniformRequirements.htm.

              Record retention and access: Records pertinent to the award that the recipient (and any subrecipient ("subgrantee") at
              any tier) must retain -- typically for a period of 3 years from the date of submission of the final expenditure report (SF
              425), unless a different retention period applies -- and to which the recipient (and any subrecipient ("subgrantee") at
              any tier) must provide access, include performance measurement information, in addition to the financial records,
              supporting documents, statistical records, and other pertinent records indicated at 2 C.F.R. 200.333.

              In the event that an award-related question arises from documents or other materials prepared or distributed by OJP
              that may appear to conflict with, or differ in some way from, the provisions of the Part 200 Uniform Requirements, the
              recipient is to contact OJP promptly for clarification.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 3 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
         3.   Compliance with DOJ Grants Financial Guide

              References to the DOJ Grants Financial Guide are to the DOJ Grants Financial Guide as posted on the OJP website
              (currently, the "DOJ Grants Financial Guide" available at https://ojp.gov/financialguide/DOJ/index.htm), including any
              updated version that may be posted during the period of performance. The recipient agrees to comply with the DOJ
              Grants Financial Guide.

         4.   Reclassification of various statutory provisions to a new Title 34 of the United States Code

              On September 1, 2017, various statutory provisions previously codified elsewhere in the U.S. Code were editorially
              reclassified to a new Title 34, entitled "Crime Control and Law Enforcement." The reclassification encompassed a
              number of statutory provisions pertinent to OJP awards (that is, OJP grants and cooperative agreements), including
              many provisions previously codified in Title 42 of the U.S. Code.

              Effective as of September 1, 2017, any reference in this award document to a statutory provision that has been
              reclassified to the new Title 34 of the U.S. Code is to be read as a reference to that statutory provision as reclassified to
              Title 34. This rule of construction specifically includes references set out in award conditions, references set out in
              material incorporated by reference through award conditions, and references set out in other award requirements.

         5.   Required training for Point of Contact and all Financial Points of Contact

              Both the Point of Contact (POC) and all Financial Points of Contact (FPOCs) for this award must have successfully
              completed an "OJP financial management and grant administration training" by 120 days after the date of the
              recipient's acceptance of the award. Successful completion of such a training on or after January 1, 2016, will satisfy
              this condition.

              In the event that either the POC or an FPOC for this award changes during the period of performance, the new POC or
              FPOC must have successfully completed an "OJP financial management and grant administration training" by 120
              calendar days after-- (1) the date of OJP's approval of the "Change Grantee Contact" GAN (in the case of a new
              POC), or (2) the date the POC enters information on the new FPOC in GMS (in the case of a new FPOC). Successful
              completion of such a training on or after January 1, 2016, will satisfy this condition.

              A list of OJP trainings that OJP will consider "OJP financial management and grant administration training" for
              purposes of this condition is available at https://www.ojp.gov/training/fmts.htm. All trainings that satisfy this condition
              include a session on grant fraud prevention and detection.

              The recipient should anticipate that OJP will immediately withhold ("freeze") award funds if the recipient fails to
              comply with this condition. The recipient's failure to comply also may lead OJP to impose additional appropriate
              conditions on this award.

         6.   Requirements related to "de minimis" indirect cost rate

              A recipient that is eligible under the Part 200 Uniform Requirements and other applicable law to use the "de minimis"
              indirect cost rate described in 2 C.F.R. 200.414(f), and that elects to use the "de minimis" indirect cost rate, must advise
              OJP in writing of both its eligibility and its election, and must comply with all associated requirements in the Part 200
              Uniform Requirements. The "de minimis" rate may be applied only to modified total direct costs (MTDC) as defined
              by the Part 200 Uniform Requirements.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 4 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
         7.   Requirement to report potentially duplicative funding

              If the recipient currently has other active awards of federal funds, or if the recipient receives any other award of federal
              funds during the period of performance for this award, the recipient promptly must determine whether funds from any
              of those other federal awards have been, are being, or are to be used (in whole or in part) for one or more of the
              identical cost items for which funds are provided under this award. If so, the recipient must promptly notify the DOJ
              awarding agency (OJP or OVW, as appropriate) in writing of the potential duplication, and, if so requested by the DOJ
              awarding agency, must seek a budget-modification or change-of-project-scope grant adjustment notice (GAN) to
              eliminate any inappropriate duplication of funding.

         8.   Requirements related to System for Award Management and Universal Identifier Requirements

              The recipient must comply with applicable requirements regarding the System for Award Management (SAM),
              currently accessible at https://www.sam.gov/. This includes applicable requirements regarding registration with SAM,
              as well as maintaining the currency of information in SAM.

              The recipient also must comply with applicable restrictions on subawards ("subgrants") to first-tier subrecipients
              (first-tier "subgrantees"), including restrictions on subawards to entities that do not acquire and provide (to the
              recipient) the unique entity identifier required for SAM registration.

              The details of the recipient's obligations related to SAM and to unique entity identifiers are posted on the OJP web site
              at https://ojp.gov/funding/Explore/SAM.htm (Award condition: System for Award Management (SAM) and Universal
              Identifier Requirements), and are incorporated by reference here.

              This condition does not apply to an award to an individual who received the award as a natural person (i.e., unrelated to
              any business or non-profit organization that he or she may own or operate in his or her name).

         9.   Requirement to report actual or imminent breach of personally identifiable information (PII)

              The recipient (and any "subrecipient" at any tier) must have written procedures in place to respond in the event of an
              actual or imminent "breach" (OMB M-17-12) if it (or a subrecipient)-- 1) creates, collects, uses, processes, stores,
              maintains, disseminates, discloses, or disposes of "personally identifiable information (PII)" (2 CFR 200.79) within the
              scope of an OJP grant-funded program or activity, or 2) uses or operates a "Federal information system" (OMB
              Circular A-130). The recipient's breach procedures must include a requirement to report actual or imminent breach of
              PII to an OJP Program Manager no later than 24 hours after an occurrence of an actual breach, or the detection of an
              imminent breach.

        10.   All subawards ("subgrants") must have specific federal authorization

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements for
              authorization of any subaward. This condition applies to agreements that -- for purposes of federal grants
              administrative requirements -- OJP considers a "subaward" (and therefore does not consider a procurement
              "contract").

              The details of the requirement for authorization of any subaward are posted on the OJP web site at
              https://ojp.gov/funding/Explore/SubawardAuthorization.htm (Award condition: All subawards ("subgrants") must have
              specific federal authorization), and are incorporated by reference here.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 5 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
        11.   Specific post-award approval required to use a noncompetitive approach in any procurement contract that would
              exceed $150,000

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements to obtain
              specific advance approval to use a noncompetitive approach in any procurement contract that would exceed the
              Simplified Acquisition Threshold (currently, $150,000). This condition applies to agreements that -- for purposes of
              federal grants administrative requirements -- OJP considers a procurement "contract" (and therefore does not consider
              a subaward).

              The details of the requirement for advance approval to use a noncompetitive approach in a procurement contract under
              an OJP award are posted on the OJP web site at https://ojp.gov/funding/Explore/NoncompetitiveProcurement.htm
              (Award condition: Specific post-award approval required to use a noncompetitive approach in a procurement contract
              (if contract would exceed $150,000)), and are incorporated by reference here.

        12.   Requirements pertaining to prohibited conduct related to trafficking in persons (including reporting requirements and
              OJP authority to terminate award)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements (including
              requirements to report allegations) pertaining to prohibited conduct related to the trafficking of persons, whether on the
              part of recipients, subrecipients ("subgrantees"), or individuals defined (for purposes of this condition) as "employees"
              of the recipient or of any subrecipient.

              The details of the recipient's obligations related to prohibited conduct related to trafficking in persons are posted on the
              OJP web site at https://ojp.gov/funding/Explore/ProhibitedConduct-Trafficking.htm (Award condition: Prohibited
              conduct by recipients and subrecipients related to trafficking in persons (including reporting requirements and OJP
              authority to terminate award)), and are incorporated by reference here.

        13.   Compliance with applicable rules regarding approval, planning, and reporting of conferences, meetings, trainings, and
              other events

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable laws, regulations,
              policies, and official DOJ guidance (including specific cost limits, prior approval and reporting requirements, where
              applicable) governing the use of federal funds for expenses related to conferences (as that term is defined by DOJ),
              including the provision of food and/or beverages at such conferences, and costs of attendance at such conferences.

              Information on the pertinent DOJ definition of conferences and the rules applicable to this award appears in the DOJ
              Grants Financial Guide (currently, as section 3.10 of "Postaward Requirements" in the "DOJ Grants Financial Guide").

        14.   Requirement for data on performance and effectiveness under the award

              The recipient must collect and maintain data that measure the performance and effectiveness of work under this award.
              The data must be provided to OJP in the manner (including within the timeframes) specified by OJP in the program
              solicitation or other applicable written guidance. Data collection supports compliance with the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, and other applicable laws.

        15.   OJP Training Guiding Principles

              Any training or training materials that the recipient -- or any subrecipient ("subgrantee") at any tier -- develops or
              delivers with OJP award funds must adhere to the OJP Training Guiding Principles for Grantees and Subgrantees,
              available at https://ojp.gov/funding/Implement/TrainingPrinciplesForGrantees-Subgrantees.htm.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                       AWARD CONTINUATION
                       Bureau of Justice Assistance                           SHEET                                         PAGE 6 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0658                              AWARD DATE          11/16/2018


                                                      SPECIAL CONDITIONS
        16.   Effect of failure to address audit issues

              The recipient understands and agrees that the DOJ awarding agency (OJP or OVW, as appropriate) may withhold
              award funds, or may impose other related requirements, if (as determined by the DOJ awarding agency) the recipient
              does not satisfactorily and promptly address outstanding issues from audits required by the Part 200 Uniform
              Requirements (or by the terms of this award), or other outstanding issues that arise in connection with audits,
              investigations, or reviews of DOJ awards.

        17.   Potential imposition of additional requirements

              The recipient agrees to comply with any additional requirements that may be imposed by the DOJ awarding agency
              (OJP or OVW, as appropriate) during the period of performance for this award, if the recipient is designated as "high-
              risk" for purposes of the DOJ high-risk grantee list.

        18.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 42

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 42, specifically including any applicable requirements in Subpart E of 28 C.F.R. Part 42 that relate to an
              equal employment opportunity program.

        19.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 54

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 54, which relates to nondiscrimination on the basis of sex in certain "education programs."

        20.   Compliance with DOJ regulations pertaining to civil rights and nondiscrimination - 28 C.F.R. Part 38

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable requirements of 28
              C.F.R. Part 38, specifically including any applicable requirements regarding written notice to program beneficiaries and
              prospective program beneficiaries.

              Among other things, 28 C.F.R. Part 38 includes rules that prohibit specific forms of discrimination on the basis of
              religion, a religious belief, a refusal to hold a religious belief, or refusal to attend or participate in a religious practice.
              Part 38 also sets out rules and requirements that pertain to recipient and subrecipient ("subgrantee") organizations that
              engage in or conduct explicitly religious activities, as well as rules and requirements that pertain to recipients and
              subrecipients that are faith-based or religious organizations.

              The text of the regulation, now entitled "Partnerships with Faith-Based and Other Neighborhood Organizations," is
              available via the Electronic Code of Federal Regulations (currently accessible at https://www.ecfr.gov/cgi-
              bin/ECFR?page=browse), by browsing to Title 28-Judicial Administration, Chapter 1, Part 38, under e-CFR "current"
              data.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 7 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        21.   Restrictions on "lobbying"

              In general, as a matter of federal law, federal funds awarded by OJP may not be used by the recipient, or any
              subrecipient ("subgrantee") at any tier, either directly or indirectly, to support or oppose the enactment, repeal,
              modification, or adoption of any law, regulation, or policy, at any level of government. See 18 U.S.C. 1913. (There
              may be exceptions if an applicable federal statute specifically authorizes certain activities that otherwise would be
              barred by law.)

              Another federal law generally prohibits federal funds awarded by OJP from being used by the recipient, or any
              subrecipient at any tier, to pay any person to influence (or attempt to influence) a federal agency, a Member of
              Congress, or Congress (or an official or employee of any of them) with respect to the awarding of a federal grant or
              cooperative agreement, subgrant, contract, subcontract, or loan, or with respect to actions such as renewing, extending,
              or modifying any such award. See 31 U.S.C. 1352. Certain exceptions to this law apply, including an exception that
              applies to Indian tribes and tribal organizations.

              Should any question arise as to whether a particular use of federal funds by a recipient (or subrecipient) would or might
              fall within the scope of these prohibitions, the recipient is to contact OJP for guidance, and may not proceed without the
              express prior written approval of OJP.

        22.   Compliance with general appropriations-law restrictions on the use of federal funds (FY 2018)

              The recipient, and any subrecipient ("subgrantee") at any tier, must comply with all applicable restrictions on the use of
              federal funds set out in federal appropriations statutes. Pertinent restrictions, including from various "general
              provisions" in the Consolidated Appropriations Act, 2018, are set out at
              https://ojp.gov/funding/Explore/FY18AppropriationsRestrictions.htm, and are incorporated by reference here.

              Should a question arise as to whether a particular use of federal funds by a recipient (or a subrecipient) would or might
              fall within the scope of an appropriations-law restriction, the recipient is to contact OJP for guidance, and may not
              proceed without the express prior written approval of OJP.

        23.   Reporting Potential Fraud, Waste, and Abuse, and Similar Misconduct

              The recipient and any subrecipients ("subgrantees") must promptly refer to the DOJ Office of the Inspector General
              (OIG) any credible evidence that a principal, employee, agent, subrecipient, contractor, subcontractor, or other person
              has, in connection with funds under this award -- (1) submitted a claim that violates the False Claims Act; or (2)
              committed a criminal or civil violation of laws pertaining to fraud, conflict of interest, bribery, gratuity, or similar
              misconduct.

              Potential fraud, waste, abuse, or misconduct involving or relating to funds under this award should be reported to the
              OIG by-- (1) mail directed to: Office of the Inspector General, U.S. Department of Justice, Investigations Division,
              1425 New York Avenue, N.W. Suite 7100, Washington, DC 20530; and/or (2) the DOJ OIG hotline: (contact
              information in English and Spanish) at (800) 869-4499 (phone) or (202) 616-9881 (fax).

              Additional information is available from the DOJ OIG website at https://oig.justice.gov/hotline.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                         PAGE 8 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0658                             AWARD DATE           11/16/2018


                                                      SPECIAL CONDITIONS
        24.   Restrictions and certifications regarding non-disclosure agreements and related matters

              No recipient or subrecipient ("subgrantee") under this award, or entity that receives a procurement contract or
              subcontract with any funds under this award, may require any employee or contractor to sign an internal confidentiality
              agreement or statement that prohibits or otherwise restricts, or purports to prohibit or restrict, the reporting (in
              accordance with law) of waste, fraud, or abuse to an investigative or law enforcement representative of a federal
              department or agency authorized to receive such information.

              The foregoing is not intended, and shall not be understood by the agency making this award, to contravene
              requirements applicable to Standard Form 312 (which relates to classified information), Form 4414 (which relates to
              sensitive compartmented information), or any other form issued by a federal department or agency governing the
              nondisclosure of classified information.

              1. In accepting this award, the recipient--

              a. represents that it neither requires nor has required internal confidentiality agreements or statements from employees
              or contractors that currently prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or
              contractors from reporting waste, fraud, or abuse as described above; and

              b. certifies that, if it learns or is notified that it is or has been requiring its employees or contractors to execute
              agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,
              or abuse as described above, it will immediately stop any further obligations of award funds, will provide prompt
              written notification to the federal agency making this award, and will resume (or permit resumption of) such
              obligations only if expressly authorized to do so by that agency.

              2. If the recipient does or is authorized under this award to make subawards ("subgrants"), procurement contracts, or
              both--

              a. it represents that--

              (1) it has determined that no other entity that the recipient's application proposes may or will receive award funds
              (whether through a subaward ("subgrant"), procurement contract, or subcontract under a procurement contract) either
              requires or has required internal confidentiality agreements or statements from employees or contractors that currently
              prohibit or otherwise currently restrict (or purport to prohibit or restrict) employees or contractors from reporting waste,
              fraud, or abuse as described above; and

              (2) it has made appropriate inquiry, or otherwise has an adequate factual basis, to support this representation; and

              b. it certifies that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that receives funds
              under this award is or has been requiring its employees or contractors to execute agreements or statements that prohibit
              or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud, or abuse as described above, it will
              immediately stop any further obligations of award funds to or by that entity, will provide prompt written notification to
              the federal agency making this award, and will resume (or permit resumption of) such obligations only if expressly
              authorized to do so by that agency.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                        PAGE 9 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE         11/16/2018


                                                     SPECIAL CONDITIONS
        25.   Compliance with 41 U.S.C. 4712 (including prohibitions on reprisal; notice to employees)

              The recipient (and any subrecipient at any tier) must comply with, and is subject to, all applicable provisions of 41
              U.S.C. 4712, including all applicable provisions that prohibit, under specified circumstances, discrimination against an
              employee as reprisal for the employee's disclosure of information related to gross mismanagement of a federal grant, a
              gross waste of federal funds, an abuse of authority relating to a federal grant, a substantial and specific danger to public
              health or safety, or a violation of law, rule, or regulation related to a federal grant.

              The recipient also must inform its employees, in writing (and in the predominant native language of the workforce), of
              employee rights and remedies under 41 U.S.C. 4712.

              Should a question arise as to the applicability of the provisions of 41 U.S.C. 4712 to this award, the recipient is to
              contact the DOJ awarding agency (OJP or OVW, as appropriate) for guidance.

        26.   Encouragement of policies to ban text messaging while driving

              Pursuant to Executive Order 13513, "Federal Leadership on Reducing Text Messaging While Driving," 74 Fed. Reg.
              51225 (October 1, 2009), DOJ encourages recipients and subrecipients ("subgrantees") to adopt and enforce policies
              banning employees from text messaging while driving any vehicle during the course of performing work funded by this
              award, and to establish workplace safety policies and conduct education, awareness, and other outreach to decrease
              crashes caused by distracted drivers.

        27.   Requirement to disclose whether recipient is designated "high risk" by a federal grant-making agency outside of DOJ

              If the recipient is designated "high risk" by a federal grant-making agency outside of DOJ, currently or at any time
              during the course of the period of performance under this award, the recipient must disclose that fact and certain related
              information to OJP by email at OJP.ComplianceReporting@ojp.usdoj.gov. For purposes of this disclosure, high risk
              includes any status under which a federal awarding agency provides additional oversight due to the recipient's past
              performance, or other programmatic or financial concerns with the recipient. The recipient's disclosure must include
              the following: 1. The federal awarding agency that currently designates the recipient high risk, 2. The date the recipient
              was designated high risk, 3. The high-risk point of contact at that federal awarding agency (name, phone number, and
              email address), and 4. The reasons for the high-risk status, as set out by the federal awarding agency.

        28.   Cooperating with OJP Monitoring

              The recipient agrees to cooperate with OJP monitoring of this award pursuant to OJP's guidelines, protocols, and
              procedures, and to cooperate with OJP (including the grant manager for this award and the Office of Chief Financial
              Officer (OCFO)) requests related to such monitoring, including requests related to desk reviews and/or site visits. The
              recipient agrees to provide to OJP all documentation necessary for OJP to complete its monitoring tasks, including
              documentation related to any subawards made under this award. Further, the recipient agrees to abide by reasonable
              deadlines set by OJP for providing the requested documents. Failure to cooperate with OJP's monitoring activities may
              result in actions that affect the recipient's DOJ awards, including, but not limited to: withholdings and/or other
              restrictions on the recipient's access to award funds; referral to the DOJ OIG for audit review; designation of the
              recipient as a DOJ High Risk grantee; or termination of an award(s).




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 10 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        29.   FFATA reporting: Subawards and executive compensation

              The recipient must comply with applicable requirements to report first-tier subawards ("subgrants") of $25,000 or
              more and, in certain circumstances, to report the names and total compensation of the five most highly compensated
              executives of the recipient and first-tier subrecipients (first-tier "subgrantees") of award funds. The details of recipient
              obligations, which derive from the Federal Funding Accountability and Transparency Act of 2006 (FFATA), are posted
              on the OJP web site at https://ojp.gov/funding/Explore/FFATA.htm (Award condition: Reporting Subawards and
              Executive Compensation), and are incorporated by reference here.

              This condition, including its reporting requirement, does not apply to-- (1) an award of less than $25,000, or (2) an
              award made to an individual who received the award as a natural person (i.e., unrelated to any business or non-profit
              organization that he or she may own or operate in his or her name).

        30.   Required monitoring of subawards

              The recipient must monitor subawards under this award in accordance with all applicable statutes, regulations, award
              conditions, and the DOJ Grants Financial Guide, and must include the applicable conditions of this award in any
              subaward. Among other things, the recipient is responsible for oversight of subrecipient spending and monitoring of
              specific outcomes and benefits attributable to use of award funds by subrecipients. The recipient agrees to submit, upon
              request, documentation of its policies and procedures for monitoring of subawards under this award.

        31.   Use of program income

              Program income (as defined in the Part 200 Uniform Requirements) must be used in accordance with the provisions of
              the Part 200 Uniform Requirements. Program income earnings and expenditures both must be reported on the quarterly
              Federal Financial Report, SF 425.

        32.   Justice Information Sharing

              Information sharing projects funded under this award must comply with DOJ's Global Justice Information Sharing
              Initiative (Global) guidelines. The recipient (and any subrecipient at any tier) must conform to the Global Standards
              Package (GSP) and all constituent elements, where applicable, as described at: https:/ / it.ojp.gov/ gsp_grantcondition.
              The recipient (and any subrecipient at any tier) must document planned approaches to information sharing and describe
              compliance with the GSP and appropriate privacy policy that protects shared information, or provide detailed
              justification for why an alternative approach is recommended.

        33.   Avoidance of duplication of networks

              To avoid duplicating existing networks or IT systems in any initiatives funded by BJA for law enforcement information
              sharing systems which involve interstate connectivity between jurisdictions, such systems shall employ, to the extent
              possible, existing networks as the communication backbone to achieve interstate connectivity, unless the recipient can
              demonstrate to the satisfaction of BJA that this requirement would not be cost effective or would impair the
              functionality of an existing or proposed IT system.

        34.   Compliance with 28 C.F.R. Part 23

              With respect to any information technology system funded or supported by funds under this award, the recipient (and
              any subrecipient at any tier) must comply with 28 C.F.R. Part 23, Criminal Intelligence Systems Operating Policies, if
              OJP determines this regulation to be applicable. Should OJP determine 28 C.F.R. Part 23 to be applicable, OJP may, at
              its discretion, perform audits of the system, as per the regulation. Should any violation of 28 C.F.R. Part 23 occur, the
              recipient may be fined as per 34 U.S.C. 10231(c)-(d). The recipient may not satisfy such a fine with federal funds.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 11 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
        35.   Protection of human research subjects

              The recipient (and any subrecipient at any tier) must comply with the requirements of 28 C.F.R. Part 46 and all OJP
              policies and procedures regarding the protection of human research subjects, including obtainment of Institutional
              Review Board approval, if appropriate, and subject informed consent.

        36.   Confidentiality of data

              The recipient (and any subrecipient at any tier) must comply with all confidentiality requirements of 34 U.S.C. 10231
              and 28 C.F.R. Part 22 that are applicable to collection, use, and revelation of data or information. The recipient further
              agrees, as a condition of award approval, to submit a Privacy Certificate that is in accord with requirements of 28
              C.F.R. Part 22 and, in particular, 28 C.F.R. 22.23.

        37.   Verification and updating of recipient contact information

              The recipient must verify its Point of Contact(POC), Financial Point of Contact (FPOC), and Authorized
              Representative contact information in GMS, including telephone number and e-mail address. If any information is
              incorrect or has changed, a Grant Adjustment Notice (GAN) must be submitted via the Grants Management System
              (GMS) to document changes.

        38.   Law enforcement task forces - required training

              Within 120 days of award acceptance, each current member of a law enforcement task force funded with award funds
              who is a task force commander, agency executive, task force officer, or other task force member of equivalent rank,
              must complete required online (internet-based) task force training. Additionally, all future task force members must
              complete this training once during the period of performance for this award, or once every four years if multiple OJP
              awards include this requirement.

              The required training is available free of charge online through the BJA-funded Center for Task Force Integrity and
              Leadership (www.ctfli.org). The training addresses task force effectiveness, as well as other key issues including
              privacy and civil liberties/rights, task force performance measurement, personnel selection, and task force oversight and
              accountability. If award funds are used to support a task force, the recipient must compile and maintain a task force
              personnel roster, along with course completion certificates.

              Additional information regarding the training is available through BJA's web site and the Center for Task Force
              Integrity and Leadership (www.ctfli.org).

        39.   Justification of consultant rate

              Approval of this award does not indicate approval of any consultant rate in excess of $650 per day. A detailed
              justification must be submitted to and approved by the OJP program office prior to obligation or expenditure of such
              funds.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                        PAGE 12 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        40.   Submission of eligible records relevant to the National Instant Background Check System

              Consonant with federal statutes that pertain to firearms and background checks -- including 18 U.S.C. 922 and 34
              U.S.C. ch. 409 -- if the recipient (or any subrecipient at any tier) uses this award to fund (in whole or in part) a specific
              project or program (such as a law enforcement, prosecution, or court program) that results in any court dispositions,
              information, or other records that are "eligible records" (under federal or State law) relevant to the National Instant
              Background Check System (NICS), or that has as one of its purposes the establishment or improvement of records
              systems that contain any court dispositions, information, or other records that are "eligible records" (under federal or
              State law) relevant to the NICS, the recipient (or subrecipient, if applicable) must ensure that all such court
              dispositions, information, or other records that are "eligible records" (under federal or State law) relevant to the NICS
              are promptly made available to the NICS or to the "State" repository/database that is electronically available to (and
              accessed by) the NICS, and -- when appropriate -- promptly must update, correct, modify, or remove such NICS-
              relevant "eligible records".

              In the event of minor and transitory non-compliance, the recipient may submit evidence to demonstrate diligent
              monitoring of compliance with this condition (including subrecipient compliance). DOJ will give great weight to any
              such evidence in any express written determination regarding this condition.

        41.   Certification of Compliance with 8 U.S.C. 1373 and 1644 (within the funded "program or activity") required for valid
              award acceptance by a local government

              In order validly to accept this award, the applicant local government must submit the required "State or Local
              Government: FY 2018 Certification of Compliance with 8 U.S.C. 1373 and 1644" (executed by the chief legal officer
              of the local government). Unless that executed certification either-- (1) is submitted to OJP together with the fully-
              executed award document, or (2) is uploaded in OJP's GMS no later than the day the signed award document is
              submitted to OJP, any submission by a local government that purports to accept the award is invalid.

              If an initial award-acceptance submission by the recipient is invalid, once the local government does submit the
              necessary certification regarding 8 U.S.C. 1373 and 1644, it may submit a fully-executed award document executed by
              the local government on or after the date of that certification.

              For purposes of this condition, "local government" does not include any Indian tribe.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 13 OF 22

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0658                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        42.   Noninterference (within the funded "program or activity") with federal law enforcement: 8 U.S.C. 1373 and 1644;
              ongoing compliance

              1. With respect to the "program or activity" funded in whole or part under this award (including any such program or
              activity of any subrecipient at any tier), throughout the period of performance, no State or local government entity, -
              agency, or -official may prohibit or in any way restrict-- (1) any government entity or -official from sending or
              receiving information regarding citizenship or immigration status as described in 8 U.S.C. 1373(a); or (2) a government
              entity or -agency from sending, requesting or receiving, maintaining, or exchanging information regarding immigration
              status as described in either 8 U.S.C. 1373(b) or 1644. Any prohibition (or restriction) that violates this condition is an
              "information-communication restriction" under this award.

              2. Certifications from subrecipients. The recipient may not make a subaward to a State, a local government, or a
              "public" institution of higher education, unless it first obtains a certification of compliance with 8 U.S.C. 1373 and
              1644, properly executed by the chief legal officer of the government or educational institution that would receive the
              subaward, using the appropriate form available at https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm.
              Also, the recipient must require that no subrecipient (at any tier) may make a further subaward to a State, a local
              government, or a public institution of higher education, unless it first obtains a certification of compliance with 8
              U.S.C. 1373 and 1644, properly executed by the chief legal officer of the government or institution that would receive
              the further subaward, using the appropriate OJP form.

              3. The recipient's monitoring responsibilities include monitoring of subrecipient compliance with the requirements of
              this condition.

              4. Allowable costs. Compliance with these requirements is an authorized and priority purpose of this award. To the
              extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) that the recipient, or any subrecipient at any tier that is a State, a
              local government, or a public institution of higher education, incurs to implement this condition.

              5. Rules of Construction

              A. For purposes of this condition:

              (1) "State" and "local government" include any agency or other entity thereof, but not any institution of higher
              education or any Indian tribe.

              (2) A "public" institution of higher education is defined as one that is owned, controlled, or directly funded (in whole or
              in substantial part) by a State or local government. (Such a public institution is considered to be a "government entity,"
              and its officials to be "government officials.")

              (3) "Program or activity" means what it means under title VI of the Civil Rights Act of 1964 (see 42 U.S.C. 2000d-4a).

              (4) "Immigration status" means what it means under 8 U.S.C. 1373 and 8 U.S.C. 1644; and terms that are defined in 8
              U.S.C. 1101 mean what they mean under that section 1101, except that "State" also includes American Samoa.

              (5) Pursuant to the provisions set out at (or referenced in) 8 U.S.C. 1551 note ("Abolition ... and Transfer of
              Functions"), references to the "Immigration and Naturalization Service" in 8 U.S.C. 1373 and 1644 are to be read as
              references to particular components of the Department of Homeland Security (DHS).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, any public institution of higher education, or any other entity (or individual) to violate any
              federal law, including any applicable civil rights or nondiscrimination law.

              IMPORTANT NOTE: Any questions about the meaning or scope of this condition should be directed to OJP, before


OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                         PAGE 14 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0658                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
              award acceptance.

        43.   Authority to obligate award funds contingent on noninterference (within the funded "program or activity") with federal
              law enforcement (8 U.S.C. 1373 and 1644); unallowable costs; notification

              1. If the recipient is a "State," a local government, or a "public" institution of higher education:

              A. The recipient may not obligate award funds if, at the time of the obligation, the "program or activity" of the recipient
              (or of any subrecipient at any tier that is a State, a local government, or a public institution of higher education) that is
              funded in whole or in part with award funds is subject to any "information-communication restriction."

              B. In addition, with respect to any project costs it incurs "at risk," the recipient may not obligate award funds to
              reimburse itself if -- at the time it incurs such costs -- the program or activity of the recipient (or of any subrecipient
              at any tier that is a State, a local government, or a public institution of higher education) that would be reimbursed in
              whole or in part with award funds was subject to any information-communication restriction.

              C. Any drawdown of award funds by the recipient shall be considered, for all purposes, to be a material representation
              by the recipient to OJP that, as of the date the recipient requests the drawdown, the recipient and each subrecipient
              (regardless of tier) that is a State, local government, or public institution of higher education, is in compliance with the
              award condition entitled "Noninterference (within the funded 'program or activity') with federal law enforcement: 8
              U.S.C. 1373 and 1644 and ongoing compliance."

              D. The recipient must promptly notify OJP (in writing) if the recipient, from its requisite monitoring of compliance
              with award conditions or otherwise, has credible evidence that indicates that the funded program or activity of the
              recipient, or of any subrecipient at any tier that is either a State or a local government or a public institution of higher
              education, may be subject to any information-communication restriction. In addition, any subaward (at any tier) to a
              subrecipient that is a State, a local government, or a public institution of higher education must require prompt
              notification to the entity that made the subaward, should the subrecipient have such credible evidence regarding an
              information-communication restriction.

              2. Any subaward (at any tier) to a subrecipient that is a State, a local government, or a public institution of higher
              education must provide that the subrecipient may not obligate award funds if, at the time of the obligation, the program
              or activity of the subrecipient (or of any further such subrecipient at any tier) that is funded in whole or in part with
              award funds is subject to any information-communication restriction.

              3. Absent an express written determination by DOJ to the contrary, based upon a finding by DOJ of compelling
              circumstances (e.g., a small amount of award funds obligated by the recipient at the time of a subrecipient's minor and
              transitory non-compliance, which was unknown to the recipient despite diligent monitoring), any obligations of award
              funds that, under this condition, may not be made shall be unallowable costs for purposes of this award. In making any
              such determination, DOJ will give great weight to evidence submitted by the recipient that demonstrates diligent
              monitoring of subrecipient compliance with the requirements set out in the "Noninterference ... 8 U.S.C. 1373 and 1644
              and ongoing compliance" award condition.

              4. Rules of Construction

              A. For purposes of this condition "information-communication restriction" has the meaning set out in the
              "Noninterference ... 8 U.S.C. 1373 and 1644 and ongoing compliance" condition.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference ... 8 U.S.C. 1373 and
              1644 and ongoing compliance" condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                      PAGE 15 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        44.   Noninterference (within the funded "program or activity") with federal law enforcement: No public disclosure of
              certain law enforcement sensitive information

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward (at any tier).

              1. Noninterference: No public disclosure of federal law enforcement information in order to conceal, harbor, or shield

              Consistent with the purposes and objectives of federal law enforcement statutes and federal criminal law (including 8
              U.S.C. 1324 and 18 U.S.C. chs. 1, 49, 227), no public disclosure may be made of any federal law enforcement
              information in a direct or indirect attempt to conceal, harbor, or shield from detection any fugitive from justice under 18
              U.S.C. ch. 49, or any alien who has come to, entered, or remains in the United States in violation of 8 U.S.C. ch. 12 --
              without regard to whether such disclosure would constitute (or could form a predicate for) a violation of 18 U.S.C.
              1071 or 1072 or of 8 U.S.C. 1324(a).

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition--

              (1) the term "alien" means what it means under section 101 of the Immigration and Nationality Act (see 8 U.S.C.
              1101(a)(3));

              (2) the term "federal law enforcement information" means law enforcement sensitive information communicated or
              made available, by the federal government, to a State or local government entity, -agency, or -official, through any
              means, including, without limitation-- (1) through any database, (2) in connection with any law enforcement
              partnership or -task-force, (3) in connection with any request for law enforcement assistance or -cooperation, or (4)
              through any deconfliction (or courtesy) notice of planned, imminent, commencing, continuing, or impending federal
              law enforcement activity;

              (3) the term "law enforcement sensitive information" means records or information compiled for any law enforcement
              purpose; and

              (4) the term "public disclosure" means any communication or release other than one-- (a) within the recipient, or (b) to
              any subrecipient (at any tier) that is a government entity.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                     PAGE 16 OF 22

                                                                                       Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE            11/16/2018


                                                     SPECIAL CONDITIONS
        45.   Noninterference (within the funded "program or activity") with federal law enforcement: Interrogation of certain aliens

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by this
              award, as of the date the recipient accepts this award, and throughout the remainder of the period of performance for
              the award. Its provisions must be among those included in any subaward (at any tier).

              1. Noninterference with statutory law enforcement access to correctional facilities

              Consonant with federal law enforcement statutes and regulations -- including 8 U.S.C. 1357(a), under which certain
              federal officers and employees "have power without warrant ... to interrogate any alien or person believed to be an alien
              as to his right to be or to remain in the United States," and 8 C.F.R. 287.5(a), under which that power may be exercised
              "anywhere in or outside the United States" -- within the funded program or activity, no State or local government
              entity, -agency, or -official may interfere with the exercise of that power to interrogate "without warrant" (by agents of
              the United States acting under color of federal law) by impeding access to any State or local government (or
              government-contracted) correctional facility by such agents for the purpose "interrogat[ing] any alien or person
              believed to be an alien as to his [or her] right to be or to remain in the United States."

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the Immigration and Nationality Act (INA) (see 8
              U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              (3) The term "impede" includes taking or continuing any action, or implementing or maintaining any law, policy, rule,
              or practice, that--

              (a) is designed to prevent or to significantly delay or complicate, or

              (b) has the effect of preventing or of significantly delaying or complicating.

              B. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                   AWARD CONTINUATION
                       Bureau of Justice Assistance                       SHEET                                       PAGE 17 OF 22

                                                                                   Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        46.   Noninterference (within the funded "program or activity") with federal law enforcement: Notice of scheduled release

              SCOPE. This condition applies with respect to the "program or activity" that is funded (in whole or in part) by the
              award, as of the date the recipient accepts the award, and throughout the remainder of the period of performance. Its
              provisions must be among those included in any subaward at any tier.

              1. Noninterference with "removal" process: Notice of scheduled release date and time

              Consonant with federal law enforcement statutes -- including 8 U.S.C. 1231 (for an alien incarcerated by a State or
              local government, a 90-day "removal period" during which the federal government "shall" detain and then "shall"
              remove an alien from the U.S. "begins" no later than "the date the alien is released from ... confinement"; also, the
              federal government is expressly authorized to make payments to a "State or a political subdivision of the State ... with
              respect to the incarceration of [an] undocumented criminal alien"); 8 U.S.C. 1226 (the federal government "shall take
              into custody" certain criminal aliens "when the alien is released"); and 8 U.S.C. 1366 (requiring an annual DOJ report
              to Congress on "the number of illegal alien[ felons] in Federal and State prisons" and programs underway "to ensure the
              prompt removal" from the U.S. of removable "criminal aliens") -- within the funded program or activity, no State or
              local government entity, -agency, or -official (including a government-contracted correctional facility) may interfere
              with the "removal" process by failing to provide -- as early as practicable (see para. 4.C. below) -- advance notice to
              DHS of the scheduled release date and time for a particular alien, if a State or local government (or government-
              contracted) correctional facility receives from DHS a formal written request pursuant to the INA that seeks such
              advance notice.

              2. Monitoring

              The recipient's monitoring responsibilities include monitoring of subrecipient compliance with this condition.

              3. Allowable costs

              To the extent that such costs are not reimbursed under any other federal program, award funds may be obligated for the
              reasonable, necessary, and allocable costs (if any) of actions (e.g., training) designed to ensure compliance with this
              condition.

              4. Rules of construction

              A. For purposes of this condition:

              (1) The term "alien" means what it means under section 101 of the INA (see 8 U.S.C. 1101(a)(3)).

              (2) The term "correctional facility" means what it means under the title I of the Omnibus Crime Control and Safe
              Streets Act of 1968 (see 34 U.S.C. 10251(a)(7)).

              B. Nothing in this condition shall be understood to authorize or require any recipient, any subrecipient at any tier, any
              State or local government, or any other entity or individual to maintain (or detain) any individual in custody beyond the
              date and time the individual otherwise would have been released.

              C. Applicability

              (1) Current DHS practice is ordinarily to request advance notice of scheduled release "as early as practicable (at least
              48 hours, if possible)." (See DHS Form I-247A (3/17)). If (e.g., in light of the date DHS made such request) the
              scheduled release date and time for an alien are such as not to allow for the advance notice that DHS has requested, it
              shall NOT be a violation of this condition to provide only as much advance notice as practicable.

              (2) Current DHS practice is to use the same form for a second, distinct purpose -- to request that an individual be


OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                    AWARD CONTINUATION
                       Bureau of Justice Assistance                        SHEET                                       PAGE 18 OF 22

                                                                                    Grant



 PROJECT NUMBER       2018-DJ-BX-0658                           AWARD DATE          11/16/2018


                                                    SPECIAL CONDITIONS
              detained for up to 48 hours AFTER the scheduled release. This condition does NOT encompass such DHS requests for
              detention.

              D. Both the "Rules of Construction" and the "Important Note" set out in the "Noninterference (within the funded
              'program or activity') with federal law enforcement: 8 U.S.C. 1373 and 1644 and ongoing compliance" award
              condition are incorporated by reference as though set forth here in full.

        47.   Requirement to collect certain information from subrecipients

              The recipient may not make a subaward to a State, a local government, or a "public" institution of higher education,
              unless it first obtains from the proposed subrecipient responses to the questions identified in the program solicitation as
              "Information regarding Communication with the Department of Homeland Security (DHS) and/or Immigration and
              Customs Enforcement (ICE)." All subrecipient responses must be collected and maintained by the recipient, consistent
              with regular document retention requirements, and must be made available to DOJ upon request. Responses to these
              questions are not required from subrecipients that are either a tribal government/organization, a nonprofit organization,
              or a private institution of higher education.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                      AWARD CONTINUATION
                       Bureau of Justice Assistance                          SHEET                                        PAGE 19 OF 22

                                                                                      Grant



 PROJECT NUMBER       2018-DJ-BX-0658                             AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        48.   Compliance with National Environmental Policy Act and related statutes

              Upon request, the recipient (and any subrecipient at any tier) must assist BJA in complying with the National
              Environmental Policy Act (NEPA), the National Historic Preservation Act, and other related federal environmental
              impact analyses requirements in the use of these award funds, either directly by the recipient or by a subrecipient.
              Accordingly, the recipient agrees to first determine if any of the following activities will be funded by the grant, prior
              to obligating funds for any of these purposes. If it is determined that any of the following activities will be funded by
              the award, the recipient agrees to contact BJA.

              The recipient understands that this condition applies to new activities as set out below, whether or not they are being
              specifically funded with these award funds. That is, as long as the activity is being conducted by the recipient, a
              subrecipient, or any third party, and the activity needs to be undertaken in order to use these award funds, this condition
              must first be met. The activities covered by this condition are:

              a. New construction;

              b. Minor renovation or remodeling of a property located in an environmentally or historically sensitive area, including
              properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a property listed on or
              eligible for listing on the National Register of Historic Places;

              c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
              prior use or (b) significantly change its size;

              d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as an
              incidental component of a funded activity and (b) traditionally used, for example, in office, household, recreational, or
              education environments; and

              e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
              identification, seizure, or closure of clandestine methamphetamine laboratories.

              The recipient understands and agrees that complying with NEPA may require the preparation of an Environmental
              Assessment and/or an Environmental Impact Statement, as directed by BJA. The recipient further understands and
              agrees to the requirements for implementation of a Mitigation Plan, as detailed at https://bja.gov/Funding/nepa.html, for
              programs relating to methamphetamine laboratory operations.

              Application of This Condition to Recipient's Existing Programs or Activities: For any of the recipient's or its
              subrecipients' existing programs or activities that will be funded by these award funds, the recipient, upon specific
              request from BJA, agrees to cooperate with BJA in any preparation by BJA of a national or program environmental
              assessment of that funded program or activity.

        49.   Establishment of trust fund

              If award funds are being drawn down in advance, the recipient (or a subrecipient, with respect to a subaward) is
              required to establish a trust fund account. Recipients (and subrecipients) must maintain advance payments of federal
              awards in interest-bearing accounts, unless regulatory exclusions apply (2 C.F.R. 200.305(b)(8)). The trust fund,
              including any interest, may not be used to pay debts or expenses incurred by other activities beyond the scope of the
              Edward Byrne Memorial Justice Assistance Grant Program (JAG). The recipient also agrees to obligate the award
              funds in the trust fund (including any interest earned) during the period of performance for the award and expend
              within 90 days thereafter. Any unobligated or unexpended funds, including interest earned, must be returned to OJP at
              the time of closeout.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 20 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        50.   Prohibition on use of award funds for match under BVP program

              JAG funds may not be used as the 50% match for purposes of the DOJ Bulletproof Vest Partnership (BVP) program.

        51.   Certification of body armor "mandatory wear" policies

              The recipient agrees to submit a signed certification that all law enforcement agencies receiving body armor purchased
              with funds from this award have a written "mandatory wear" policy in effect. The recipient must keep signed
              certifications on file for any subrecipients planning to utilize funds from this award for ballistic-resistant and stab-
              resistant body armor purchases. This policy must be in place for at least all uniformed officers before any funds from
              this award may be used by an agency for body armor. There are no requirements regarding the nature of the policy
              other than it be a mandatory wear policy for all uniformed officers while on duty.

        52.   Body armor - compliance with NIJ standards and other requirements

              Ballistic-resistant and stab-resistant body armor purchased with JAG award funds may be purchased at any threat
              level, make or model, from any distributor or manufacturer, as long as the body armor has been tested and found to
              comply with applicable National Institute of Justice ballistic or stab standards and is listed on the NIJ Compliant Body
              Armor Model List (https://nij.gov/topics/technology/body-armor/Pages/compliant-ballistic-armor.aspx). In addition,
              ballistic-resistant and stab-resistant body armor purchased must be made in the United States and must be uniquely
              fitted, as set forth in 34 U.S.C. 10202(c)(1)(A). The latest NIJ standard information can be found here: https:/ / nij.gov/
              topics/ technology/ body-armor/ pages/ safety-initiative.aspx.

        53.   Body armor - impact on eligibility for other program funds

              The recipient understands that the use of funds under this award for purchase of body armor may impact eligibility for
              funding under the Bulletproof Vest Partnership (BVP) program, a separate program operated by BJA, pursuant to the
              BVP statute at 34 USC 10531(c)(5).

        54.   Reporting requirements

              The recipient must submit quarterly Federal Financial Reports (SF-425) and semi-annual performance reports through
              OJP's GMS (https://grants.ojp.usdoj.gov). Consistent with the Department's responsibilities under the Government
              Performance and Results Act (GPRA) and the GPRA Modernization Act of 2010, the recipient must provide data that
              measure the results of its work. The recipient must submit quarterly performance metrics reports through BJA's
              Performance Measurement Tool (PMT) website (www.bjaperformancetools.org). For more detailed information on
              reporting and other JAG requirements, refer to the JAG reporting requirements webpage. Failure to submit required
              JAG reports by established deadlines may result in the freezing of grant funds and future High Risk designation.

        55.   Required data on law enforcement agency training

              Any law enforcement agency receiving direct or sub-awarded funding from this JAG award must submit quarterly
              accountability metrics data related to training that officers have received on the use of force, racial and ethnic bias, de-
              escalation of conflict, and constructive engagement with the public.

        56.   Expenditures prohibited without waiver

              No funds under this award may be expended on the purchase of items prohibited by the JAG program statute, unless, as
              set forth at 34 U.S.C. 10152, the BJA Director certifies that extraordinary and exigent circumstances exist, making such
              expenditures essential to the maintenance of public safety and good order.



OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                     AWARD CONTINUATION
                       Bureau of Justice Assistance                         SHEET                                       PAGE 21 OF 22

                                                                                     Grant



 PROJECT NUMBER       2018-DJ-BX-0658                            AWARD DATE          11/16/2018


                                                     SPECIAL CONDITIONS
        57.   Authorization to obligate (federal) award funds to reimburse certain project costs incurred on or after October 1, 2017

              The recipient may obligate (federal) award funds only after the recipient makes a valid acceptance of the award. As of
              the first day of the period of performance for the award (October 1, 2017), however, the recipient may choose to incur
              project costs using non-federal funds, but any such project costs are incurred at the recipient's risk until, at a
              minimum-- (1) the recipient makes a valid acceptance of the award, and (2) all applicable withholding conditions are
              removed by OJP (via a Grant Adjustment Notice). (A withholding condition is a condition in the award document that
              precludes the recipient from obligating, expending, or drawing down all or a portion of the award funds until the
              condition is removed.)

              Except to the extent (if any) that an award condition expressly precludes reimbursement of project costs incurred "at-
              risk," if and when the recipient makes a valid acceptance of this award and OJP removes each applicable withholding
              condition through a Grant Adjustment Notice, the recipient is authorized to obligate (federal) award funds to reimburse
              itself for project costs incurred "at-risk" earlier during the period of performance (such as project costs incurred prior to
              award acceptance or prior to removal of an applicable withholding condition), provided that those project costs
              otherwise are allowable costs under the award.

              Nothing in this condition shall be understood to authorize the recipient (or any subrecipient at any tier) to use award
              funds to "supplant" State or local funds in violation of the recipient's certification (executed by the chief executive of
              the State or local government) that federal funds will be used to increase the amounts of such funds that would, in the
              absence of federal funds, be made available for law enforcement activities.

        58.   Use of funds for DNA testing; upload of DNA profiles

              If award funds are used for DNA testing of evidentiary materials, any resulting eligible DNA profiles must be uploaded
              to the Combined DNA Index System ("CODIS," the DNA database operated by the FBI) by a government DNA
              laboratory with access to CODIS.

              No profiles generated under this award may be entered or uploaded into any non-governmental DNA database without
              prior express written approval from BJA.

              Award funds may not be used for the purchase of DNA equipment and supplies unless the resulting DNA profiles may
              be accepted for entry into CODIS.

        59.   Three percent set-aside for NIBRS compliance

              The recipient must ensure that at least 3 percent of the total amount of this award is dedicated to achieving full
              compliance with the FBI's National Incident-Based Reporting System (NIBRS), unless the FBI or appropriate State
              official has certified that the recipient locality is already NIBRS compliant, and evidence of this has been submitted to
              and approved by BJA. The recipient will be required by BJA to make revisions to budgets that do not clearly indicate
              what projects will be supported by this 3 percent set-aside, unless evidence of NIBRS compliance has been submitted
              to and approved by BJA. Recipients serving as fiscal agents for "disparate jurisdictions," (as defined at 34 USC
              10156(d)(4)) have to pass this requirement through to in subawards to other localities in the disparate jurisdiction, so
              that each locality in a disparate jurisdiction group dedicates at least 3 percent of award funds to NIBRS compliance,
              unless, with respect to each locality in the disparate jurisdiction group, evidence of NIBRS compliance has been
              submitted to and approved by BJA.




OJP FORM 4000/2 (REV. 4-88)
                       U.S. Department of Justice
                       Office of Justice Programs                  AWARD CONTINUATION
                       Bureau of Justice Assistance                      SHEET                                    PAGE 22 OF 22

                                                                                 Grant



 PROJECT NUMBER       2018-DJ-BX-0658                         AWARD DATE         11/16/2018


                                                    SPECIAL CONDITIONS
        60.   Encouragement of submission of "success stories"

              BJA strongly encourages the recipient to submit annual (or more frequent) JAG success stories. To submit a success
              story, sign in to a My BJA account at https:/ / www.bja.gov/ Login.aspx to access the Success Story Submission form. If
              the recipient does not yet have a My BJA account, please register at https:/ / www.bja.gov/ profile.aspx. Once
              registered, one of the available areas on the My BJA page will be "My Success Stories." Within this box, there is an
              option to add a Success Story. Once reviewed and approved by BJA, all success stories will appear on the BJA Success
              Story web page at https:/ / www.bja.gov/ SuccessStoryList.aspx.

        61.   Withholding of funds: Required certification from the chief executive of the applicant government

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits the required
              "Certifications and Assurances by the Chief Executive of the Applicant Government," properly-executed (as
              determined by OJP), and a Grant Adjustment Notice (GAN) has been issued to remove this condition.

        62.   Withholding of funds: NIBRS set-aside

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and BJA reviews
              and accepts, a budget that clearly dedicates at least 3 percent of the total amount of the award to NIBRS compliance
              activities or documentation showing that the recipient has been certified as NIBRS compliant, and a Grant Adjustment
              Notice (GAN) has been issued to remove this condition.

        63.   Withholding of funds: Disclosure of lobbying

              The recipient may not obligate, expend, or draw down any funds under this award until it has provided to the grant
              manager for this OJP award a complete Disclosure of Lobbying Activities (SF-LLL) form, and OJP has issued a Grant
              Adjustment Notice to remove this special condition.

        64.   Withholding of funds: Budget narrative or information

              The recipient may not obligate, expend, or draw down any award funds until the recipient submits, and OJP reviews
              and accepts, the required budget information or narrative for the award, and a Grant Adjustment Notice (GAN) has
              been issued to remove this condition.




OJP FORM 4000/2 (REV. 4-88)
                                      U.S. Department of Justice
                                      Office of Justice Programs

                                      Bureau of Justice Assistance



                                                     Washington, D.C. 20531



Memorandum To: Official Grant File

From:                 Orbin Terry, NEPA Coordinator

Subject:              Incorporates NEPA Compliance in Further Developmental Stages for City and
                      County of San Francisco


The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and local governments to
support a broad range of activities to prevent and control crime and to improve the criminal justice system, some of
which could have environmental impacts. All recipients of JAG funding must assist BJA in complying with NEPA
and other related federal environmental impact analyses requirements in the use of grant funds, whether the funds
are used directly by the grantee or by a subgrantee or third party. Accordingly, prior to obligating funds for any of
the specified activities, the grantee must first determine if any of the specified activities will be funded by the
grant.

The specified activities requiring environmental analysis are:
a. New construction;
b. Any renovation or remodeling of a property located in an environmentally or historically sensitive area,
including properties located within a 100-year flood plain, a wetland, or habitat for endangered species, or a
property listed on or eligible for listing on the National Register of Historic Places;
c. A renovation, lease, or any proposed use of a building or facility that will either (a) result in a change in its basic
prior use or (b) significantly change its size;
d. Implementation of a new program involving the use of chemicals other than chemicals that are (a) purchased as
an incidental component of a funded activity and (b) traditionally used, for example, in office, household,
recreational, or education environments; and
e. Implementation of a program relating to clandestine methamphetamine laboratory operations, including the
identification, seizure, or closure of clandestine methamphetamine laboratories.

Complying with NEPA may require the preparation of an Environmental Assessment and/or an Environmental
Impact Statement, as directed by BJA. Further, for programs relating to methamphetamine laboratory operations,
the preparation of a detailed Mitigation Plan will be required. For more information about Mitigation Plan
requirements, please see https://www.bja.gov/Funding/nepa.html.

Please be sure to carefully review the grant conditions on your award document, as it may contain more specific
information about environmental compliance.
                             U.S. Department of Justice
                                                                                       GRANT MANAGER'S MEMORANDUM, PT. I:
                             Office of Justice Programs
                                                                                               PROJECT SUMMARY
                             Bureau of Justice Assistance
                                                                                                                            Grant
                                                                                     PROJECT NUMBER
                                                                                                                                                  PAGE 1 OF 1
                                                                                    2018-DJ-BX-0658
This project is supported under FY18(BJA - JAG State & JAG Local) Title I of Pub. L. No. 90-351 (generally codified at 34 U.S.C. 10101 - 10726), including
subpart I of part E (codified at 34 U.S.C. 10151 - 10158); see also 28 U.S.C. 530C(a)




1. STAFF CONTACT (Name & telephone number)                                           2. PROJECT DIRECTOR (Name, address & telephone number)
   Linda Hill-Franklin                                                                  Maria Su
   (202) 514-0712                                                                       Director
                                                                                        1390 Market Street
                                                                                        Suite 900
                                                                                        San Francisco, CA 94102-5402
                                                                                        (415) 554-3547


3a. TITLE OF THE PROGRAM                                                                                                  3b. POMS CODE (SEE INSTRUCTIONS
                                                                                                                              ON REVERSE)
BJA FY 18 Edward Byrne Memorial Justice Assistance Grant (JAG) Program - Local Solicitation




4. TITLE OF PROJECT

  FY 18 Local JAG Program



5. NAME & ADDRESS OF GRANTEE                                                         6. NAME & ADRESS OF SUBGRANTEE

    City and County of San Francisco
    1245 Third Street
    San Francisco, CA 94158



7. PROGRAM PERIOD                                                                    8. BUDGET PERIOD
    FROM:             10/01/2017            TO: 09/30/2021                                FROM:              10/01/2017           TO: 09/30/2021


9. AMOUNT OF AWARD                                                                   10. DATE OF AWARD
      $ 489,966                                                                              11/16/2018


11. SECOND YEAR'S BUDGET                                                             12. SECOND YEAR'S BUDGET AMOUNT




13. THIRD YEAR'S BUDGET PERIOD                                                       14. THIRD YEAR'S BUDGET AMOUNT




15. SUMMARY DESCRIPTION OF PROJECT (See instruction on reverse)
   The Edward Byrne Memorial Justice Assistance Grant Program (JAG) allows states and units of local government, including tribes, to support a broad range of
   criminal justice related activities based on their own state and local needs and conditions. Grant funds can be used for state and local initiatives, technical assistance,
   training, personnel, equipment, supplies, contractual support, and information systems for criminal justice, including for any one or more of the following purpose
   areas: 1) law enforcement programs; 2) prosecution and court programs; 3) prevention and education programs; 4) corrections and community corrections programs;
   5) drug treatment and enforcement programs; 6) planning, evaluation, and technology improvement programs; 7) crime victim and witness programs (other than
   compensation); and 8) mental health programs and related law enforcement and corrections programs, including behavioral programs and crisis intervention teams.

   This Local JAG award will be used to support criminal justice initiatives that fall under one or more of the allowable program areas above. Any equipment
   purchases or funded initiatives such as overtime, task forces, drug programs or information sharing, will be aimed at reducing crime and enhancing public and
OJP FORM 4000/2 (REV. 4-88)
officer safety.

NCA/NCF
0810.10 Immigration Enforcement and Diplomatic Immunity | 0800 - Arrest / Detentions… Page 1 of 5




Police Bureau
Sworn to protect. Dedicated to serve.
Phone: 503-823-0000 Fax: 503-823-0342 Non-Emergency: 503-823-3333
1111 S.W. 2nd Avenue, Portland, OR 97204



0810.10 Immigration Enforcement and Diplomatic Immunity
*This Directive is currently under review*

810.10, Immigration Enforcement and Diplomatic Immunity

Refer:

Title 8, U.S. Code 1357(d) Detainer of Aliens for Violation of Controlled Substance Laws
Title 8, U.S. Code 1373(a)(b) Communication Between Government Agencies and the Immigration and Naturalization Service
U.S. Department of State website: http://state.gov
U.S. Department of State, Bureau of Consular Affairs: http://travel.state.gov
ORS §181A.820 Enforcement of Federal Immigration Laws
Oregon House Bill 3464
Oregon Executive Order 17-04, Renewing Oregon’s Commitment to Protecting Its Immigrant, Refugee, and Religious-Minority Residents
City of Portland Resolution No. 37277, Declare the City of Portland a Welcoming City, a Sanctuary City, and an Inclusive City For All
Human Resources Administrative Rule 11.04, Protection of Restricted and Confidential Information
DIR 310.70 Dissemination of Information
DIR 344.05 Bias-Based Policing/Profiling Prohibited
DIR 631.30 Cooperation with Other Agencies
DIR 810.00 Arrest, Persons Exempt
Detention of Foreign National Checklist (Operations Branch)
Definitions:

Administrative Removal Warrant: A document, typically signed by a supervisory level Immigration and Customs Enforcement (ICE)
administrator and not a judge, that authorizes ICE officers/Enforcement Removal Operations (ERO) to arrest non-citizens who have
committed immigration violations and/or who have been previously determined to be deportable. An administrative removal warrant
allows only the detention of a named person and does not allow for a search of a premises.
Consular Immunity: A principle of international law that offers similar protections as diplomatic immunity, but with more limitations, given
the functional differences between consular and diplomatic officers. Consular officers are not accorded absolute immunity from a host
country’s criminal jurisdiction and are immune from local jurisdiction only in cases directly relating to consular functions.
Detainer Request: For the purposes of this directive, 810.10, Immigration Enforcement and Diplomatic Immunity, a completed Form
I-247A submitted by any federal immigration law enforcement branch of ICE to a law enforcement agency that currently has legal and
physical custody of a suspected undocumented immigrant. The form asks the law enforcement agency upon which it is served to contact
ICE and agree to secure transfer of the person to ICE's custody prior to their release from custody on state or local criminal charges.
Form I-247A is only submitted where the law enforcement agency is holding a person on other criminal charges.
Diplomatic Immunity: A principle of international law by which certain foreign government officials are not subject to the jurisdiction of local
courts and other authorities for both their official and, to a large extent, their personal activities. In addition to being immune from
prosecution, individuals with diplomatic immunity are also exempt from search and seizure.
Enforcement and Removal Operations (ERO): The immigration law enforcement branch ICE, under the Department of Homeland Security
(DHS). ERO focuses on identifying, detaining and removing individuals who have not lawfully entered the U.S.
Foreign National: A person who was born outside of the jurisdiction of the U.S., who is subject to the laws of a foreign government, and
who has not been naturalized under U.S. law (e.g., refugee, green card holder, etc.).
Honorary Consular Immunity: A principle of international law that offers limited legal protections to honorary consular officers. Honorary
consular officers are distinct from career Consular officers in that they may perform consular services on a part-time basis. They retain
immunity only for cases relating to consular functions. They are not protected from arrest or search and seizure.
Homeland Security Investigations (HSI): The investigative branch of the Department of Homeland Security (DHS). HSI focuses on
combating criminal organizations illegally exploiting America’s travel, trade, financial, and immigration systems. HSI is authorized to




                                                                                                                                Exhibit G
https://www.portlandoregon.gov/police/article/669542                                                                              2/19/2019
0810.10 Immigration Enforcement and Diplomatic Immunity | 0800 - Arrest / Detentions… Page 2 of 5



investigate criminal activities related to human, drug and weapons trafficking; cybercrime; transnational gang activity; human rights
violations; and other cross-border criminal activity.
Judicial Warrant: A warrant signed by a federal district court or magistrate judge, or an Oregon state or county judge, that must be
executed by law enforcement as a judicial order based on probable cause and full vetting by a neutral judge. These warrants generally
allow for a complete search of a premises or parts of a premises, as specifically described in the warrant, and allow for the seizure of
either or both persons or evidence, as described in the warrant.
Nonimmigrant Visitor: A foreign-born person, having a permanent residence abroad, who seeks temporary entry into the United States for
a specific duration and purpose with the intention to leave the United States upon completion of that purpose and at the end of the
specified timeframe.
Undocumented Immigrant: A foreign-born person residing in the United States who has not obtained a visa, possesses an expired or
otherwise invalid visa, or who, regardless of their intent to permanently reside in the U.S., overstayed a lawful entry or otherwise violated
the terms of their visa status and thus has not been granted the right to be legally present in the U.S. A person’s undocumented status is
determined by DHS.
U.S. Customs and Border Protection (CBP): The federal law enforcement agency under DHS responsible for the management of border
security, regulation and facilitation of trade and travel, and the enforcement of federal laws governing trade, customs and immigration.
U.S. Department of Homeland Security (DHS): The federal government agency, comprised of various departments and sub-agencies,
responsible for enforcing and administering customs and immigration laws, managing natural and man-made disaster events, combatting
terrorism and other threats to national security, and regulating trade and travel.
U.S. Immigration and Customs Enforcement (ICE): The federal law enforcement agency under DHS responsible for the enforcement of
federal laws governing border control, customs, trade and immigration.
Policy.

1. The purpose of this Directive is to provide guidance for member contact and interaction with undocumented immigrants, nonimmigrant
visitors, and foreign nationals. Additionally, this policy establishes procedures that direct member actions when managing DHS requests
for support, assistance, and information.

2. The Portland Police Bureau is committed to protecting, serving and supporting all residents and community members of the City of
Portland, regardless of their national origin or immigration status. Accordingly, no Bureau member shall interrogate, detain, arrest, initiate
an investigation or take other official police action against an individual solely on the basis of either of these aspects of their identity.

3. When necessary, the Bureau partners with DHS to assist in their efforts of managing emergency situations and combatting a wide array
of global criminal threats related to drug and human trafficking, terrorism, and human rights violations. Although the Bureau supports the
DHS mission as it relates to confronting these security and human rights threats, the Bureau is steadfast in its commitment to contributing
to the City’s efforts to create a welcoming environment that encourages diversity and inclusivity.

4. To the extent that the mission of DHS, as communicated to the Bureau, is enforcement of immigration laws, the Bureau will follow the
direction of the state statutory law and City ordinances by not enforcing or assisting in the enforcement of federal immigration laws, as that
is a federal function. Moreover, the Bureau shall not expend personnel, equipment, monetary, or other resources to enforce or assist in
the enforcement of federal immigration laws, unless in a manner that comports with applicable law.

Procedure.

1. Bureau Contact with Undocumented Immigrants Who Are Not Suspected of a Crime.

     1.1. Members shall not make inquiries regarding the immigration or citizenship status of an individual or document immigration status
     solely or primarily for the purpose of federal immigration law enforcement.

          1.1.1. Members may need to inquire about an individual’s status where the inquiry relates to a legitimate law enforcement
          purpose that is unrelated to the enforcement of a federal immigration law, or where required by state or federal law to verify
          eligibility for a law enforcement cooperation visa or deferred action request.

     1.2. A member shall not ask for a victim’s immigration status when investigating a crime unless relevant to an element of the crime. If
     the individual’s immigration status is relevant to the investigation (e.g., human trafficking, hate crime, etc.), the member shall explain
     to the individual why they are documenting the individual’s immigration status and its relevance to the investigation.

          1.2.1. An exception to this rule exists if it appears a victim or witness might qualify for a visa or other immigration protections
          based on cooperation with law enforcement in an investigation of a crime.

     1.3. Temporary Immigration Benefits and Protections.




https://www.portlandoregon.gov/police/article/669542                                                                                2/19/2019
0810.10 Immigration Enforcement and Diplomatic Immunity | 0800 - Arrest / Detentions… Page 3 of 5



         1.3.1. In limited circumstances, an individual who is a victim of or witness to specific qualifying crimes and are helpful to the
         investigation may be eligible for certain immigration benefits or protections, such as law enforcement cooperation visas (i.e., T
         visa and U visa), continued presence status, deferred action status, or other federal resources that provide temporary
         immigration protections.

              1.3.1.1. Although a member is under no duty to affirmatively request or inquire about an individual’s immigration status, if
              the person requesting temporary immigration benefits or protections volunteers the information, the member is under the
              same duty to document relevant facts of the case as they would in any police report.

              1.3.1.2. All requests initiated by a victim/witness who is seeking member assistance with enforcement cooperation visas (T
              visas and U visas) shall be submitted to the Chief’s Office. The Chief of Police shall designate, in writing, an individual to
              review and approve or deny these requests.

              1.3.1.3. Deferred action or continued presence requests initiated by an investigator shall be submitted to the Chief of Police
              or a designee for approval or denial.

              1.3.1.4. Bureau members authorizing these requests may consult the City Attorney’s Office for guidance.

                    1.3.1.4.1. Upon approval, the member-initiated certification paperwork should be submitted to the appropriate federal
                    authority and victim/witness-initiated certification paperwork should be provided to the requester to complete the
                    necessary nonimmigrant visa application.

    1.4. If communication appears to be a barrier, the individual has the right to request translation, interpretation, or other
    communication aids (e.g., sign language interpreter). The Bureau shall provide the appropriate communication aid at no expense to
    the individual.

2. Arrests, Detentions of Undocumented Immigrants.

    2.1. Members shall not arrest a person for the sole reason that they are an undocumented immigrant.

    2.2. Members shall not assist ICE, CBP or ERO with the execution of administrative removal warrants. The Bureau shall require a
    judicial warrant prior to the arrest or detention of an individual at the request of ICE, CBP or ERO.

    2.3. Members shall not honor or comply with federal immigration detainer requests issued by ICE, CBP, or ERO.

    2.4. Members shall not arrest, detain or transport an individual solely on the basis of an immigration detainer or other administrative
    document issued by ICE, CBP or ERO.

         2.4.1. Members shall only carry out an arrest or detention if directed to do so by way of a judicial warrant or order.

3. Scope of Contact and Coordination with DHS.

    3.1. Members shall not assist ICE, CBP or ERO as it pertains to the enforcement of federal immigration laws.

    3.2. ICE, CBP or ERO may request the Bureau’s assistance for pre-planned missions. In these circumstances, members shall only
    provide cover or assistance (e.g., traffic control) to ensure the safety of all involved. Members shall not assist in the enforcement of
    federal immigration laws.

         3.2.1. The Chief or a designee shall consider the request and authorize approval to provide such assistance only in those rare
         circumstances where other cover resources (i.e., another federal law enforcement agency) are unavailable.

    3.3. Members are authorized to respond to emergency calls for cover or assistance (e.g., code three cover, injured officer, shots
    fired) sought by ICE, CBP or ERO. In those instances, members shall limit their involvement to providing emergency law
    enforcement cover. Members shall not assist in the enforcement of federal immigration laws.

    3.4. When necessary, members shall grant access to restricted areas in a Bureau facility only if ICE, CBP or ERO agents are acting
    pursuant to a judicial order.

         3.4.1. When their sole purpose is to execute an immigration detainer or administrative warrant, members shall grant agents
         access only to publicly accessible areas in a Bureau facility.

    3.5. Investigations.




https://www.portlandoregon.gov/police/article/669542                                                                              2/19/2019
0810.10 Immigration Enforcement and Diplomatic Immunity | 0800 - Arrest / Detentions… Page 4 of 5



          3.5.1. Members may work in conjunction with HSI or other investigative agencies within DHS to:

               3.5.1.1. Further the investigation of any felony, unrelated to federal immigration laws, that has been committed, and/or

               3.5.1.2. Investigate and make arrests for any controlled substance offense.

          3.5.2. If assisting HSI or another investigative agency within DHS with a criminal investigation as described above, members
          shall not engage in the surveillance of a person or group based solely or primarily upon a person or group’s actual or perceived
          national origin or immigration status.

4. Diplomatic and Consular Immunity.

     4.1. Categories of persons entitled to privileges and immunities include the following:

          4.1.1. Members of Diplomatic Missions;

          4.1.2. Members of Consular Posts;

          4.1.3. International Organization Personnel and National Missions to Such Organizations (e.g., the United Nations); and

          4.1.4. Designated Employees of the Taipei Economic and Culturally Representative Office in the U.S. (TECRO) and of the
          Taipei Economic and Cultural Offices (TECO).

     4.2. If a person asserts diplomatic or consular immunity or exemption at the time of police contact, the burden of proof for establishing
     their identity and immunity rests with the individual(s). The individual(s) must produce to the member U.S. Department of State
     (“State Department”)-authenticated proof of identity in the form of an identity card issued by:

          4.2.1. The State Department,

          4.2.2. The U.S. Mission to the United Nations, or

          4.2.3. The American Institute in Taiwan for the employees of TECRO or TECO.

          4.2.4. The member may, if necessary, take the person to a location (i.e., a precinct or another facility with the necessary
          research tools or resources) to establish identity and immunity.

          4.2.5. Members should refer to State Department guidelines for additional information regarding diplomatic and consular
          immunity.

          4.2.6. Members shall refer to Directive 810.00, Arrest, Persons Exempt, for guidance regarding the detainment of other
          individuals who are exempt from arrest.

5. Consular Notifications.

     5.1. When any foreign national (e.g., a nonimmigrant visitor who has volunteered their immigration status, or a person claiming
     diplomatic, consular or honorary consular immunity) is taken into custody or otherwise could be taken into custody, the arresting
     member or their supervisor shall refer to State Department’s Bureau of Consular Affairs guidelines pertaining to mandatory consular
     notification countries to determine if providing notification to the individual’s country is required.

          5.1.1. It is the opinion of the State Department that stops for routine traffic violations and resultant citations are not arrests or
          detention for the purposes of notification.

          5.1.2. If notification is mandatory, members shall:

               5.1.2.1. Contact the nearest consulate or embassy as soon as practicable and prior to the end of shift. Members should be
               aware that foreign consular officials have the right to visit their arrested/detained nationals, subject to local laws and
               regulations regarding access to detained persons;

               5.1.2.2. Inform the individual that the consulate or embassy has been notified;

               5.1.2.3. Complete the “Detention of Foreign Nationals Checklist” and attach the document to their report; and




https://www.portlandoregon.gov/police/article/669542                                                                                 2/19/2019
0810.10 Immigration Enforcement and Diplomatic Immunity | 0800 - Arrest / Detentions… Page 5 of 5



                5.1.2.4. Make arrangements for a courtesy notification (during business hours) to the Oregon State Police to facilitate any
                international contact through INTERPOL channels.

           5.1.3. If notification is not mandatory, members shall:

                5.1.3.1. As soon as practicable, inform the individual of their right to have their home country notified of their detention.

                5.1.3.2. If the individual requests notification, contact the nearest consulate or embassy as soon as practicable and prior to
                the end of shift.

     5.2. Members should refer to the website for the State Department’s Bureau of Consular Affairs for information regarding countries
     and jurisdictions with mandatory notifications.

6. Requests for and Release of Information.

     6.1. Federal law prohibits the Bureau from limiting or in any way restricting the exchange of information regarding the citizenship or
     immigration status, lawful or unlawful, between a government official and an agency responsible for the enforcement of federal
     immigration laws. However, the Bureau shall not require members to disclose or otherwise share information regarding an
     individual’s immigration status with any federal immigration law enforcement agencies.

           6.1.1. Where necessary to further the investigation of a federal, state or local crime unrelated to the enforcement of federal
           immigration laws, members may exchange information with investigative branches of DHS (e.g., HSI) or the federal
           government. Members shall consult with their supervisor to determine whether the information sought by the immigration law
           enforcement agency is for a criminal investigative purpose.

     6.2. Except as required by state or federal law, members shall not disclose any of the following personal information to a federal
     immigration law enforcement agency for the purpose of enforcing federal immigration laws:

           6.2.1. A person’s address;

           6.2.2. A person’s place of employment or work hours;

           6.2.3. A person’s school or school hours;

           6.2.4. A person’s contact information (e.g., phone number, e-mail address, social media information);

           6.2.5. A person’s known associates or relatives;

           6.2.6. The date, time, or location of hearings, proceedings, or appointments with a person that are not matters of public record;
           and/or

           6.2.7. Information described in Sections 6.2.1. through 6.2.6. with respect to known relatives or associates of the individual.

     6.3. Members shall act in accordance with Bureau policies and applicable City Human Resources Administrative Rules (HRARs)
     regarding the handling of confidential information.

History:

Originating Directive Date: 09/06/01
Last Revision Signed: 02/01/18
Effective Date: 02/01/18
Next Review Date: 08/01/18




https://www.portlandoregon.gov/police/article/669542                                                                                2/19/2019
